






CREDIT AGREEMENT


Dated as of January 28, 2011


by and among
 
LEXINGTON REALTY TRUST,
LEPERCQ CORPORATE INCOME FUND L.P.,
AND
LEPERCQ CORPORATE INCOME FUND II L.P.,
as Borrowers


KEYBANC CAPITAL MARKETS
AND
WELLS FARGO SECURITIES, LLC
          as Co-Lead Arrangers
           and
          Co- BookRunners,


KEYBANK NATIONAL ASSOCIATION,
          as Agent,


WELLS FARGO SECURITIES, LLC
 
 
          as Syndication Agent


and


THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5,
          as Lenders








 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
ARTICLE I. - DEFINITIONS
 
1





 
Section 1.1.
Definitions.
1

 
Section 1.2.
General; References to Times.
24

 
Section 1.3.
Financial Attributes of Non-Wholly Owned Subsidiaries.
25

ARTICLE II. - CREDIT FACILITY
 
25

 
Section 2.1.
Loans.
25

 
Section 2.2.
Procedures.
25

 
Section 2.3.
Letters of Credit.
26

 
Section 2.4.
Rates and Payment of Interest on Loans.
30

 
Section 2.5.
Number of Interest Periods.
31

 
Section 2.6.
Repayment of Loans.
32

 
Section 2.7.
Prepayments.
32

 
Section 2.8.
Continuation.
32

 
Section 2.9.
Conversion.
32

 
Section 2.10.
Notes.
33

 
Section 2.11.
Voluntary Reduction of the Commitment.
33

 
Section 2.12.
Extension of Termination Date.
34

 
Section 2.13.
Expiration or Maturity Date of Letters of Credit Past Termination Date.
34

 
Section 2.14.
Amount Limitations.
35

 
Section 2.15.
Increase in Facility Amount.
35

 
Section 2.16.
Joint and Several Liability.
37

 
Section 2.17.
Borrower Representative.
38

 
Section 2.18.
Security Interests in Collateral.
38

ARTICLE III. - PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
 
39

 
Section 3.1.
Payments.
39

 
Section 3.2.
Pro Rata Treatment.
39

 
Section 3.3.
Sharing of Payments, Etc.
40

 
Section 3.4.
Several Obligations.
40

 
Section 3.5.
Minimum Amounts.
40

 
Section 3.6.
Fees.
41

 
Section 3.7.
Computations.
42

 
Section 3.8.
Usury.
42

 
Section 3.9.
Agreement Regarding Interest and Charges.
42

 
Section 3.10.
Statements of Account.
42

 
Section 3.11.
Defaulting Lenders.
43

 
Section 3.12.
Taxes.
45

ARTICLE IV. - YIELD PROTECTION, ETC.
 
47

 
Section 4.1.
Additional Costs; Capital Adequacy.
47

 
Section 4.2.
Suspension of LIBOR Loans.
48

 
Section 4.3.
Illegality.
49

 
Section 4.4.
Compensation.
49

 
Section 4.5.
Affected Lenders.
49

 
Section 4.6.
Treatment of Affected Loans.
50

 
Section 4.7.
Change of Lending Office.
50

 
-i- 

--------------------------------------------------------------------------------

 
 
Section 4.8.
Assumptions Concerning Funding of LIBOR Loans.
51

ARTICLE V. - CONDITIONS PRECEDENT
 
51

 
Section 5.1.
Initial Conditions Precedent.
51

 
Section 5.2.
Conditions Precedent to All Loans and Letters of Credit.
53

ARTICLE VI. - REPRESENTATIONS AND WARRANTIES
 
54

 
Section 6.1.
Representations and Warranties.
54

 
Section 6.2.
Survival of Representations and Warranties, Etc.
60

ARTICLE VII. - AFFIRMATIVE COVENANTS
 
60

 
Section 7.1.
Preservation of Existence and Similar Matters.
60

 
Section 7.2.
Compliance with Applicable Law and Material Contracts.
61

 
Section 7.3.
Maintenance of Property.
61

 
Section 7.4.
Conduct of Business.
61

 
Section 7.5.
Insurance.
61

 
Section 7.6.
Payment of Taxes and Claims.
61

 
Section 7.7.
Visits and Inspections.
62

 
Section 7.8.
Use of Proceeds; Letters of Credit.
62

 
Section 7.9.
Environmental Matters.
62

 
Section 7.10.
Books and Records.
63

 
Section 7.11.
Further Assurances.
63

 
Section 7.12.
Release of a Guarantor.
63

 
Section 7.13.
REIT Status.
63

 
Section 7.14.
Exchange Listing.
63

 
Section 7.15.
Addition of Borrowing Base Assets.
64

 
Section 7.16.
Removal of Borrowing Base Assets.
65

 
Section 7.17.
Failure of Certain Borrowing Base Assets Representations and Warranties.
65

 
Section 7.18.
Article 8 Securities.
65

ARTICLE VIII. - INFORMATION 
 
66

 
Section 8.1.
Quarterly Financial Statements.
66

 
Section 8.2.
Year-End Statements.
66

 
Section 8.3.
Compliance Certificate.
67

 
Section 8.4.
Other Information.
67

ARTICLE IX. - NEGATIVE COVENANTS
 
69

 
Section 9.1.
Financial Covenants.
69

 
Section 9.2.
Restricted Payments.
70

 
Section 9.3.
Indebtedness.
71

 
Section 9.4.
Certain Permitted Investments.
71

 
Section 9.5.
Investments Generally.
71

 
Section 9.6.
Liens; Negative Pledges; Other Matters.
72



 
Section 9.7.
Merger, Consolidation, Sales of Assets and Other Arrangements.
73

 
Section 9.8.
Fiscal Year.
74

 
Section 9.9.
Modifications to Material Contracts.
74

 
Section 9.10.
Modifications of Organizational Documents.
74

 
Section 9.11.
Transactions with Affiliates.
74

 
Section 9.12.
ERISA Exemptions.
75

ARTICLE X. - DEFAULT 
 
75

 
  -ii-

--------------------------------------------------------------------------------

 
 
Section 10.1.
Events of Default.
75

 
Section 10.2.
Remedies Upon Event of Default.
78

 
Section 10.3.
Remedies Upon Default.
79

 
Section 10.4.
Allocation of Proceeds.
79

 
Section 10.5.
Performance by Agent.
80

 
Section 10.6.
Rights Cumulative.
80

ARTICLE XI. - THE AGENT
 
81

 
Section 11.1.
Authorization and Action.
81

 
Section 11.2.
Agent’s Reliance, Etc.
81

 
Section 11.3.
Notice of Defaults.
82

 
Section 11.4.
KeyBank as Lender.
82

 
Section 11.5.
Approvals of Lenders.
83

 
Section 11.6.
Lender Credit Decision, Etc.
83

 
Section 11.7.
Indemnification of Agent.
84

 
Section 11.8.
Successor Agent.
85

 
Section 11.9.
Titled Agents.
85

ARTICLE XII. - MISCELLANEOUS
 
86

 
Section 12.1.
Notices.
86

 
Section 12.2.
Expenses.
87

 
Section 12.3.
Setoff.
87

 
Section 12.4.
Litigation; Jurisdiction; Other Matters; Waivers.
88

 
Section 12.5.
Successors and Assigns.
89

 
Section 12.6.
Amendments.
91

 
Section 12.7.
Nonliability of Agent and Lenders.
93

 
Section 12.8.
Confidentiality.
93

 
Section 12.9.
Indemnification.
94

























 
Section 12.10.
Termination; Survival.
96

 
Section 12.11.
Severability of Provisions.
96

 
Section 12.12.
GOVERNING LAW.
96

 
Section 12.13.
Patriot Act.
97

 
Section 12.14.
Electronic Delivery of Certain Information.
97

 
Section 12.15.
Public/Private Information.
98

 
Section 12.16.
Counterparts.
98

 
Section 12.17.
Obligations with Respect to Loan Parties.
98

 
Section 12.18.
Limitation of Liability.
98

 
Section 12.19.
Entire Agreement.
98

 
Section 12.20.
Construction.
99

 
Section 12.21.
Time is of the Essence.
99



-iii-
 
 

--------------------------------------------------------------------------------

 
                              
SCHEDULE 1.1(A)       
 List of Loan Parties

SCHEDULE 6.1.(b)
Ownership Structure

SCHEDULE 6.1.(f)
Title to Properties; Liens

SCHEDULE 6.1.(g)
Indebtedness and Guaranties

SCHEDULE 6.1.(h)
Material Contracts

SCHEDULE 6.1.(i)
Litigation

SCHEDULE ELC
KeyBank Existing LC’s





EXHIBIT A
Form of Assignment and Acceptance Agreement

EXHIBIT B
Form of Notice of Borrowing

EXHIBIT C
Form of Notice of Continuation

EXHIBIT D
Form of Notice of Conversion

EXHIBIT E
Form of Note

EXHIBIT F
Form of Opinion of Counsel

EXHIBIT G
Form of Compliance Certificate

EXHIBIT H
Form of Guaranty

EXHIBIT I
Form of Borrowing Base Certificate

EXHIBIT J
Representations and Warranties relating to Borrowing Base Assets

EXHIBIT K
Initial Borrowing Base Assets





 

-iv-
 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this “Agreement”) dated as of January 28, 2011 by and
among LEXINGTON REALTY TRUST, a real estate investment trust formed under the
laws of the State of Maryland (the “Trust”), LEPERCQ CORPORATE INCOME FUND L.P.,
a limited partnership formed under the laws of the State of Delaware (“LCIF”),
and LEPERCQ CORPORATE INCOME FUND II L.P., a limited partnership formed under
the laws of the State of Delaware (“LCIFII”; collectively with the Trust and
LCIF, the “Borrowers” and each a “Borrower”), KEYBANC CAPITAL MARKETS and WELLS
FARGO SECURITIES, LLC, as Co-Lead Arrangers and Co-BookRunners (collectively,
the “Arrangers”), KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent”), WELLS
FARGO SECURITIES, LLC, as Syndication Agent, and each of the financial
institutions initially a signatory hereto together with their assignees pursuant
to Section 12.5(d).
 
WHEREAS, on the terms and conditions contained herein, the Agent and the Lenders
desire to make available to the Borrowers a senior secured revolving credit
facility in the aggregate amount of $300,000,000.00, which will include a
$25,000,000.00 letter of credit sub-facility (the “Revolving Facility”), subject
to increase as provided herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
 
ARTICLE I.  - DEFINITIONS
 
Section 1.1.  
Definitions.

 
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
 
“2008 Term Loans” means the term loans dated March 18, 2008 provided by KeyBank,
as agent on behalf of certain lenders, to the Trust and certain Subsidiaries in
the original aggregate principal amount of $70,000,000.00.
 
“Additional Costs” has the meaning given that term in Section 4.1.
 
“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Trust and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves for such period.
 
“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.
 
 
1 

--------------------------------------------------------------------------------

 
“Affiliate” means any Person (other than the Agent or any Lender or any of their
respective affiliates): (a) directly or indirectly controlling, controlled by,
or under common control with, the Trust; (b) directly or indirectly owning or
holding ten percent (10.0%) or more of any Equity Interest in the Trust; or
(c) ten percent (10.0%) or more of whose voting stock or other Equity Interest
is directly or indirectly owned or held by the Trust.  For purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise.  The Affiliates of a Person shall
include any executive officer or director of such Person.  In no event shall the
Agent or any Lender or any of their respective affiliates be deemed to be an
Affiliate.
 
“Agent” means KeyBank National Association, as contractual representative for
the Lenders under the terms of this Agreement, and any of its successors.
 
“Agreement Date” means the date as of which this Agreement is dated.
 
“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.
 
“Applicable Margin” means the percentage rate set forth below corresponding to
the level into which the Trust’s Leverage then falls, in accordance with the
levels in the table set forth below (each a “Level”).  As of the Agreement Date,
the Applicable Margin is determined based on Level 2.  Any change in the Trust’s
Leverage which would cause it to move to a different Level shall be effective as
of the first day of the first calendar month immediately following receipt by
the Agent of the Compliance Certificate delivered by the Borrower in accordance
with Section 8.3 reflecting that the Trust’s Leverage has changed; provided,
however, if the Borrower has not delivered the Compliance Certificate required
by such Section, but the Agent becomes aware that the Trust’s Leverage has
changed, after due inquiry of the Borrower, then the Agent may, in its sole
discretion, adjust the Level effective as of the first day of the first calendar
month following the quarter end the Agent becomes aware that the Trust’s
Leverage has changed.  The provisions of this definition shall be subject to
Section 2.4(c).
 


Level
Leverage
Applicable Margin for LIBOR Loans
Applicable Margin for
Base Rate Loans
1
Greater than or equal to 60%
3.10%
1.60%
2
Greater than or equal to 50% but less than 60%
2.85%
1.35%
3
Less than 50%
2.50%
1.10%



 
  2

--------------------------------------------------------------------------------

 
“Approved Fund" shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
“Arrangers” means Keybanc Capital Markets and Wells Fargo Securities, LLC, as
co-lead arrangers and co-bookrunners, together with their successors and
permitted assigns.
 
“Assignee” has the meaning given that term in Section 12.5(d).
 
“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent and Borrower Representative,
as applicable, substantially in the form of Exhibit A.
 
“Base Rate” means the per annum rate of interest equal to the greatest of (a)
the Prime Rate, (b) the Federal Funds Effective Rate plus one-half of one
percent (0.5%), or (c) the then-applicable Adjusted LIBOR for a one month
interest period plus one percent (1.00%) per annum. Any change in the Base Rate
resulting from a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBOR shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs.  The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.
 
“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.
 
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include a Borrower’s successors and permitted assigns.
 
“Borrower Information” has the meaning set forth in Section 2.4(c).
 
“Borrower Representative” means the Trust.
 
“Borrowing Base Assets” means Eligible Unencumbered Properties that have been
approved by the Agent and the Requisite Lenders for inclusion in the Borrowing
Base Assets Pool.
 
“Borrowing Base Assets Pool” means, collectively at any time, all Borrowing Base
Assets. The initial Borrowing Base Assets Pool is set forth on the schedule of
initial Borrowing Base Assets annexed hereto as Exhibit K.
 
“Borrowing Base Availability” means the lesser of (i) the Value of the Borrowing
Base Assets in the Borrowing Base Assets Pool multiplied by fifty percent (50%)
and (ii) the Net Operating Income for the trailing two quarters annualized of
the Borrowing Base Assets in the Borrowing Base Assets Pool divided by 1.75, and
then further divided by the Deemed Rate (expressed as a percentage); provided
that the Value attributable to Ground Leases with a remaining term of thirty
(30) years or less from the Agreement Date shall not exceed ten percent (10%) of
the Borrowing Base Availability.
 
 
3 

--------------------------------------------------------------------------------

 
“Borrowing Base Certificate” means a certificate, identifying the Borrowing Base
Assets, setting forth the calculation of Borrowing Base Availability, and
providing other information concerning the Borrowing Base Assets and the
Borrowers, in the form attached hereto as Exhibit I.
 
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Boston, Massachusetts are authorized or required to close and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
 
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.05 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is
365.  If the term Capital Reserves is used without reference to any specific
Property, then the amount shall be determined on an aggregate basis with respect
to all Properties of the Trust and its Subsidiaries and a proportionate share of
all Properties of all Unconsolidated Affiliates.
 
“Capitalization Rate” means 8.50%.
 
“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.
 
“Capitalized Value” means the sum of all of the following of the Trust and its
Subsidiaries on a consolidated basis determined in accordance with GAAP applied
on a consistent basis: (a) cash and Cash Equivalents, plus (b) Adjusted EBITDA
for the two most recent quarters divided by the Capitalization Rate, plus
(c) the GAAP book value of Properties acquired during the two most recent
quarters, plus (d) Construction-in-Process until the Project is substantially
complete which in no case will go beyond 18 months from commencement, plus
(e) the GAAP book value of Unimproved Land, mortgages and notes.  Borrowers’ pro
rata share of Unconsolidated Affiliates will be included in calculations of
Capitalized Value consistent with the above treatment for wholly owned assets.
 
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000.00 and which bank
or its holding company has a short-term commercial paper rating of at least A-2
or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000.00 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.
 
 
4 

--------------------------------------------------------------------------------

 
“Collateral Account” means a special non-interest bearing deposit account or
securities account maintained by, or on behalf of, the Agent and under its sole
dominion and control.
 
“Collateral” has the meaning set forth in the Pledge Agreement.
 
“Commitment” means the amount set forth for such Lender on its signature page
hereto as such Lender’s “Commitment”, or as set forth in the applicable
Assignment and Acceptance Agreement, as the same may be reduced from time to
time pursuant to Section 2.11, or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 12.5,
or increased in accordance with Section 2.15, evidencing such Lender’s (a)
obligation to make Loans pursuant to Section 2.1. and (b) to issue (in the case
of the Lender then acting as Agent) or participate (in the case of the other
Lenders) Letters of Credit pursuant to Section 2.3(a) and 2.3(i) respectively
(but in the case of the Lender acting as the Agent excluding the aggregate
amount of participations in the Letters of Credit held by the other Lenders) in
an amount up to, but not exceeding, the amount set forth herein as such Lender’s
Commitment.
 
“Commitment Percentage” means, as to each Lender with a Commitment, the ratio,
expressed as a percentage, of (a) the aggregate amount of such Lender’s
Commitment to (b) the aggregate amount of the Commitments of all Lenders;
provided, however, that if at the time of determination any applicable
Commitment has terminated or been reduced to zero, the “Commitment Percentage”
of each Lender shall be the Commitment Percentage of such Lender in effect
immediately prior to such termination or reduction.
 
“Compliance Certificate” has the meaning given that term in Section 8.3.
 
“Confirmation Request” has the meaning given that term in Section 7.15(a).
 
“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including, without limitation,
the cost of acquiring such parcel of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions and
infrastructure costs) as reasonably determined by the Trust in good faith.
 
“Construction-in-Process” means as of any date of determination, cash
expenditures for land and improvements (including indirect costs internally
allocated and development costs) determined in accordance with GAAP on all
Properties that are under development as of such date or are scheduled to
commence development within twelve months from such date of determination.
 
 
5 

--------------------------------------------------------------------------------

 
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.
 
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.
 
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan, or (c) the issuance, increase or renewal
of a Letter of Credit.
 
“Credit Underwriting Documents” has the meaning given that term in Section
7.15(a).
 
“Debt Service” means, for any period, the sum of (a) Interest Expense, and
(b) all regularly scheduled principal payments made with respect to Indebtedness
of the Trust and its Subsidiaries during such period, other than any balloon,
bullet, early repayment or similar principal payment which, in each case, repays
such Indebtedness in full.  Debt Service shall include a proportionate share of
items (a) and (b) of all Unconsolidated Affiliates.
 
“Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Deemed Rate” means, as of any date of determination, the greatest of (i) eight
percent (8.0%), (ii) the prevailing rate of 10 year United States treasury notes
plus two and one half percent (2.50%) and a twenty five (25) year amortization,
or (iii) the weighted average of the interest rates then in effect under the
Revolving Facility.
 
“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
 
“Defaulting Lender” any Lender that, as reasonably determined by the Agent, (a)
has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Loans,
within three (3) Business Days of the date required to be funded by it hereunder
and such failure is continuing, unless such failure arises out of a good faith
dispute between such Lender and either the Borrower or the Agent, (b) (i) has
notified the Trust or the Agent that it does not intend to comply with its
funding obligations hereunder or (ii) has made a public statement to that effect
with respect to its funding obligations under other agreements generally in
which it commits to extend credit, unless with respect to this clause (ii), such
failure is subject to a good faith dispute, (c) has failed, within three (3)
Business Days after request by the Agent, to confirm in a manner reasonably
satisfactory to the Agent that it will comply with its funding obligations;
provided that, notwithstanding the provisions of Section 3.11, such Lender shall
cease to be a Defaulting Lender upon the Agent’s receipt of such confirmation,
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof, or the exercise of control over
such Lender or any direct or indirect parent company thereof, in each case, by a
Governmental Authority.
 
 
6 

--------------------------------------------------------------------------------

 
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
 
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include Agent or any Lender).
 
“Development Property” means a Property which is being developed to become an
office, industrial or retail property.
 
“Dollars” or “$” means the lawful currency of the United States of America.
 
“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis (prior to any impact from minority interests), in accordance
with GAAP, excluding the following (but only to the extent included in
determination of such net income (loss)): (i) depreciation and amortization;
(ii) Interest Expense; (iii) income tax expense; (iv) extraordinary or
non-recurring gains and losses; (v) noncash charges and credits; and (vi) gains
and losses from sales of assets; plus (b) such Person’s pro rata share of EBITDA
of its Unconsolidated Affiliates.  EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles associated with the amortization of above or below
market rents pursuant to Statement of Financial Accounting Standards No. 141.
 
 
7 

--------------------------------------------------------------------------------

 
“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in writing by the Requisite Lenders.
 
“Eligible Assignee” means any Person who is, at the time of determination: (i) 
a Lender, an affiliate of a Lender or an Approved Fund; (ii) a commercial bank,
trust, trust company, insurance company, investment bank or pension fund
organized under the laws of the United States of America, or any state thereof,
and having total assets in excess of $5,000,000,000.00; (iii) a savings and loan
association or savings bank organized under the laws of the United States of
America, or any state thereof, and having a tangible net worth of at least
$500,000,000.00; or (iv) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having total
assets in excess of $10,000,000,000.00, provided that such bank is acting
through a branch or agency located in the United States of
America.  Notwithstanding the foregoing, while an Event of Default under
subsection (a), (b), (e), (f) or (g) of Section 10.1 exists, “Eligible Assignee”
shall mean any Person that is not an individual other than the Trust or any of
its Subsidiaries or any Affiliates thereof.
 
“Eligible Unencumbered Property” means a Property which satisfies all of the
following requirements: (a) such Property is wholly owned in fee simple by or
subject to a Ground Lease in favor of the Trust or a Subsidiary, with the
non-wholly owned properties owned by One Woodstock Associates Limited
Partnership and CTO Associates Limited Partnership being deemed to satisfy this
requirement; (b) such Property is an office, industrial or retail Property; (c)
such Property is leased with minimum Occupancy Ratio of eighty percent (80%)
with tenants in occupancy; (d) such tenants are not more than 30 days past due
in respect of lease payments; (e) such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters individually or collectively which are not material to the
profitable operation of such Property; and (f) such Property is free of any
liens other than Permitted Liens.
 
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, treatment, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the United States
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to environmental protection
or Hazardous Materials.
 
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
 
 
8 

--------------------------------------------------------------------------------

 
“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
 
“ERISA Group” means the Borrowers, any of their Subsidiaries and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrowers or any of
their Subsidiaries, are treated as a single employer under Section 414 of the
Internal Revenue Code.
 
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
 
“Existing Credit Agreement” means, collectively: (i) that certain Credit
Agreement dated as of February 13, 2009, as amended, by and among the Borrowers,
the institutions from time to time party thereto as Lenders and KeyBank, as
Agent, (ii) that certain Credit Agreement dated as of June 27, 2005, as amended,
by and among Lexington Corporate Properties Trust, LCIF, LCIFII, Net 3
Acquisition, L.P., the institutions from time to time party thereto as Lenders
and Wachovia Bank, National Association, as Agent, and (iii) the agreements,
instruments and other documents executed in connection with such credit
agreements.
 
“Existing LC” means, collectively, (a) that certain standby letter of credit #
SM233167W in the amount of $27,242.00 issued by Wells Fargo Bank, National
Association, as successor to Wachovia Bank, National Association, for the
account of the Borrower under the Existing Credit Agreement, and (b) the letters
of credit issued by KeyBank under the Existing Credit Agreement outstanding on
the Agreement Date set forth on Schedule ELC annexed hereto.
 
“Facility Amount” means three hundred million dollars ($300,000,000.00), subject
to increase pursuant to Section 2.15 hereof or decrease pursuant to Section 2.11
hereof.
 
“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
 
 
9 

--------------------------------------------------------------------------------

 
“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Effective Rate for such day shall be the average
rate quoted to the Agent by federal funds dealers selected by the Agent on such
day on such transaction as determined by the Agent.
 
“Fee Letter” means that certain Fee Letter dated as of the date hereof by and
among the Trust, the Arrangers and KeyBank.
 
“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrowers hereunder or under any other Loan
Document.
 
“Fixed Charges” means, for any period, the sum of (a) Debt Service for such
period and (b) all Preferred Dividends paid during such period.  The Trust’s pro
rata share of the Fixed Charges of Unconsolidated Affiliates of the Trust shall
be included in determinations of Fixed Charges.
 
“Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness and
for which such Person has not obtained interest rate swap agreements, interest
rate “cap” or “collar” agreements or other similar Derivatives Contracts which
effectively cause such variable rates to be equivalent to fixed rates acceptable
to the Agent.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
“Fronting Exposure" means, at any time there is a Defaulting Lender, with
respect to the Agent, such Defaulting Lender's Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender's participation obligation has been
reallocated to other Lenders or cash collateralized in accordance with the terms
hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Funds From Operations” means, for a given period, net income (loss) of the
Trust and its Subsidiaries determined on a consolidated basis for such period
exclusive of the following (to the extent included in the determination of such
net income (loss)): (a) gains (or losses) from debt restructuring and sales of
property during such period, (b) any non-cash charges recorded from asset
impairments and (c) depreciation with respect to real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for unconsolidated partnerships and
joint ventures.  Adjustments for unconsolidated entities will be calculated to
reflect funds from operations on the same basis.  Funds From Operations will be
adjusted to remove all impact of straight lining of rents, amortization of
intangibles associated with the amortization of above or below market rents,
pursuant to Statement of Financial Accounting Standards No. 141 and calculation
of interest expense in accordance with FSB APB 14-1.
 
 
10 

--------------------------------------------------------------------------------

 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination;
provided that, for any calculations hereunder, to the extent GAAP requires
balance sheet or income statement accounts to be stated at fair market value or
any change in GAAP that changes lease accounting, the impact of such change in
GAAP shall be excluded.
 
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.
 
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (including any unexercised extension options
that the lessee can unilaterally exercise without the need to obtain the consent
of the lessor or to pay the lessor any amount as a condition to the
effectiveness of such extension) of 15 years or more from the Agreement Date;
(b) the right of the lessee to mortgage and encumber its interest in the leased
property without the consent of the lessor; (c) the obligation of the lessor to
give the holder of any mortgage Lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease; provided that the ground lease with respect to the
Property located in Palo Alto, California owned by Newkirk Orper L.P. shall be
deemed to satisfy the requirements of a Ground Lease hereunder.
 
“Guarantor” means any Person that is or becomes a party to the Guaranty as a
“Guarantor” in that such Person directly, or indirectly through one or more
other Subsidiaries, owns any Property Subsidiary.
 
“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  As the context requires, “Guaranty” shall
also mean the Guaranty to which the Guarantors are parties substantially in the
form of Exhibit H.
 
 
11 

--------------------------------------------------------------------------------

 
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.
 
“Increase Effective Date” has the meaning given that term in Section 2.15.
 
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations (contingent or otherwise) of such Person in respect of
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (i) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities and other similar events, and other similar
exceptions to nonrecourse liability (but not exceptions relating to voluntary
bankruptcy, insolvency, or receivership or other similar events)); (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (k) such Person’s pro rata share of the Indebtedness of
any Unconsolidated Affiliate of such Person.  Notwithstanding the preceding
sentence, the calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities.  All Loans and Letters of Credit
Liabilities shall constitute Indebtedness of the Borrowers.  Indebtedness shall
be adjusted to remove (i) any impact of intangibles pursuant to ASC 805, as
codified by the Financial Accounting Standards Board in June of 2009, (ii) any
impact from Asset Retirement Obligations pursuant to ASC 410, as codified by the
Financial Accounting Standards Board in June of 2009, (iii) any potential impact
from an accounting standard substantially similar to that proposed in the
exposure draft issued by the Financial Accounting Standards Board in August of
2010 related to Leases (Topic 840), and (iv) any indebtedness that can be fully
satisfied by issuing Equity Interests (other than Mandatorily Redeemable Stock)
at Borrower’s option.
 
 
  12

--------------------------------------------------------------------------------

 
“Information Materials” has the meaning given to such term in Section 12.15.
 
“Initial Facility Amount” means three hundred million dollars ($300,000,000.00).
 
“Intellectual Property” has the meaning given that term in Section 6.1(t).
 
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Trust and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis for such period, plus (b) the Trust’s pro
rata share of Interest Expense of Unconsolidated Affiliates for such
period.  Notwithstanding anything to the contrary, Interest Expense shall not
include any amortization of deferred financing costs or the impact of ASC
470.20, as codified by the Financial Accounting Standards Board, in accordance
with GAAP.
 
“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending on the 28th day of the month which is
1, 2, or 3 months thereafter, as the Borrowers may select in a Notice of
Borrowing, Notice of Continuation or Notice of Conversion, as the case may be.
Notwithstanding the foregoing if any Interest Period would otherwise end after
the Termination Date, such Interest Period shall end on the Termination Date.
 
 
13 

--------------------------------------------------------------------------------

 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
 
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means
of:  (a) the purchase or other acquisition of any Equity Interest in another
Person, (b) a loan, advance or extension of credit to, capital contribution to,
Guaranty of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person.  Any
binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
 
“KeyBank” means KeyBank National Association, together with its successors and
assigns.
 
“L/C Commitment Amount” equals up to $25,000,000.00.
 
“Lender” shall mean the various Lenders which have each issued or hereafter
issue a Commitment hereunder, together with their respective successors and
permitted assigns.
 
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.
 
“Leverage” has the meaning given that term in Section 9.1(a).
 
“Letter of Credit” has the meaning given that term in Section 2.3(a).
 
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
 
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations at such time due and payable in respect of all drawings made under
such Letter of Credit.  For purposes of this Agreement, a Lender (other than the
Lender acting as the Agent) shall be deemed to hold a Letter of Credit Liability
in an amount equal to its participation interest in the related Letter of Credit
under Section 2.3(i), and the Lender acting as the Agent shall be deemed to hold
a Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Lenders
other than the Lender acting as the Agent of their participation interests under
such Section.
 
 
14 

--------------------------------------------------------------------------------

 
“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (expressed to the fifth decimal place) equal to British Bankers
Association LIBOR Rate (“BBA LIBOR”) from Reuters Screen LIBOR01 Page (or if
such Reuters Screen is no longer available, such other commercially available
source providing quotations of BBA LIBOR as may be designated by Administrative
Agent from time to time) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest
Period.  If for any reason such rate is not available, the term “LIBOR” shall
mean, for any LIBOR Loan for any Interest Period therefor, the rate per annum
(expressed to the fifth decimal place) appearing on the Reuters Screen LIBO Page
as the London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on the Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates. If for any
reason none of the foregoing rates is available, LIBOR shall be, for any
Interest Period, the rate per annum reasonably determined by the Agent as the
rate of interest at which Dollar deposits in the approximate amount of the LIBOR
Loan comprising part of such borrowing would be offered by the Agent to major
banks in the London interbank Eurodollar market at their request at or about
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.
 
“LIBOR Loan” means a Loan, bearing interest at a rate based on LIBOR.
 
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.
 
“Loan” means a loan made by a Lender to any Borrower pursuant to Section 2.1.
 
“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Pledge Agreement, the Guaranty and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement.
 
 
  15

--------------------------------------------------------------------------------

 
“Loan Exposure” means, from time to time, the aggregate of (a) the outstanding
Loans made by the Lenders, and (b) the Letter of Credit Liabilities.
 
“Loan Party” means each of the Borrowers and each Person who guarantees all or a
portion of the Obligations and/or who pledges any collateral security to secure
all or a portion of the Obligations.  Schedule 1.1.(A) sets forth the Loan
Parties in addition to the Borrower as of the Agreement Date.
 
“LRT Entity” means each Person in which the Agent, on behalf of the Lenders, is
granted a lien on the ownership interests pursuant to the Pledge Agreement.
 
“Mandatorily Redeemable Stock” means, with respect to the Trust or any
Subsidiary, any Equity Interest thereof which by the terms of such Equity
Interest (or by the terms of any security into which it is convertible or for
which it is exchangeable or exercisable), upon the happening of any event or
otherwise, (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than an Equity Interest to the extent redeemable
in exchange for common stock or other equivalent common Equity Interests),
(b) is convertible into or exchangeable or exercisable for Indebtedness or
Mandatorily Redeemable Stock, or (c) is redeemable at the option of the holder
thereof, in whole or in part (other than an Equity Interest which is redeemable
solely in exchange for common stock or other equivalent common Equity
Interests), in each case on or prior to the Termination Date.   For the
avoidance of doubt, the parties hereto agree that the following Equity Interests
of the Trust do not qualify as Mandatorily Redeemable Stock based on their terms
as in effect on the Agreement Date: (v) 8.05% Series B Cumulative Redeemable
Preferred Stock established pursuant to Articles Supplementary filed by the
Trust on June 17, 2003 with the Department of Assessments and Taxation of the
State of Maryland, (w) 6.50% Series C Cumulative Convertible Preferred Stock
established pursuant to Articles Supplementary filed by the Trust on December 8,
2004 with the Department of Assessments and Taxation of the State of Maryland,
(x) 7.55% Series D Cumulative Redeemable Preferred Stock established pursuant to
Articles Supplementary filed by the Trust on February 14, 2007 with the
Department of Assessments and Taxation of the State of Maryland, (y) 5.45%
Exchangeable Guaranteed Notes due 2027 established pursuant to an Indenture and
First Supplemental Indenture dated as of January 29, 2007, a Second Supplemental
Indenture dated as of March 9, 2007, a Third Supplemental Indenture dated as of
June 19, 2007, a fourth Supplemental Indenture dated as of December 31, 2008,
and a fifth Supplemental Indenture dated as of June 9, 2009, and (z) 6.00%
Convertible Guaranteed Notes pursuant to an Indenture dated January 29, 2007, a
fourth Supplemental Indenture dated as of December 31, 2008, a fifth
Supplemental Indenture dated as of June 9, 2009, and a sixth Supplemental
Indenture dated as of January 26, 2010.
 
“Material Adverse Effect” means a materially adverse effect on (a) the business
or financial condition of the Trust and its Subsidiaries taken as a whole,
(b) the ability of any Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, or (d) the rights and remedies of
the Lenders or the Agent under any of the Loan Documents.
 
 
16 

--------------------------------------------------------------------------------

 
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Borrower, any other Loan Party
or any other Subsidiary is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.
 
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
 
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.
 
“Mortgage Receivable” means a promissory note secured by a Mortgage of which a
Borrower, a Guarantor or one of their respective Subsidiaries is the holder and
retains the rights of collection of all payments thereunder.
 
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
 
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
 
“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds of rent loss or business interruption
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid (excluding interest but including an appropriate accrual
for property taxes and insurance) related to the ownership, operation or
maintenance of such Property, including but not limited to property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of a
Borrower or any Subsidiary and any property management fees).
 
“Net Proceeds” means with respect to any Equity Issuance by a Person or any
Permitted Financing by a Person, the aggregate amount of all cash and the Fair
Market Value of all other property (other than securities of such Person being
converted or exchanged in connection with any such Equity Issuance or Permitted
Financing) received by such Person in respect of such Equity Issuance or
Permitted Financing net of investment banking fees, legal fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred by such Person in connection with such Equity
Issuance or Permitted Financing.  Notwithstanding the foregoing, Net Proceeds
will not include net proceeds from any Equity Issuance to the extent used to
redeem an existing class of Equity Interest of the Trust or any of its
Subsidiaries.
 
 
17 

--------------------------------------------------------------------------------

 
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
bankruptcy, insolvency, receivership and other similar events, and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness.  Liability of a
Person under a completion guarantee for a Development Property, to the extent
relating to the Nonrecourse Indebtedness of another Person, shall not, in and of
itself, prevent such liability from being characterized as Nonrecourse
Indebtedness.
 
“Note” has the meaning given that term in Section 2.10(a).
 
“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.2(a) evidencing the Borrowers’ request for a
borrowing of Loans.
 
“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.8 evidencing the Borrowers’ request for the
Continuation of a LIBOR Loan.
 
“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9 evidencing the Borrowers’ request for the
Conversion of a Loan from one Type to another Type.
 
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrowers and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note, and including interest and fees that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest or fees are allowed claims in
such proceeding.
 
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property leased by tenants that are not Affiliates paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for 30 or more days to (b) the aggregate
net rentable square footage of such Property.
 
 
18 

--------------------------------------------------------------------------------

 
“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.
 
“Off-Balance Sheet Obligations” means liabilities and obligations of any Person
in respect of “off-balance sheet arrangements” (as defined in the SEC
Off-Balance Sheet Rules) which the Trust would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the report on Form 10-Q or Form 10-K (or their
equivalents) which the Trust is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).  As
used in this definition, the term “SEC Off-Balance Sheet Rules” means the
Disclosure in Management’s Discussion and Analysis About Off-Balance Sheet
Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5,
2003) (codified at 17 CFR pts. 228, 229 and 249).
 
 “Operating Partnership” means LCIF and/or LCIFII.
 
“Participant” has the meaning given that term in Section 12.5(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
 
“Permitted Financing” means a sale or refinancing of a Borrowing Base Asset.
 
“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property for its intended business use or impair the intended business use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) Liens in favor of the Agent for the benefit of the Lenders; (f)
Liens in favor of a Borrower or a Guarantor securing obligations owing by a
Subsidiary to such Borrower or such Guarantor, which obligations have been
subordinated to the Obligations on terms satisfactory to the Agent; and (g)
Liens in existence as of the Agreement Date and set forth in Part II of Schedule
6.1(g).
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
 
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
 
 
  19

--------------------------------------------------------------------------------

 
“Pledge Agreement(s)” means, individually or collectively, each pledge agreement
now or hereafter executed among the Borrowers, the Guarantors and the Agent for
the benefit of the Lenders, as amended and in effect from time to time, together
with any other security document now or hereafter granted to secure the
Obligations.
 
“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus four percent (4.0%).
 
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by a Borrower or another Subsidiary.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to a Borrower or another Subsidiary which is a
Loan Party, or (c) constituting or resulting in the redemption of Preferred
Equity Interests, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.
 
“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
 
“Prime Rate” means the rate of interest established by the Agent, from time to
time, as its “prime rate”, whether or not publicly announced.  The Prime Rate is
not necessarily the best or the lowest rate of interest charged by the Agent for
commercial loans or other extensions of credit.
 
“Principal Office” means the office of the Agent located at 225 Franklin Street,
Boston, Massachusetts, or such other office of the Agent as the Agent may
designate from time to time.
 
“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by any Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrowers and which is located in a state of the United States
of America or in the District of Columbia.
 
“Property Subsidiary” means a Subsidiary, the Equity Interests of which are
wholly-owned, directly or indirectly by a Borrower or a Guarantor and that
directly owns or leases a Property that is included in the Borrowing Base Assets
Pool.
 
“Rating Agency” means any of means Standard & Poor’s Rating Services, a division
of the McGraw & Hill Companies, Inc., Moody’s Investors Service, Inc., Fitch,
Inc. or any other nationally-recognized statistical rating agency.
 
 
  20

--------------------------------------------------------------------------------

 
“Register” has the meaning given that term in Section 12.5(e).
 
“Regulatory Change” means, with respect to any Lender, any change or new
interpretation effective after the Agreement Date in Applicable Law (including
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy; provided, that, notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder issued in connection
therewith or in implementation thereof shall be deemed to be a “Regulatory
Change,” regardless of the date enacted, adopted, issued or implemented.
 
“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrowers to reimburse the Agent for any drawing honored by
the Agent under a Letter of Credit.
 
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
 
“Removal Request” has the meaning given that term in Section 7.16(a).
 
“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding at least 66-2/3% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities (not held by Defaulting
Lenders who are not entitled to vote). Loans and Letter of Credit Liabilities
held by Defaulting Lenders shall be disregarded when determining the Requisite
Lenders.  For purposes of this definition, a Lender shall be deemed to hold a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.
 
“Responsible Officer” means with respect to a Borrower or any other Subsidiary,
the chief executive officer and the chief financial officer of such Borrower or
such Subsidiary.
 
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Trust or any Subsidiary now
or hereafter outstanding, except a dividend payable solely in Equity Interests
of identical class to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the Trust
or any Subsidiary now or hereafter outstanding; and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the Trust or any Subsidiary now
or hereafter outstanding.
 
“Revolving Facility” has the meaning set forth in the second introductory
paragraph.
 
 
21 

--------------------------------------------------------------------------------

 
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.
 
“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.
 
“Section 1031 Exchange” means a like kind tax-free exchange of real property
interests in accordance with Section 1031 of the Internal Revenue Code.
 
“Secured Indebtedness” means, with respect to a Person, (a) all Indebtedness of
such Person that is secured in any manner by any Lien on any property, plus (b)
such Person’s pro rata share of the Secured Indebtedness of any such Person’s
Unconsolidated Affiliates; provided that the 2008 Term Loans shall be deemed
Secured Indebtedness hereunder, but provided further that any other loan
facilities or replacements of the 2008 Term Loans, if secured by pledges of
equity interests in any Subsidiaries of the Trust, shall not be deemed Secured
Indebtedness.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
 
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
“Stabilized Property” means a completed Property that has at any time achieved
an Occupancy Rate of at least 80%.
 
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
 
“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.  Notwithstanding the
foregoing, One Woodstock Associates Limited Partnership and CTO Associates
Limited Partnership shall be Subsidiaries hereunder, with the Borrowing Base
Availability of the Properties owned by such entities being adjusted to reflect
the Borrowers’ pro rata ownership interest in such entities.
 
 
22 

--------------------------------------------------------------------------------

 
“Tangible Net Worth” means, as of a given date, (a) the stockholders’ equity of
the Trust and Subsidiaries determined on a consolidated basis, plus
(b) accumulated depreciation and amortization, minus (c) the following (to the
extent reflected in determining stockholders’ equity of the Trust and its
Subsidiaries): (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, other than intangibles required to
be recorded under Statement of Financial Accounting Standards No. 141, all
determined on a consolidated basis.  Notwithstanding the foregoing,
(x) amortization of above or below market rents pursuant to Statement of
Financial Accounting Standards No. 141 shall not be excluded under either of the
preceding clauses (i) or (ii) and (y) the effect of marked-to-market adjustments
required to be made under GAAP with respect to assumed indebtedness shall be
excluded when determining Tangible Net Worth.
 
“Taxes” has the meaning given that term in Section 3.12.
 
“Termination Date” means the earliest of (a) the date on which the Commitments
are reduced to zero under Section 2.11, (b) January 28, 2014 (or such later date
to which the Termination Date may be extended pursuant to Section 2.12) or (c)
the date the Commitments are terminated pursuant to Section 10.2 or 10.3.
 
“Titled Agents” means each of the Arrangers, the Syndication Agent and their
respective successors and permitted assigns.
 
“Total Available Commitments” means, at any time of determination, the lesser of
(a) the aggregate amount of the Commitments at such time, or (b) the then
Borrowing Base Availability.
 
 “Total Indebtedness” means all Indebtedness of the Trust and all of its
Subsidiaries determined on a consolidated basis.
 
“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.
 
“UCC”: means the Uniform Commercial Code from time to time in effect in The
State of New York; provided, that if by mandatory provisions of law, the
perfection or the effect of perfection or non-perfection of the security
interest granted hereunder in the any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of
provisions hereof relating to such perfection or effect of perfection or
non-perfection.
 
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
 
 
23 

--------------------------------------------------------------------------------

 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the Fair Market Value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
 
“Unimproved Land” means land on which no development (other than paving or other
improvements that are not material and are temporary in nature) has occurred and
for which no construction is planned in the following 12 months.
 
“Value” means (a) with respect to (i) any Property in the Borrowing Base Assets
Pool acquired prior to January 1, 2010 or (ii) any Property in the Borrowing
Base Assets Pool acquired after January 1, 2010 with respect to which there has
been, in the reasonable determination of the Agent, material change in the
operating economics of the Property, (A) the Net Operating Income of such
Property for the fiscal quarter most recently ended, times (B) 4 divided by
(C) the Capitalization Rate and (b) with respect to any other Property in the
Borrowing Base Assets Pool, the value of such Property based on cost determined
in accordance with GAAP.
 
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.
 
Section 1.2.  
General; References to Times.

 
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrowers or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrowers shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time.  Wherever from the
context it appears appropriate, each term stated in either the singular or
plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Trust or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Trust.  Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement.  Unless otherwise indicated, all references to
time are references to New York, New York time.
 
 
24 

--------------------------------------------------------------------------------

 
Section 1.3.  
Financial Attributes of Non-Wholly Owned Subsidiaries.

 
When determining the Trust’s compliance with any financial covenant contained in
any of the Loan Documents, only the Trust’s pro rata share of the financial
attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall be
included.
 
ARTICLE II.  - CREDIT FACILITY 
 
Section 2.1.  
Loans.

 
Subject to the terms and conditions hereof, during the period from the Effective
Date to but excluding the Termination Date, each Lender severally and not
jointly agrees to make revolving Loans to the Borrowers in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of such Lender’s Commitment. Subject to the terms and conditions of this
Agreement, during the period from the Effective Date to but excluding the
Termination Date, the Borrowers may borrow, repay and reborrow Loans
hereunder.  The aggregate amount of Loan Exposure outstanding shall not at any
time exceed the least of (i) the Facility Amount, (ii) the aggregate
Commitments, or (iii) the Borrowing Base Availability.
 
Section 2.2.  
Procedures.

 
(a) The Borrowers shall give the Agent notice pursuant to a Notice of Borrowing
or telephonic notice of each borrowing of Loans.  Each Notice of Borrowing shall
be delivered to the Agent before 11:00 a.m. (i) in the case of LIBOR Loans, on
the date three Business Days prior to the proposed date of such borrowing and
(ii) in the case of Base Rate Loans, on the date one Business Day prior to the
proposed date of such borrowing.  Any such telephonic notice shall include all
information to be specified in a written Notice of Borrowing and shall be
promptly confirmed in writing by the Borrowers pursuant to a Notice of Borrowing
sent to the Agent by telecopy on the same day of the giving of such telephonic
notice.  The Agent will transmit by telecopy the Notice of Borrowing (or the
information contained in such Notice of Borrowing) to each Lender promptly upon
receipt by the Agent.  Each Notice of Borrowing or telephonic notice of each
borrowing shall be irrevocable once given and binding on the Borrowers. Together
with the notice to the Agent as specified immediately above, the Borrowers shall
deliver to the Agent a completed, current Borrowing Base Certificate.
 
 
  25

--------------------------------------------------------------------------------

 
(b) Disbursements of Loan Proceeds.  No later than 1:00 p.m. on the date
specified in the Notice of Borrowing, each Lender will make available for the
account of its applicable Lending Office to the Agent at the Principal Office,
in immediately available funds, the proceeds of the Loans to be made by such
Lender.  With respect to Loans to be made after the Effective Date, unless the
Agent shall have been notified by any Lender prior to the specified date of
borrowing that such Lender does not intend to make available to the Agent the
Loan to be made by such Lender on such date, the Agent may, but shall not be
obligated to, assume that such Lender will make the proceeds of such Loan
available to the Agent on the date of the requested borrowing as set forth in
the Notice of Borrowing and the Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrowers the amount of
such Loan to be provided by such Lender.  Subject to satisfaction of the
applicable conditions set forth in Article V for such borrowing, the Agent will
make the proceeds of such borrowing available to the Borrowers no later than
2:00 p.m. on the date and at the account specified by the Borrowers in such
Notice of Borrowing.
 
Section 2.3.  
Letters of Credit.

 
(a) Letters of Credit.  Subject to the terms and conditions of this Agreement,
the Agent, on behalf of the Lenders, agrees to issue for the account of the
Borrowers during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Termination Date one or more letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed the L/C Commitment Amount; provided, that
in the event that the Agent’s ratings assigned by a Rating Agency are below a
contractual threshold binding on the Borrowers or any Subsidiary, then a Lender
meeting or exceeding such threshold may, upon the request of the Borrower, issue
a Letter of Credit requested by a Borrower and such Lender shall be entitled to
the various benefits of the Agent under this Agreement as issuer of such Letter
of Credit and each other Lender shall have the obligations set forth herein to
such Lender with respect to such Letter of Credit.  For the purposes of this
Agreement, the Existing LC shall be deemed issued pursuant to the terms of this
Agreement and shall be considered a Letter of Credit under this Agreement, Wells
Fargo Bank, National Association and KeyBank shall be entitled to the various
benefits of the Agent under this Agreement as issuer of an Existing LC and each
Lender shall have the obligations set forth herein to Wells Fargo Bank, National
Association and KeyBank with respect to the Existing LC.  The Borrowers
acknowledge and agree that to the extent there shall be any extension of the
Existing LC, the Borrowers shall utilize commercially reasonable efforts to
arrange for the issuance of a new Letter of Credit by the Agent pursuant to the
terms hereof in replacement for the Existing LC.
 
(b) Terms of Letters of Credit.  At the time of issuance, renewal or increase,
the amount, form, terms and conditions of each Letter of Credit, and of any
drafts or acceptances thereunder, shall be subject to the reasonable approval by
the Agent and the Borrowers.  Notwithstanding the foregoing, in no event may the
expiration date of any Letter of Credit extend beyond the earlier of (i) the
date one year from its date of issuance or (ii) the Termination Date; provided,
however, a Letter of Credit may contain a provision providing for the automatic
extension of the expiration date in the absence of a notice of non-renewal from
the Agent but in no event shall any such provision permit the extension of the
expiration date of such Letter of Credit beyond the Termination Date; provided,
further, that a Letter of Credit that contains an automatic extension provision
may provide for an extension of its expiration date to a date not more than one
year beyond the Termination Date so long as the Borrowers deliver to the Agent
no later than 20 days prior to the Termination Date (A) either (1) cash
collateral for such Letter of Credit on terms reasonably acceptable to the
Agent, (2) a backup letter of credit having terms acceptable to the Agent and
issued by a domestic financial institution having a rating assigned by a Rating
Agency to its senior unsecured long term indebtedness of AA/Aa2 or (3) other
collateral satisfactory to the Agent and all of the Lenders and (B) a
reimbursement agreement in form and substance acceptable to the Agent and such
other documents requested by the Agent evidencing the Borrowers’ reimbursement
obligations in respect of such Letter of Credit.
 
 
26 

--------------------------------------------------------------------------------

 
(c) Requests for Issuance of Letters of Credit.  The Borrowers shall give the
Agent written notice (or telephonic notice promptly confirmed in writing) at
least 5 Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) beneficiary, and (iii) expiration date.  The Borrowers shall also execute
and deliver such customary letter of credit application forms as requested from
time to time by the Agent.  Provided the Borrowers have given the notice
prescribed by the first sentence of this subsection and subject to the other
terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article V, the Agent shall issue
the requested Letter of Credit on the requested date of issuance for the benefit
of the stipulated beneficiary.  Upon the written request of the Borrowers, the
Agent shall deliver to the Borrowers a copy of each issued Letter of Credit
within a reasonable time after the date of issuance thereof.  To the extent any
term of a Letter of Credit Document is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.
 
(d) Reimbursement Obligations.  Upon receipt by the Agent from the beneficiary
of a Letter of Credit of any demand for payment under such Letter of Credit, the
Agent shall promptly notify the Borrowers of the amount to be paid by the Agent
as a result of such demand and the date on which payment is to be made by the
Agent to such beneficiary in respect of such demand; provided, however, the
Agent’s failure to give, or delay in giving, such notice shall not discharge the
Borrowers in any respect from the applicable Reimbursement Obligation.  The
Borrowers hereby unconditionally and irrevocably agree to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this
subsection).  Upon receipt by the Agent of any payment in respect of any
Reimbursement Obligation, the Agent shall promptly pay to each Lender that has
acquired a participation therein under the second sentence of Section 2.3(i)
such Lender’s Commitment Percentage of such payment.
 
(e) Manner of Reimbursement.  Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrowers shall advise the Agent
whether or not the Borrowers intend to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if they do, the Borrowers shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement.  If the
Borrowers fail to so advise the Agent, or if the Borrowers fail to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article V would
permit the making of Loans, the Borrowers shall be deemed to have requested a
borrowing of Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Agent shall give each Lender prompt
notice of the amount of the Loan to be made available to the Agent not later
than 1:00 p.m. or (ii) if such conditions would not permit the making of Loans,
the provisions of subsection (j) of this Section shall apply.  The limitations
of Section 3.5(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.
 
 
27 

--------------------------------------------------------------------------------

 
(f) Effect of Letters of Credit on Commitments.  Upon the issuance by the Agent
of any Letter of Credit and until such Letter of Credit shall have expired or
been terminated, the Commitment of each Lender shall be deemed to be utilized
for all purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Commitment Percentage and (ii) the sum of (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.
 
(g) Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations.  In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit.  The Borrowers
assume all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrowers’ obligations in respect
of the Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Lenders.  None of the above shall affect, impair or prevent the vesting of
any of the Agent’s or any Lender’s rights or powers hereunder.  Any action taken
or omitted to be taken by the Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Agent or any Lender any
liability to the Borrowers or any Lender.  In this regard, the obligation of the
Borrowers to reimburse the Agent for any drawing made under any Letter of
Credit, and to repay any Loan made pursuant to the second sentence of the
immediately preceding subsection (e), shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
any Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between any Borrower, the Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrowers’ Reimbursement
Obligations.  Notwithstanding anything to the contrary contained in this Section
or Section 12.9, but not in limitation of the Borrowers’ unconditional
obligation to reimburse the Agent for any drawing made under a Letter of Credit
as provided in this Section and to repay any Loan made pursuant to the second
sentence of the immediately preceding subsection (e), the Borrowers shall have
no obligation to indemnify the Agent or any Lender in respect of any liability
incurred by the Agent or such Lender arising solely out of the gross negligence
or willful misconduct of the Agent or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrowers may have with respect to
the gross negligence or willful misconduct of the Agent or any Lender with
respect to any Letter of Credit.
 
 
28 

--------------------------------------------------------------------------------

 
(h) Amendments, Etc.  The issuance by the Agent of any amendment, supplement or
other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such amended, supplemented or modified form or (ii) the Requisite Lenders (or
all of the Lenders if required by Section 12.6) shall have consented
thereto.  In connection with any such amendment, supplement or other
modification, the Borrowers shall pay the Fees, if any, payable under the last
sentence of Section 3.6(b).
 
(i) Lenders’ Participation in Letters of Credit.  Immediately upon the issuance
by the Agent of any Letter of Credit each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from the Agent, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Commitment Percentage of the liability of the Agent with respect
to such Letter of Credit, and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit.  In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrowers in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Commitment
Percentage in any interest or other amounts payable by the Borrowers in respect
of such Reimbursement Obligation (other than the Fees payable solely to the
Agent pursuant to Section 3.6(b).  Notwithstanding the foregoing, in the event
of a default in any Lender's obligations to fund under this Agreement exists or
any Lender is at such time a Defaulting Lender, the Agent shall have the right,
but not the obligation, to refuse to issue any Letter of Credit unless the Agent
has entered into satisfactory arrangements with the Borrower and/or such
Defaulting Lender to eliminate the Agent’s risk with respect to such Defaulting
Lender.
 
 
  29

--------------------------------------------------------------------------------

 
(j) Payment Obligation of Lenders.  Each Lender severally agrees to pay to the
Agent on demand in immediately available funds in Dollars the amount of such
Lender’s Commitment Percentage of each drawing paid by the Agent under each
Letter of Credit to the extent such amount is not reimbursed by the Borrowers
pursuant to Section 2.3(d); provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Lender shall be required
to fund, whether as a Loan or as a participation, shall not exceed such Lender’s
Commitment Percentage of such drawing.  If the notice referenced in the second
sentence of Section 2.3(e) is received by a Lender not later than 11:00 a.m.,
then such Lender shall make such payment available to the Agent not later than
2:00 p.m. on the date of demand therefor; otherwise, such payment shall be made
available to the Agent not later than 1:00 p.m. on the next succeeding Business
Day.  The obligation of each Lender to make such payments to the Agent under
this subsection, and the Agent’s right to receive the same, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including without limitation, (i) the failure of any
other Lender to make its payment under this subsection, (ii) the financial
condition of any Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 10.1(f) or 10.1(g) or (iv) the termination of the Commitments.  Each
such payment to the Agent shall be made without any offset, abatement,
withholding or deduction whatsoever.
 
(k) Information to Lenders.  The Agent shall periodically deliver to the Lenders
information setting forth the Stated Amount of all outstanding Letters of
Credit.  Other than as set forth in this subsection, the Agent shall have no
duty to notify the Lenders regarding the issuance or other matters regarding
Letters of Credit issued hereunder.  The failure of the Agent to perform its
requirements under this subsection shall not relieve any Lender from its
obligations under Section 2.3(j).
 
Section 2.4.  
Rates and Payment of Interest on Loans.

 
(a) Rates.  The Borrowers promise to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:
 
 
  30

--------------------------------------------------------------------------------

 
(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin with respect to such
Loan; and
 
(ii) during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for
such Loan for the Interest Period therefor plus the Applicable Margin with
respect to such Loan.
 
Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrowers shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, and on any other amount payable by the Borrowers hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).
 
(b) Payment of Interest.  Accrued and unpaid interest on each Loan shall be
payable monthly in arrears on the 28th day of each calendar month, provided if
such day is not a Business Day, interest shall be due on the next succeeding
Business Day.  Interest payable at the Post-Default Rate shall be payable from
time to time on demand.  Promptly after the determination of any interest rate
provided for herein or any change therein, the Agent shall give notice thereof
to the Lenders to which such interest is payable and to the Borrowers.  All
determinations by the Agent of an interest rate hereunder shall be conclusive
and binding on the Lenders and the Borrowers for all purposes, absent manifest
error.
 
(c) Borrower Information Used to Determine Applicable Interest Rates.  The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by any Borrower (the “Borrower Information”).  If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by any Borrower) at the time it was delivered to the
Agent, and if the applicable interest rate or fees calculated for any period
were lower than they should have been had the correct information been timely
provided, then, such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information.  The Agent shall
promptly notify the Borrower in writing of any additional interest and fees due
because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Agent, for the account of each Lender, within five
(5) Business Days of receipt of such written notice.  Any recalculation of
interest or fees required by this provision shall survive the termination of
this Agreement, and this provision shall not in any way limit any of the
Administrative Agent’s or any Lender’s other rights under this Agreement.
 
Section 2.5.  
Number of Interest Periods.

 
There may be no more than six (6) different Interest Periods for LIBOR Loans
outstanding under the Revolving Facility at the same time.
 
 
  31

--------------------------------------------------------------------------------

 
Section 2.6.  
Repayment of Loans.

 
The Borrowers shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date.
 
Section 2.7.  
Prepayments.

 
(a) Optional.  Subject to Section 4.4, the Borrowers may prepay any Loan at any
time without premium or penalty, provided that such prepayments shall be applied
in such a manner as to limit, to the extent possible, the amounts due under
Section 4.4.  The Borrowers shall give the Agent at least one Business Day’s
prior written notice of the prepayment of any Loan.
 
(b) Mandatory.  If at any time the aggregate principal amount of all outstanding
Loans exceeds the Total Available Commitments, the Borrowers shall promptly (and
in any event, within 2 Business Days after notice thereof from the Agent) pay to
the Agent for the accounts of the Lenders the amount of such excess.  Such
payment shall be applied to pay all amounts of principal outstanding on the
Loans pro rata in accordance with Section 3.2.  If the Borrowers are required to
pay any outstanding LIBOR Loans by reason of this Section prior to the end of
the applicable Interest Period therefor, the Borrowers shall pay all amounts due
under Section 4.4, provided that such prepayments shall be applied in such a
manner as to limit, to the extent possible, the amounts due under Section 4.4.
 
Section 2.8.  
Continuation.

 
So long as no Default or Event of Default shall exist, the Borrowers may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrowers giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation.  Such notice by the Borrowers of
a Continuation shall be by telephone or telecopy, confirmed immediately in
writing if by telephone, in the form of a Notice of Continuation, specifying
(a) the proposed date of such Continuation, (b) the LIBOR Loans and portions
thereof subject to such Continuation and (c) the duration of the selected
Interest Period, all of which shall be specified in such manner as is necessary
to comply with all limitations on Loans outstanding hereunder.  Each Notice of
Continuation shall be irrevocable by and binding on the Borrowers once
given.  Promptly after receipt of a Notice of Continuation, the Agent shall
notify each Lender by telecopy, or other similar form of transmission, of the
proposed Continuation.  If the Borrowers shall fail to select in a timely manner
a new Interest Period for any LIBOR Loan in accordance with this Section, or if
a Default or Event of Default shall exist, such Loan will automatically, on the
last day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.9 or the Borrowers’ failure to
comply with any of the terms of such Section.
 
Section 2.9.  
Conversion.

 
The Borrowers may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if a Default or Event of Default shall exist.  Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate
Loan into a LIBOR Loan, the Borrowers shall pay accrued interest to the date of
Conversion on the principal amount so Converted.  Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into LIBOR Loans.  Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed
Conversion.  Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan.  Each Notice of Conversion shall be irrevocable by
and binding on the Borrowers once given.
 
 
 32

--------------------------------------------------------------------------------

 
Section 2.10.  
Notes.

 
(a) Note.  The Loans made by each Lender shall, in addition to this Agreement,
if requested by such Lender, also be evidenced by a promissory note of the
Borrowers substantially in the form of Exhibit E (each a “Note”), payable to the
order of such Lender in a principal amount equal to the amount of its Commitment
as originally in effect and otherwise duly completed.
 
(b) Records.  The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrowers, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrowers, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrowers under any of the Loan
Documents.
 
(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrowers of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrowers, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrowers shall at their own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.
 
Section 2.11.  
Voluntary Reduction of the Commitment.

 
The Borrowers shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Facility (for which purpose use of the Revolving
Facility shall be deemed to include the aggregate amount of Letter of Credit
Liabilities, without duplication) at any time and from time to time without
penalty or premium upon not less than 5 Business Days prior written notice to
the Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction and shall be
irrevocable once given and effective only upon receipt by the Agent; provided,
however, (a) that Lenders shall be indemnified for any breakage and redeployment
costs associated with any LIBOR Loans, (b) any reductions shall be the in
minimum increments set forth in Section 3.5(c), and (c) if the Borrowers seek to
reduce the aggregate amount of the Commitments below $50,000,000.00, then such
Commitments shall all automatically and permanently be reduced to zero.  The
Agent will promptly transmit such notice to each Lender.  The Commitments, once
terminated or reduced may not be increased or reinstated.
 
 
  33

--------------------------------------------------------------------------------

 
Section 2.12.  
Extension of Termination Date.

 
The Borrowers shall have the right, exercisable one time, to extend the
Termination Date by twelve (12) months.  The Borrowers may exercise such right
only by executing and delivering to the Agent at least 60 days but not more than
90 days prior to the initial Termination Date, a written request for such
extension (an “Extension Request”).  The Agent shall forward to each Lender a
copy of the Extension Request delivered to the Agent promptly upon receipt
thereof.  Subject to satisfaction of the following conditions, the Termination
Date shall be extended for twelve (12) months effective upon receipt of the
Extension Request and payment of the fee referred to in the following
clause (b): (a) immediately prior to such extension and immediately after giving
effect thereto, (i) no Default or Event of Default shall exist, (ii) the
representations and warranties made or deemed made by the Borrowers and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents, and (iii) the Borrowers and each other Loan Party
shall be in compliance with all covenants in the Loan Documents to which any of
them is a party, and (b) the Borrowers shall have paid the Fees payable under
Section 3.6(c).
 
Section 2.13.  
Expiration or Maturity Date of Letters of Credit Past Termination Date.

 
(a) If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder, the Borrowers shall, on
such date, pay to the Agent an amount of money equal to the Stated Amount of
such Letter(s) of Credit for deposit into the Collateral Account.
 
(b) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, the Borrowers hereby pledge and grant to the Agent, for
the ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of their respective right, title and interest in and to the
Collateral Account and the balances from time to time in the Collateral Account
(including the investments and reinvestments therein provided for below).  The
balances from time to time in the Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the Agent as
provided herein.  Anything in this Agreement to the contrary notwithstanding,
funds held in the Collateral Account shall be subject to withdrawal only as
provided in this Section.
 
 
  34

--------------------------------------------------------------------------------

 
(c) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion.  All such investments and reinvestments shall be held in
the name of and be under the sole dominion and control of the Agent for the
ratable benefit of the Lenders.  The Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Collateral Account and shall
be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Agent accords other funds deposited
with the Agent, it being understood that the Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Collateral Account.
 
(d) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrowers and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account and
proceeds thereof to make payment to the beneficiary with respect to such drawing
or the payee with respect to such presentment.
 
(e) If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 10.4.
 
(f) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Collateral Account exceed the aggregate amount
of the Letter of Credit Liabilities then due and owing, the Agent shall, from
time to time, at the request of the Borrowers, deliver to the Borrowers within
10 Business Days after the Agent’s receipt of such request from the Borrowers,
against receipt but without any recourse, warranty or representation whatsoever,
such amount of the credit balances in the Collateral Account as exceeds the
aggregate amount of the Letter of Credit Liabilities at such time.
 
(g) The Borrowers shall pay to the Agent from time to time such fees as the
Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein.
 
Section 2.14.  
Amount Limitations.

 
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, and no reduction of any Commitments
pursuant to Section 2.11 shall take effect, if immediately after the making of
such Loan or such reduction in the Commitments the aggregate principal amount of
all outstanding Loans and Letter of Credit Liabilities would exceed the
aggregate amount of the Commitments at such time.
 
Section 2.15.  
Increase in Facility Amount.

 
(a) With the prior consent of the Agent, the Borrowers shall have the right at
any time and from time to time during the term of this Agreement to request
increases in the amount of the Revolving Facility (provided that after giving
effect to any increases in the Revolving Facility pursuant to this Section, the
aggregate amount of the Commitments may not exceed $525,000,000.00) by providing
written notice to the Agent, which notice shall be irrevocable once given.  Each
such increase in the Revolving Facility must be in an aggregate minimum amount
of $10,000,000.00 and must not exceed an aggregate maximum amount of
$225,000,000.00.
 
 
 35

--------------------------------------------------------------------------------

 
(b) Notwithstanding the provisions of Section 11.5, no Lender shall be required
to increase its Commitment and any new Lender becoming a party to this Agreement
in connection with any such requested increase must be an Eligible Assignee.  If
a new Lender becomes a party to this Agreement, or if any existing Lender agrees
to increase its Commitment, such Lender shall on the date it becomes a Lender
hereunder (or increases its Commitment, in the case of an existing Lender) (and
as a condition thereto) purchase from the other Lenders its Commitment
Percentage (or in the case of an existing Lender, the increase in the amount of
its Commitment Percentage, in each case as determined after giving effect to the
increase of Commitments) of any outstanding Loans, by making available to the
Agent for the account of such other Lenders at the Principal Office, in same day
funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Loans to be purchased by such Lender plus (B) the
aggregate amount of payments previously made by the other Lenders under
Section 2.3(j) which have not been repaid plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Loans.  The Borrowers shall pay to the Lenders amounts payable, if any, to
such Lenders under Section 4.4 as a result of the prepayment of any such
Loans.  No increase of the Commitments may be effected under this Section if
(x) a Default or Event of Default shall be in existence on the effective date of
such increase or (y) any representation or warranty made or deemed made by any
Borrower or any other Loan Party in any Loan Document to which any such Loan
Party is a party is not (or would not be) true or correct in all material
respects on the effective date of such increase (except for representations or
warranties which expressly relate solely to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date).  In connection with any increase in
the aggregate amount of the Commitments pursuant to this subsection, (a) any
Lender becoming a party hereto shall execute such documents and agreements as
the Agent may reasonably request and (b) the Borrowers shall make appropriate
arrangements so that each new Lender, and any existing Lender increasing its
Commitment, receives a new or replacement Note, as appropriate, in the amount of
such Lender's Commitment within 2 Business Days of the effectiveness of the
applicable increase in the aggregate amount of Commitments. Any increase in the
Facility Amount pursuant to this Section 2.15 shall be subject to the condition
that the Borrowers shall have paid to the Agent, such fees as shall be due to
Agent and/or the Lenders at such time under the Fee Letter or as may be
agreed-upon between the Borrower, on the one hand, and each new Lender and/or
any existing Lender increasing its Commitment, on the other hand.  The
provisions of this Section 2.15 shall not constitute a “commitment” to lend, and
the Commitments of the Lenders shall not be increased until satisfaction of the
provisions of this Section 2.15 and actual increase of the Commitments as
provided herein. The date an increase of the Commitments becomes effective
pursuant to this Section 2.15 is referred to herein as an “Increase Effective
Date, ” with any such increase being conditioned upon, as required by any such
new Lender and/or existing Lender increasing its Commitment, receipt of (A) a
certificate from the Borrowers (1) certifying and attaching resolutions
authorizing the increase in Commitments, and (2) confirming the conditions set
forth in (x) and (y) above have been satisfied, and (B) a customary legal
opinion from Borrower's counsel.
 
 
36 

--------------------------------------------------------------------------------

 
Section 2.16.  
Joint and Several Liability.

 
(a) The obligations of the Borrowers hereunder and under the other Loan
Documents to which any Borrower is a party shall be joint and several, and
accordingly, each Borrower confirms that it is liable for the full amount of the
“Obligations,” regardless of whether incurred by such Borrower or any other
Borrower, and all of the other obligations and liabilities of the other
Borrowers hereunder and under the other Loan Documents.
 
(b) Each of the Borrowers represents and warrants to the Agent and the Lenders
that the Borrowers, though separate legal entities, are mutually dependent on
each other in the conduct of their respective businesses as an integrated
operation and have determined it to be in their mutual best interests to obtain
financing from the Lenders through their collective efforts.
 
(c) None of the Lenders or the Agent shall be obligated or required before
enforcing any Loan Document against a Borrower: (a) to pursue any right or
remedy any of them may have against any other Borrower, any Guarantor or any
other Person or commence any suit or other proceeding against any other
Borrower, any Guarantor or any other Person in any court or other tribunal;
(b) to make any claim in a liquidation or bankruptcy of any other Borrower, any
Guarantor or any other Person; or (c) to make demand of any other Borrower, any
Guarantor or any other Person or to enforce or seek to enforce or realize upon
any collateral security held by the Lenders or the Agent which may secure any of
the Obligations.
 
(d) The Lenders and the Agent may, at any time and from time to time, without
the consent of, or notice to, a Borrower, and without discharging such Borrower
from its obligations hereunder, take any of the following actions: (i)  release
or otherwise deal with all, or any part, of any collateral securing any of the
Obligations and in which any other Borrower has rights; (ii) release any other
Borrower, any Guarantor or any other Person liable in any manner for the payment
or collection of the Obligations; (iii) exercise, or refrain from exercising,
any rights against any other Borrower, any Guarantor or any other Person; and
(iv) apply any sum, by whomsoever paid or however realized, to the Obligations
in such order as the Lenders shall elect.
 
(e) It is the intent of each Borrower, the Agent and the Lenders that in any
proceeding of the types described in Sections 10.1(f) or 10.1(g), a Borrower’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Borrower hereunder (or
any other obligations of such Borrower to the Agent and the Lenders) to be
avoidable or unenforceable against such Borrower in such proceeding as a result
of Applicable Law, including without limitation, (i) Section 548 of the
Bankruptcy Code and (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise.  The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Borrower hereunder (or
any other obligations of such Borrower to the Agent and the Lenders) shall be
determined in any such proceeding are referred to as the “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of any Borrower
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Obligations for which such Borrower shall be liable
hereunder shall be reduced to that amount which, as of the time any of the
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Borrower hereunder (or any other
obligations of such Borrower to the Agent and the Lenders), to be subject to
avoidance under the Avoidance Provisions.  This subsection is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Borrower hereunder to be subject to
avoidance under the Avoidance Provisions, and no Borrower or any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.
 
 
  37

--------------------------------------------------------------------------------

 
(f) Each Borrower assumes all responsibility for being and keeping itself
informed of the financial condition of the other Borrowers and the Guarantors,
and of all other circumstances bearing upon the risk of nonpayment of any of the
Obligations and the nature, scope and extent of the risks that such Borrower
assumes and incurs hereunder, and agrees that none of the Agent or the Lenders
shall have any duty whatsoever to advise any Borrower of information regarding
such circumstances or risks.
 
Section 2.17.  
Borrower Representative.

 
Each of the Borrowers hereby appoints the Borrower Representative to act as its
exclusive agent for all purposes under the Loan Documents (including, without
limitation, with respect to all matters related to the borrowing and repayment
of Loans as described in Articles II and III).  Each of the Borrowers
acknowledges and agrees that (a) the Borrower Representative may execute such
documents on behalf of any of the Borrowers as the Borrower Representative deems
appropriate in its sole discretion and each Borrower shall be bound by and
obligated by all of the terms of any such document executed by the Borrower
Representative on its behalf, (b) any notice or other communication delivered by
the Agent or any Lender hereunder to the Borrower Representative shall be deemed
to have been delivered to each of the Borrowers and (c) the Agent and each of
the Lenders shall accept (and shall be permitted to rely on) any document or
agreement executed by the Borrower Representative on behalf of the Borrowers (or
any of them).  The Borrowers must act through the Borrower Representative for
all purposes under this Agreement and the other Loan Documents.  Notwithstanding
anything contained herein to the contrary, to the extent any provision in this
Agreement requires any Borrower to interact in any manner with the Agent or the
Lenders, such Borrower shall do so through the Borrower Representative.
 
Section 2.18.  
Security Interests in Collateral.

 
To secure their Obligations under this Agreement and the other Loan Documents,
the Borrowers and each other Loan Party grant to the Agent, for its benefit and
the benefit of the other Lenders, a first-priority security interest in all of
the Collateral pursuant to the Pledge Agreement together with such other
security documents as may now or hereafter be executed to secure the
Obligations.  Without limiting the foregoing, at the option of the Agent, any
applicable Property Subsidiary shall grant to the Agent, on behalf of the
Lenders, a mortgage or deed of trust interest in and to said Borrowing Base
Asset to secure the Obligations; provided, however, in the event of a Permitted
Financing with respect to such Borrowing Base Asset, or other refinance with the
consent of the Agent of the Borrowing Base Asset, the Agent shall release said
mortgage or deed of trust to the refinanced loan subject to the payment of any
payment required under Section 2.7(b) above relating thereto.
 
 
 38

--------------------------------------------------------------------------------

 
ARTICLE III.  - PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
 
Section 3.1.  
Payments.

 
Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrowers under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).  Subject to Section 10.4,
the Borrowers may, at the time of making each payment under this Agreement or
any Note, specify to the Agent the amounts payable by the Borrowers hereunder to
which such payment is to be applied.  Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt.  If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Effective Rate from
time to time in effect.  If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension.
 
Section 3.2.  
Pro Rata Treatment.

 
Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1 and 2.3(a) shall be made by the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.11
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments under the Revolving
Facility; (b) each payment or prepayment of principal of Loans by the Borrowers
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them, provided that if
immediately prior to giving effect to any such payment in respect of any Loans
the outstanding principal amount of the Loans shall not be held by the Lenders
pro rata in accordance with their respective Commitments in effect at the time
such Loans were made, then such payment shall be applied to the Loans in such
manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Loans being held by the Lenders pro rata in accordance
with their respective Commitments; (c) each payment of interest on Loans by the
Borrowers shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Loans of a
particular Type (other than Conversions provided for by Section 4.6) shall be
made pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of making of Loans) or their respective Loans (in the
case of Conversions and Continuations of Loans) and the then current Interest
Period for each Lender’s portion of each Loan of such Type shall be coterminous;
and (e) the Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.3, shall be pro rata in accordance with their
respective Commitments.
 
 
39 

--------------------------------------------------------------------------------

 
Section 3.3.  
Sharing of Payments, Etc.

 
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrowers under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrowers or any other Loan Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrowers to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2 or Section 10.4, as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2 or
Section 10.4, as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrowers agree that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrowers.
 
Section 3.4.  
Several Obligations.

 
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
 
Section 3.5.  
Minimum Amounts.

 
(a) Borrowings and Conversions.  Except as otherwise provided in Section 2.3(e),
each borrowing of Base Rate Loans shall be in an aggregate minimum amount of
$1,000,000.00 and integral multiples of $100,000.00 in excess thereof.  Each
borrowing of, Conversion to and Continuation of LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000.00 and integral multiples of $100,000.00
in excess of that amount.
 
(b) Prepayments.  Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000.00 and integral multiples of $100,000.00 in excess
thereof (or, if less, the aggregate principal amount of Loans then outstanding).
 
(c) Reductions of Commitments.  Each reduction of the Commitments under
Section 2.11 shall be in minimum decrements of $10,000,000.00.
 
 
40 

--------------------------------------------------------------------------------

 
(d) Letters of Credit.  The initial Stated Amount of each Letter of Credit shall
be at least $100,000.00.
 
Section 3.6.  
Fees.

 
(a) Unused Facility Fee. During the period from the Effective Date to but
excluding the Termination Date, the Borrowers agree to pay to the Agent for the
account of the Lenders an unused facility fee with respect to the difference
between Facility Amount and the Loan Exposure (the “Unused Amount”).  Such fee
shall be payable in arrears the last day of March, June, September and December
in each year for the quarter ending on such date.  Such fee shall be computed by
multiplying the Unused Amount by the rate of thirty-five one hundredths of one
percent (0.35%) per annum, calculated daily (based on the number of days elapsed
in a 360-day year).  Any such accrued and unpaid fee shall also be payable on
the Termination Date or any earlier date of termination of the Commitments or
reduction of the Commitments to zero.
 
(b) Letter of Credit Fees.  The Borrowers agree to pay to the Agent for the pro
rata account of each Lender a letter of credit fee at a rate per annum equal to
the Applicable Margin for LIBOR Loans times the daily average Stated Amount of
each Letter of Credit for the period from and including the date of issuance of
such Letter of Credit (x) through and including the date such Letter of Credit
expires or is terminated or (y) to but excluding the date such Letter of Credit
is drawn in full and is not subject to reinstatement, as the case may be.  The
fees provided for in the immediately preceding sentence shall be nonrefundable
and payable in arrears on (i) the last day of March, June, September and
December in each year, (ii) the Termination Date, (iii) the date the Commitments
are terminated or reduced to zero and (iv) thereafter from time to time on
demand of the Agent.  In addition, the Borrowers shall pay to the Agent for its
own account and not the account of any Lender, an issuance fee (with such
issuance fee being paid to Wells Fargo Bank,  National Association with respect
to any Existing LC to the extent Wells Fargo shall remain the issuer thereof or
any Lender other than Agent, that issues a Letter of Credit hereunder) in
respect of each Letter of Credit equal to the greater of (i) $500.00 or (ii) one
and one-half of a tenth of a percent (0.15%) per annum on the initial Stated
Amount of such Letter of Credit (A) for the period from and including the date
of issuance of such Letter of Credit through and including the expiration date
of such Letter of Credit and (B) if the expiration date of any Letter of Credit
is extended (whether as a result of the operation of an automatic extension
clause or otherwise), for the period from but excluding the previous expiration
date to and including the extended expiration date.  The fees provided for in
the immediately preceding sentence shall be nonrefundable and payable upon
issuance (or in the case of an extension of the expiration date, on the previous
expiration date).  The Borrowers shall pay directly to the Agent from time to
time on demand all commissions, charges, costs and expenses in the amounts
customarily charged by the Agent from time to time in like circumstances with
respect to the issuance of each Letter of Credit, drawings, amendments and other
transactions relating thereto.
 
(c) Extension Fee.  If the Borrowers exercise their right to extend the
Termination Date in accordance with Section 2.12, the Borrowers agree to pay to
the Agent for the pro rata account of each Lender (based on each Lender’s
Commitment) a fee equal to one-half of one percent (0.50%) of the amount of the
Facility Amount (whether or not utilized) at the time of such extension.  Such
fee shall be due and payable in full on the date the Agent receives the
Extension Request pursuant to such Section.
 
 
41 

--------------------------------------------------------------------------------

 
(d) Administrative and Other Fees.  The Borrowers agree to pay the
administrative and other fees of the Agent pursuant to the Fee Letter and as may
otherwise be agreed to in writing by the Borrowers and the Agent from time to
time.
 
Section 3.7.  
Computations.

 
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, any accrued interest on any LIBOR Rate Loan shall be
computed on the basis of a year of 360 days and the actual number of days
elapsed.
 
Section 3.8.  
Usury.

 
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by any Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrowers shall notify the respective Lender in writing that the
Borrowers elect to have such excess sum returned to them forthwith.  It is the
express intent of the parties hereto that the Borrowers not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrowers under Applicable Law.
 
Section 3.9.  
Agreement Regarding Interest and Charges.

 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrowers for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.4(a).  Notwithstanding
the foregoing, the parties hereto further agree and stipulate that all agency
fees, syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, in each case in connection with the transactions
contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Agent and the Lenders in connection with this Agreement and
shall under no circumstances be deemed to be charges for the use of money.  All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.
 
Section 3.10.  
Statements of Account.

 
The Agent will account to the Borrowers monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon the Borrowers absent manifest error.  The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrowers from any of their obligations hereunder.
 
 
  42

--------------------------------------------------------------------------------

 
Section 3.11.  
Defaulting Lenders.

 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then the Agent shall give
prompt notice thereof to the Lenders, and until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
 
(i) Waivers and Amendments.  That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.6(c).
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Agent for the account of that Defaulting Lender
under this Agreement (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 12.3), shall
be applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Agent hereunder; second, if so determined by the Agent, to be held as cash
collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; third, as the Borrowers may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent, unless funded by
another Lender; fourth, if so determined by the Agent and the Borrowers (so long
as no Default or Event of Default exists), to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender's breach of its obligations under this Agreement;
sixth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower against that Defaulting Lender
as a result of that Defaulting Lender's breach of its obligations under this
Agreement; and seventh, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 3.11(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.
 
(iii) Certain Fees. During any period that a Lender is a Defaulting Lender, such
Defaulting Lender’s Commitment and outstanding Loans shall be excluded for
purposes of calculating any Fees payable to the Lenders under Section 3.6(a),
3.6(b) and 3.6(c) (provided, as to Section 3.6(c), such Defaulting Lender shall
be paid a pro rata (based on the remaining time to the extended Termination
Date) amount of extension fee at such time as it ceases to be a Defaulting
Lender), and during such period the Borrowers shall not be required to pay, and
such Defaulting Lender shall not be entitled to receive, any such Fees otherwise
payable to such Defaulting Lender under such Sections, provided the Borrower
shall be required to pay the pro rata amount of such fees to the Lenders
assuming the participation exposure with respect to any Letters of Credit or
related to any funding made by any Lender covering such Defaulting Lender’s
share of any Loan.
 
 
43 

--------------------------------------------------------------------------------

 
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.3, the Commitment
Percentage of each non-Defaulting Lender shall be computed without giving effect
to the Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding amount of the Loans of that non-Defaulting Lender.
 
(b) Defaulting Lender Cure. If the Borrowers and the Agent agree in writing in
their sole discretion (with no consent required from the Borrower if any Default
or Event of Default exists) that a Defaulting Lender that is a Lender should no
longer be deemed to be a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Commitment Percentages (without giving
effect to Section 3.11(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender's having been a Defaulting
Lender.
 
(c) Purchase or Cancellation of Defaulting Lender’s Commitment.  Any Lender who
is not a Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s
Commitment.  Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and the Borrowers no sooner than 2 Business Days and
not later than 5 Business Days after such Defaulting Lender became a Defaulting
Lender.  If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitment in
proportion to the Commitments of the other Lenders exercising such right.  If
after such 5th Business Day, the Lenders have not elected to purchase all of the
Commitment of such Defaulting Lender, then the Borrowers may, by giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
either (i) demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5(d) for the purchase price provided for below or (ii) terminate the
Commitment of such Defaulting Lender, whereupon such Defaulting Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents.  No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  Upon any such purchase or assignment, the Defaulting Lender’s
interest in the Loans and its rights hereunder (but not its liability in respect
thereof or under the Loan Documents or this Agreement to the extent the same
relate to the period prior to the effective date of the purchase except to the
extent assigned pursuant to such purchase) shall terminate on the date of
purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Acceptance Agreement
and, notwithstanding Section 12.5(d), shall pay to the Agent an assignment fee
in the amount of $5,000.00.  The purchase price for the Commitment of a
Defaulting Lender shall be equal to the amount of the principal balance of the
Loans outstanding and owed by the Borrowers to the Defaulting Lender.  Prior to
payment of such purchase price to a Defaulting Lender, the Agent shall apply
against such purchase price any amounts retained by the Agent pursuant to the
last sentence of the immediately preceding subsection (a).  Notwithstanding the
foregoing, the Defaulting Lender shall be entitled to receive amounts owed to it
by the Borrowers under the Loan Documents which accrued prior to the date of the
default by the Defaulting Lender, to the extent the same are received by the
Agent from or on behalf of the Borrowers.  There shall be no recourse against
any Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans.
 
 
44 

--------------------------------------------------------------------------------

 
Section 3.12.  
Taxes.

 
(a) Taxes Generally.  All payments by the Borrowers of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by the assets, net
income, receipts or branch profits of any Lender or the Agent, (iii) any taxes
(other than withholding taxes) with respect to the Agent or a Lender that would
not be imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”).  If any
withholding or deduction from any payment to be made by the Borrowers hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrowers will:
 
 
45 

--------------------------------------------------------------------------------

 
(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;
 
(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and
 
(iii) pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.
 
(b) Tax Indemnification.  If the Borrowers fail to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrowers shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure.  For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrowers.
 
(c) Tax Forms.  Prior to the date that any Foreign Lender becomes a party
hereto, such Foreign Lender shall deliver to the Borrowers and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Foreign Lender
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax imposed under the Internal Revenue
Code.  Each such Foreign Lender shall, to the extent it may lawfully do so, (x)
deliver further copies of such forms or other appropriate certifications on or
before the date that any such forms expire or become obsolete and after the
occurrence of any event requiring a change in the most recent form delivered to
the Borrowers or the Agent and (y) obtain such extensions of the time for
filing, and renew such forms and certifications thereof, as may be reasonably
requested by the Borrowers or the Agent.  The Borrowers shall not be required to
pay any amount pursuant to the last sentence of subsection (a) above to any
Foreign Lender or the Agent, if it is organized under the laws of a jurisdiction
outside of the United States of America, if such Foreign Lender or the Agent, as
applicable, fails to comply with the requirements of this subsection.  If any
such Foreign Lender, to the extent it may lawfully do so, fails to deliver the
above forms or other documentation, then the Agent may withhold from any
payments to be made to such Foreign Lender under any of the Loan Documents such
amounts as are required by the Internal Revenue Code. If any Governmental
Authority asserts that the Agent did not properly withhold or backup withhold,
as the case may be, any tax or other amount from payments made to or for the
account of any Lender, such Lender shall indemnify the Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Agent.  The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Agent.
 
 
46 

--------------------------------------------------------------------------------

 
ARTICLE IV.  - YIELD PROTECTION, ETC.
 
Section 4.1.  
Additional Costs; Capital Adequacy.

 
(a) Additional Costs.  The Borrowers shall promptly pay to the Agent for the
account of each affected Lender from time to time such amounts as such Lender
may reasonably determine to be necessary to compensate such Lender for any costs
incurred by such Lender that it determines are attributable to its making or
maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Loans or
such obligation or the maintenance by such Lender of capital in respect of its
Loans or its Commitment (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), to the extent resulting from
any Regulatory Change that:  (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such Loans or its Commitment (other than taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges
which are excluded from the definition of Taxes pursuant to the first sentence
of Section 3.12(a)); or (ii) imposes or modifies any reserve, special deposit or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve System or other reserve requirement to the extent utilized in
the determination of Adjusted LIBOR for such Loan) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Lender, or any commitment of such Lender (including, without limitation, the
Commitment of such Lender hereunder); or (iii) has or would have the effect of
reducing the rate of return on capital of such Lender to a level below that
which such Lender could have achieved but for such Regulatory Change (taking
into consideration such Lender’s policies with respect to capital adequacy).
 
(b) Lender’s Suspension of LIBOR Loans.  Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrowers (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6 shall
apply).
 
(c) Additional Costs in Respect of Letters of Credit.  Without limiting the
obligations of the Borrowers under the preceding subsections of this Section
(but without duplication), if as a result of any Regulatory Change or any
risk-based capital guideline or other requirement heretofore or hereafter issued
by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Agent of issuing (or
any Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Agent or any Lender hereunder in respect of
any Letter of Credit, then, upon demand by the Agent or such Lender, the
Borrowers shall pay promptly, and in any event within 3 Business Days of demand,
to the Agent for its account or the account of such Lender, as applicable, from
time to time as specified by the Agent or a Lender, such additional amounts as
shall be sufficient to compensate the Agent or such Lender for such increased
costs or reductions in amount.
 
 
  47

--------------------------------------------------------------------------------

 
(d) Notification and Determination of Additional Costs.  Each of the Agent and
each Lender agrees to notify the Borrowers of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrowers from any of their obligations hereunder (and in the case
of a Lender, to the Agent).  The Agent or such Lender agrees to furnish to the
Borrowers (and in the case of a Lender, to the Agent) a certificate setting
forth in reasonable detail the basis and amount of each request by the Agent or
such Lender for compensation under this Section.  Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.
 
Section 4.2.  
Suspension of LIBOR Loans.

 
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:
 
(a) the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR for such Interest
Period, or
 
(b) the Agent reasonably determines (which determination shall be conclusive)
that Adjusted LIBOR will not adequately and fairly reflect the cost to the
Lenders of making or maintaining LIBOR Loans for such Interest Period;
 
then the Agent shall give the Borrowers and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrowers shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.
 
 
  48

--------------------------------------------------------------------------------

 
Section 4.3.  
Illegality.

 
Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrowers thereof (with a copy to the Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.6 shall be applicable).
 
Section 4.4.  
Compensation.

 
The Borrowers shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is directly
attributable to:
 
(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or
 
(b) any failure by the Borrowers for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article V
to be satisfied) to borrow a LIBOR Loan from such Lender on the requested date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.
 
Upon the Borrowers’ request, any Lender requesting compensation under this
Section shall provide the Borrowers with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof.  Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.
 
Section 4.5.  
Affected Lenders.

 
If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1(b) or 4.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrowers may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5(d) for a purchase price equal to the aggregate principal balance of
all Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, or any other
amount as may be mutually agreed upon by such Affected Lender and Eligible
Assignee.  Each of the Agent and the Affected Lender shall reasonably cooperate
in effectuating the replacement of such Affected Lender under this Section, but
at no time shall the Agent, such Affected Lender nor any other Lender be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee.  The exercise by the Borrowers of their rights
under this Section shall be at the Borrowers’ sole cost and expense and at no
cost or expense to the Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrowers’
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to Section 3.12 or 4.1 with respect to periods up to the date of
replacement.
 
 
49 

--------------------------------------------------------------------------------

 
Section 4.6.  
Treatment of Affected Loans.

 
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1(b) or 4.3, then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1(b) or 4.3, on such earlier date as such Lender may specify to the
Borrowers with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1 or 4.3
that gave rise to such Conversion no longer exist:
 
(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
 
(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.
 
If such Lender gives notice to the Borrowers (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.
 
Section 4.7.  
Change of Lending Office.

 
Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12, 4.1 or 4.3. to reduce the liability of
the Borrowers or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
 
 
50 

--------------------------------------------------------------------------------

 
Section 4.8.  
Assumptions Concerning Funding of LIBOR Loans.

 
Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded  LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.
 
ARTICLE V.  - CONDITIONS PRECEDENT
 
Section 5.1.  
Initial Conditions Precedent.

 
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance or
continuation of a Letter of Credit, is subject to the following conditions
precedent:
 
(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:
 
(i) Counterparts of this Agreement executed by each of the parties hereto;
 
(ii) Notes executed by the Borrowers, payable to each Lender (if requested by
such Lender) and complying with the applicable provisions of Section 2.10;
 
(iii) The Guaranty executed by each Guarantor existing as of the Effective Date;
 
(iv) The Pledge Agreement executed by the Parties thereto;
 
(v) An opinion of counsel to the Loan Parties, addressed to the Agent and the
Lenders, addressing the matters set forth in Exhibit F;
 
(vi) The articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
the Borrowers and each other Loan Party certified as of a recent date by the
Secretary of State of the state of formation of such Loan Party;
 
(vii) A certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;
 
 
51 

--------------------------------------------------------------------------------

 
(viii) A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrowers, and the officers of the Borrower Representative then
authorized to deliver Notices of Borrowing, Notices of Continuation, Notices of
Conversion and to request the issuance of Letters of Credit;
 
(ix) Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (ii) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;
 
(x) The Fees then due and payable under Section 3.6, and any other Fees payable
to the Agent, the Titled Agents and the Lenders on or prior to the Effective
Date;
 
(xi) A Compliance Certificate calculated as of December 31, 2010 (giving pro
forma effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loans to be funded on the Effective Date);
 
(xii) A letter from each applicable agent under the Existing Credit Agreement
providing information regarding the payment in full of amounts outstanding
thereunder and providing for the treatment thereof;
 
(xiii) A Borrowing Base Certificate dated as of the Effective Date;
 
(xiv) Such due diligence (including lien searches and/or title reports) with
respect to the Borrowing Base Assets Pool as the Agent on behalf of the Lenders
may reasonably request;
 
(xv) all documentation, recordings, filings and other actions in the judgment of
the Agent required to collaterally assign the Collateral to the Agent for the
benefit of the Lenders and to perfect the Agent’s first priority Lien therein
for the benefit the Lenders shall have been completed;
 
(xvi) the Borrower and each other Loan Party shall have provided all information
requested by the Agent and each Lender in order to comply with the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001));
 
(xvii) Such other documents, agreements and instruments as the Agent on behalf
of the Lenders may reasonably request; and
 
(b) In the good faith judgment of the Agent and the Lenders:
 
 
  52

--------------------------------------------------------------------------------

 
(i) There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Trust and its Subsidiaries delivered to
the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;
 
(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrowers or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;
 
(iii) The Trust and its Subsidiaries shall have received all approvals, consents
and waivers, and shall have made or given all necessary filings and notices, as
shall be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (1) any
Applicable Law or (2) any agreement, document or instrument to which any
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of any Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party; and
 
(iv) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.
 
Section 5.2.  
Conditions Precedent to All Loans and Letters of Credit.

 
The obligations of the Lenders to make any Loans and of the Agent to issue
Letters of Credit are all subject to the further condition precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto; and (b) the representations and
warranties made or deemed made by the Borrowers and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of the making of such Loan or date of
issuance of such Letter of Credit with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.  Each Credit Event shall
constitute a certification by the Borrowers to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrowers otherwise notify the Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event).  In addition, if such Credit Event is the making of a Loan or the
issuance, increase or renewal of a Letter of Credit, the Borrowers shall be
deemed to have represented to the Agent and the Lenders at the time such Loan is
made or Letter of Credit issued that all conditions to the occurrence of such
Credit Event contained in this Article V have been satisfied.
 
 
  53

--------------------------------------------------------------------------------

 
ARTICLE VI.  - REPRESENTATIONS AND WARRANTIES
 
Section 6.1.  
Representations and Warranties.

 
In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Borrowers represents and warrants to
the Agent and each Lender as follows:
 
(a) Organization; Power; Qualification.  Each of the Borrowers, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being conducted and is duly qualified and is in good standing as
a foreign corporation, partnership or other legal entity, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and where
the failure to be so qualified or authorized could reasonably be expected to
have, in each instance, a Material Adverse Effect.
 
(b) Ownership Structure.  As of the Agreement Date, Part I of Schedule 6.1.(b)
is a complete and correct, in all material respects, list of all Subsidiaries of
the Trust setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests and (v) whether such Subsidiary is a Guarantor or  Property
Subsidiary. Except as disclosed in such Schedule or the periodic reports filed
by the Trust with the Securities and Exchange Commission, as of the Agreement
Date (i) each of the Trust and its Subsidiaries owns, free and clear of all
Liens (other than Permitted Liens), and has the unencumbered right to vote, all
outstanding Equity Interests in each Property Subsidiary shown to be held by it
on such Schedule, (ii) all of the issued and outstanding capital stock of each
such Property Subsidiary organized as a corporation is validly issued, fully
paid and nonassessable and (iii) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Property
Subsidiary.  As of the Agreement Date Part II of Schedule 6.1.(b) correctly, in
all material respects, sets forth all Unconsolidated Affiliates of the Trust,
including the correct legal name of such Person, the type of legal entity which
each such Person is, and all Equity Interests in such Person held directly or
indirectly by the Trust.
 
(c) Authorization of Agreement, Etc.  Each Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder.  The Borrowers and each other Loan Party have
the right and power, and has taken all necessary action to authorize it, to
execute, deliver and perform each of the Loan Documents to which it is a party
in accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby.  The Loan Documents to which any Borrower or
any other Loan Party is a party have been duly executed and delivered by the
duly authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.
 
 
  54

--------------------------------------------------------------------------------

 
(d) Compliance of Loan Documents with Laws, Etc.  The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
any Borrower or any other Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to any Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of any Borrower or any other Loan Party, or, with
the exception of the Existing Loan Documents, any indenture, agreement or other
instrument to which any Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Borrower or any other Loan
Party, other than Liens created pursuant to the Loan Documents.
 
(e) Compliance with Law; Governmental Approvals.  Each of the Borrowers, each
other Loan Party and each other Subsidiary is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including without limitation, Environmental Laws) relating to a
Borrower, a Subsidiary or such other Loan Party except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, individually
or in the aggregate, reasonably be expected to cause a Default or Event of
Default or have a Material Adverse Effect.
 
(f) Title to Properties; Liens.  As of December 31, 2010, Schedule 6.1.(f) is a
complete and correct listing, in all material respects, of all of the real
property owned or leased by each Borrower, each other Loan Party and each other
Subsidiary.  Each such Person has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets.  As of the Agreement Date,
there are no Liens against any assets of any Borrower, any other Loan Party or
any other Subsidiary except for Permitted Liens.
 
(g) Existing Indebtedness.  Schedule 6.1.(g) is, as of December 31, 2010, a
complete and correct, in all material respects, listing of all Indebtedness of
the Trust and its Subsidiaries, including without limitation, Guarantees of the
Trust and its Subsidiaries, and indicating whether such Indebtedness is Secured
Indebtedness.
 
(h) Material Contracts.  Schedule 6.1.(h) is, as of December 31, 2010, a true,
correct and complete listing of all Material Contracts.  No event or condition
exists which with the giving of notice, the lapse of time, or both, would permit
any party to any such Material Contract to terminate such Material Contract.
 
 
 55

--------------------------------------------------------------------------------

 
(i) Litigation.  Except as set forth on Schedule 6.1.(i), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Borrowers, are there any actions, suits or proceedings threatened) against or in
any other way relating adversely to or affecting any Borrower, any other Loan
Party or any other Subsidiary or any of their respective property in any court
or before any arbitrator of any kind or before or by any other Governmental
Authority which could reasonably be expected to have a Material Adverse
Effect.  There are no strikes, slow downs, work stoppages or walkouts or other
labor disputes in progress or threatened relating to any Borrower, any other
Loan Party or any other Subsidiary which could reasonably be expected to have a
Material Adverse Effect.
 
(j) Taxes.  All federal, state and other tax returns of each Borrower, each
other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon each Borrower, each other Loan
Party and each other Subsidiary and their respective properties, income, profits
and assets which are due and payable have been paid, except any such nonpayment
which is at the time permitted under Section 7.6 and except in each case for
noncompliance with respect to filing or payment which could not reasonably be
expected to have a Material Adverse Effect.  None of the United States income
tax returns of any Borrower, any other Loan Party or any other Subsidiary is
under an audit.  All charges, accruals and reserves on the books of the Trust
and each of its Subsidiaries in respect of any taxes or other governmental
charges are in accordance with GAAP.
 
(k) Financial Statements.  The Trust has furnished to each Lender copies of (i)
the audited consolidated balance sheet of the Trust and its consolidated
Subsidiaries for the fiscal year ending December 31, 2009, and the related
audited consolidated statements of operations, cash flows and changes in
shareholders’ equity for the fiscal year ending on such dates, with the opinion
thereon of KPMG LLP, and (ii) the unaudited consolidated balance sheet of the
Trust and its consolidated Subsidiaries for the fiscal quarter ending September
30, 2010, and the related unaudited consolidated statements of operations and
cash flows of the Trust and its consolidated Subsidiaries for the fiscal quarter
ending on such date.  Such financial statements (including in each case related
schedules and notes) present fairly, in all material respects and in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Trust and its consolidated Subsidiaries at their
respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to changes resulting from normal
year-end audit adjustments).  Except as set forth in the Schedules to this
Agreement, neither the Trust nor any of its Subsidiaries has on the Agreement
Date any contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments, in each case, that is not reasonably expected to have a
Material Adverse Effect and that would be required to be set forth in its
financial statements or in the notes thereto, except as referred to or reflected
or provided for in said financial statements.
 
(l) No Material Adverse Change.  Since September 30, 2010, there has been no
material adverse change in the business, assets, liabilities, financial
condition, results of operations or business prospects of the Trust and its
Subsidiaries taken as a whole.  Each of the Borrowers, the other Loan Parties
and the other Subsidiaries is Solvent.
 
 
  56

--------------------------------------------------------------------------------

 
(m) ERISA.  Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect.  As of the Agreement Date, no member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Internal Revenue Code or (iii) incurred any liability under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.
 
(n) Not Plan Assets; No Prohibited Transaction.  None of the assets of any
Borrower, any other Loan Party or any other Subsidiary constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.  The execution, delivery and performance of
this Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute non-exempt “prohibited
transactions” under ERISA or the Internal Revenue Code.
 
(o) Absence of Defaults.  None of the Borrowers, any of the other Loan Parties
or any of the other Subsidiaries is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case:  (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by any
Borrower,  any other Loan Party or any other Subsidiary under any Material
Contract (other than this Agreement) or judgment, decree or order to which any
Borrower, any other Loan Party or any other Subsidiary is a party or by which
any Borrower, any other Loan Party or any other Subsidiary, or any of their
respective properties may be bound where, in the case of (i) or (ii), such
default or event of default could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
(p) Environmental Laws.  Except as disclosed in the Trust’s Annual Report on
Form 10-K for the year ended December 31, 2009 filed with the Securities and
Exchange Commission, each of the Borrowers, the other Loan Parties and the other
Subsidiaries has obtained all Governmental Approvals which are required under
Environmental Laws and is in compliance with all terms and conditions of such
Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect, (i) the Trust is not aware of, and has not received notice of,
any past, present, or future events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to any Borrower, any
other Loan Party or any other Subsidiary, may interfere with or prevent
compliance or continued compliance with Environmental Laws, or may give rise to
any common-law or legal liability, or otherwise form the basis of any claim,
action, demand, suit, proceeding, hearing, or investigation, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material; and (ii) there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Trust’s knowledge, threatened, against any Borrower, any other Loan Party or
any other Subsidiary relating to any Environmental Laws.
 
 
  57

--------------------------------------------------------------------------------

 
(q) Investment Company.  None of the Borrowers, any of the other Loan Parties or
any of the other Subsidiaries (i) is required to register as an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (ii) is subject to any
other Applicable Law which purports to regulate or restrict its ability to
borrow money or to consummate the transactions contemplated by this Agreement or
to perform its obligations under any Loan Document to which it is a party.
 
(r) Margin Stock.  None of the Borrowers, any of the other Loan Parties or any
of the other Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.
 
(s) Affiliate Transactions.  Except as is not prohibited by Section 9.11 or
disclosed in the periodic reports filed by the Trust with the Securities and
Exchange Commission, none of the Borrowers, any of the other Loan Parties or any
of the other Subsidiaries is a party to any transaction with an Affiliate.
 
(t) Intellectual Property.  Each of the Borrowers, other Loan Parties and the
other Subsidiaries owns or has the right to use, under valid license agreements
or otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, service marks, service mark rights, trade names, trade name rights,
trade secrets and copyrights (collectively, “Intellectual Property”) necessary
to the conduct of its businesses as now conducted and as contemplated by the
Loan Documents, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright or other proprietary right of any other Person.  The
Borrowers, the other Loan Parties and the other Subsidiaries have taken all such
steps as they deem reasonably necessary to protect their respective rights under
and with respect to such Intellectual Property.  No material claim has been
asserted by any Person with respect to the use of any such Intellectual Property
by any Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual
Property.  The use of such Intellectual Property by the Borrowers, the other
Loan Parties and the other Subsidiaries, does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of any Borrower, any other Loan Party
or any other Subsidiary that could reasonably be expected to have a Material
Adverse Effect.
 
 
  58

--------------------------------------------------------------------------------

 
(u) Business.  As of the Agreement Date, the Trust and its Subsidiaries are
engaged in the business of acquiring, owning, investing in and managing net
leased office, industrial and retail properties, together with other business
activities incidental thereto.
 
(v) Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby, other than fees payable to Lenders.  No other similar fees or
commissions will be payable by any Loan Party for any other services rendered to
the Trust or any of its Subsidiaries ancillary to the transactions contemplated
hereby.
 
(w) Accuracy and Completeness of Information.  No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, any Borrower, any other Loan Party or any other Subsidiary in
connection with, pursuant to or relating in any way to this Agreement, contained
any untrue statement of a fact material to the creditworthiness of the
Borrowers, the other Loan Parties and the other Subsidiaries taken as a whole or
omitted to state a material fact necessary in order to make such statements
contained therein, in light of the circumstances under which they were made, not
misleading.  All financial statements (including in each case all related
schedules and notes) furnished to the Agent or any Lender by, on behalf of, or
at the direction of, any Borrower, any other Loan Party or any other Subsidiary
in connection with, pursuant to or relating in any way to this Agreement,
present fairly, in all material respects and in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments).  All financial projections and other forward
looking statements prepared by or on behalf of any Borrower, any other Loan
Party or any other Subsidiary that have been or may hereafter be made available
to the Agent or any Lender were or will be prepared in good faith based on
reasonable assumptions as of the date of such information; provided, however,
the Agent and the Lenders recognize that such projections as to future events
are not to be viewed as facts or guarantees of future performance and that
actual results during the period or periods covered by any such projections may
differ from the projected results.  As of the Effective Date, no fact is known
to any Borrower which has had, or could reasonably be expected in the future to
have (so far as such Borrower can reasonably foresee), a Material Adverse Effect
which has not been set forth in the financial statements referred to in
Section 6.1(k) or the periodic reports filed by the Trust with the Securities
and Exchange Commission or in such information, reports or other papers or data
or otherwise disclosed in writing to the Agent and the Lenders.
 
(x) REIT Status.  To the knowledge of the Trust, it qualifies as a REIT and is
in compliance with all requirements and conditions imposed under the Internal
Revenue Code to allow the Trust to maintain its status as a REIT.
 
(y) Foreign Assets Control.  To the knowledge of the Trust and the Borrowers
after due inquiry, none of the Borrowers, any Subsidiary or any Affiliate of the
Borrowers: (i) is a Sanctioned Person, (ii) has any of its assets in Sanctioned
Entities, or (iii) derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities.
 
 
  59

--------------------------------------------------------------------------------

 
(z) Security Documents.  The Pledge Agreement creates in favor of the Agent, for
the benefit of the Agent and the Lenders, a legal, valid and enforceable
security interest in the Collateral, and the Pledge Agreement constitutes the
creation of a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Borrowers and the other Loan Parties in
such Collateral, in each case prior and superior in right to any other Person.
 
Section 6.2.  
Survival of Representations and Warranties, Etc.

 
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Borrower, any other Loan Party or
any other Subsidiary to the Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
hereto or thereto or any such statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Borrower, any
other Loan Party or any other Subsidiary prior to the Agreement Date and
delivered to the Agent or any Lender in connection with the underwriting or
closing of the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrowers in favor of the Agent or
any of the Lenders under this Agreement.  All representations and warranties
made under this Agreement and the other Loan Documents shall be deemed to be
made at and as of the Agreement Date, the Effective Date, the date on which any
extension of the Termination Date is effectuated pursuant to Section 2.12 and
the date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents or known by
Agent.  All such representations and warranties shall survive the effectiveness
of this Agreement, the execution and delivery of the Loan Documents and the
making of the Loans and the issuance of the Letters of Credit.
 
ARTICLE VII.  - AFFIRMATIVE COVENANTS
 
For so long as this Agreement is in effect and any Obligations remain
outstanding, unless the Requisite Lenders (or, if required pursuant to
Section 12.6, all of the Lenders) shall otherwise consent in the manner provided
for in Section 12.6, the Borrowers shall comply with the following covenants:
 
Section 7.1.  
Preservation of Existence and Similar Matters.

 
Except as otherwise permitted under Section 9.7, the Borrowers shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.


 
  60

--------------------------------------------------------------------------------

 
Section 7.2.  
Compliance with Applicable Law and Material Contracts.

 
The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Laws, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party.
 
Section 7.3.  
Maintenance of Property.

 
In addition to the requirements of any of the other Loan Documents, the
Borrowers shall, and shall cause each other Loan Party and each other Subsidiary
to, (a) protect and preserve all of its respective material properties,
including, but not limited to, all Intellectual Property, and maintain in good
repair, working order and condition all tangible properties, ordinary wear and
tear excepted, and (b)  make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except in the case of either (a) or (b), where the
failure to do so would not cause a Material Adverse Effect.
 
Section 7.4.  
Conduct of Business.

 
The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on, their respective businesses as described in
Section 6.1(u).
 
Section 7.5.  
Insurance.

 
In addition to the requirements of any of the other Loan Documents, the
Borrowers shall, and shall cause each other Loan Party and each other Subsidiary
or with respect to Properties where the tenant is responsible for providing
insurance, the Property Subsidiary shall cause such tenant to maintain insurance
(on a replacement cost basis) with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law,
and from time to time deliver to the Agent upon its request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.
 
Section 7.6.  
Payment of Taxes and Claims.

 
The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of the applicable Borrower, or Subsidiary, in accordance with GAAP.
 
 
  61

--------------------------------------------------------------------------------

 
Section 7.7.  
Visits and Inspections.

 
The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, permit representatives or agents of any Lender or the Agent, from
time to time after reasonable prior notice if no Event of Default shall be in
existence, and as often as may be reasonably requested, but only during normal
business hours, to: (a) visit and inspect all properties of the Borrowers the
other Loan Parties and the other Subsidiaries to the extent any such right to
visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants; and (c) discuss with its
officers and employees, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance.  If requested by the Agent, the Borrowers shall execute an
authorization letter addressed to its accountants authorizing the Agent or any
Lender to discuss the financial affairs of any Borrower, any other Loan Party or
any other Subsidiary with its accountants.  The exercise by the Agent or a
Lender of its rights under this Section shall be at the expense of the Agent or
such Lender, as the case may be, unless an Event of Default shall exist in which
case it shall be at the expense of the Borrowers.
 
Section 7.8.  
Use of Proceeds; Letters of Credit.

 
The Borrowers shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes only, including the repayment of the debt under the
Existing Credit Agreement, and the acquisition, renovation and improvement of
real property by means of the direct or indirect investment by the Borrowers in
joint ventures.  No part of the proceeds of any Loan or Letter of Credit will be
used (a) for the purpose of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock or (b) to finance any operations in, finance investments or
activities in, or make any payments to, a Sanctioned Person or Sanctioned
Entity.
 
Section 7.9.  
Environmental Matters.

 
The Borrowers shall, and shall cause all of the other Loan Parties and all of
the other Subsidiaries to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse
Effect.  If any Borrower, any other Loan Party or any other Subsidiary:
(a) receives notice that any violation of any Environmental Law may have been
committed or is about to be committed by such Person, (b) receives notice that
any administrative or judicial complaint or order has been filed or is about to
be filed against any Borrower, any other Loan Party or any other Subsidiary
alleging violations of any Environmental Law or requiring any Borrower, any
other Loan Party or any other Subsidiary to take any action in connection with
the release of Hazardous Materials or (c) receives any notice from a
Governmental Authority or private party alleging that any Borrower, any other
Loan Party or any other Subsidiary may be liable or responsible for costs
associated with a response to or cleanup of a release of Hazardous Materials or
any damages caused thereby, and the matters referred to in such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrowers shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by a Borrower, any other Loan Party or any other
Subsidiary.  The Borrowers shall, and shall cause the other Loan Parties and the
other Subsidiaries to, take promptly all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws.
 
 
  62

--------------------------------------------------------------------------------

 
Section 7.10.  
Books and Records.

 
The Borrowers shall, and shall cause each of the other Loan Parties and each of
the other Subsidiaries to, maintain books and records pertaining to its
respective business operations in such detail, form and scope as is consistent
with good business practice and in accordance with GAAP.
 
Section 7.11.  
Further Assurances.

 
The Borrowers shall, at the Borrowers’ cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.
 
Section 7.12.  
Release of a Guarantor.

 
The Borrowers may request in writing that the Agent release, and upon receipt of
such request the Agent shall release, a Guarantor from the Guaranty so long as:
(i) such Guarantor has ceased to be, or simultaneously with its release from the
Guaranty will cease to be, a Guarantor; (ii) no Default or Event of Default
shall then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1; (iii) any required payment as a
result of a Permitted Financing shall be made; and (iv) the Agent shall have
received such written request at least 10 Business Days prior to the requested
date of release.  Delivery by the Borrowers to the Agent of any such request
shall constitute a representation by the Borrowers that the matters set forth in
the preceding sentence (both as of the date of the giving of such request and as
of the date of the effectiveness of such request) are true and correct with
respect to such request.
 
Section 7.13.  
REIT Status.

 
The Trust shall at all times maintain its status as a REIT so long as the Board
of Trustees believes it is in the best interest of the Trust.
 
Section 7.14.  
Exchange Listing.

 
The Trust shall maintain at least one class of common shares of the Trust having
trading privileges on the New York Stock Exchange or the NYSE AMEX Equities or
which is the subject of price quotations in the over-the-counter market as
reported by the National Association of Securities Dealers Automated Quotation
System.
 
 
63 

--------------------------------------------------------------------------------

 
Section 7.15.  
Addition of Borrowing Base Assets.

 
(a) Upon confirmation of compliance with this Section 7.15(a) by the Agent and
the Requisite Lenders, the Borrowers may from time to time have Properties
included in the Borrowing Base Assets Pool.  In such event, the Borrowers shall
provide to the Agent written notice thereof (each an “Confirmation Request”) no
later than 10:00 a.m. (New York, New York time) on the Business Day that is at
least ten (10) Business Days prior to the date on which the Borrowers wish to
have such asset included within the Borrowing Base Assets Pool, such
Confirmation Request to (i) identify the Property proposed to be included in the
Borrowing Base Assets Pool, (ii) set forth the calculation of the Borrowing Base
Availability attributable to such proposed asset to be reflected on the
Borrowing Base Certificate, and (iii) certify that such asset complies with all
of the representations and warranties applicable to such Property contained in
Exhibit J hereto.  Together with the Confirmation Request, the Borrowers shall
deliver to the Agent (i) a pro forma Borrowing Base Certificate, (ii) the
Borrowers’ credit write-up and approval memo relating to such prospective
Borrowing Base Asset, if any, and (iii) if requested by the Agent, an appraisal
report relating to such prospective Borrowing Base Asset and such other
documents as the Agent may reasonably request from time to time (collectively,
the “Credit Underwriting Documents”).  With respect to any asset which the
Borrowers have requested be added to the Borrowing Base Assets Pool, Borrowers
shall be deemed to represent and warrant hereunder that with respect to such
asset all of the representations and warranties as set forth on Exhibit J hereto
are true and correct. Promptly upon receipt of a Confirmation Request and all
related Credit Underwriting Documents (collectively, each, an “Confirmation
Request Package”), the Agent shall provide copies thereof to each Lender.
 
(b) On or before 5:00 p.m., New York time, on the tenth (10th) Business Day
following the Agent's receipt of an Confirmation Request Package, the Agent will
advise the Borrowers as to whether the Agent and the Requisite Lenders have
confirmed the Confirmation Request.  If the Agent does not respond to the
Confirmation Request within the time period set forth herein, the Confirmation
Request shall be deemed denied and the prospective Borrowing Base Asset
identified in the Confirmation Request shall not be included in the Borrowing
Base Asset Pool.  If a Confirmation Request has been confirmed, the subject
asset shall thereupon become a Borrowing Base Asset hereunder.
 
(c) Upon any Person becoming a Guarantor after the Effective Date in connection
with an Approval Request, the Borrowers shall deliver to the Agent each of the
following items, each in form and substance satisfactory to the Agent: (i) a
Guaranty executed by such Guarantor and (ii) the items that would have been
delivered under Sections 5.1(a)(iv) through (ix) and (xiii) if such Guarantor
had been one on the Effective Date (including a Pledge Agreement by such
Guarantor relating to the Equity Interests of each Property Subsidiary owned by
such Guarantor).  Upon the request of a Lender, the Agent shall send to such
Lender copies of each of the foregoing items once the Agent has received all
such items with respect to a Guarantor.
 
(d) All determinations by the Agent and the Requisite Lenders as to whether to
confirm any Confirmation Request shall be in their reasonable discretion.
 
 
  64

--------------------------------------------------------------------------------

 
Section 7.16.  
Removal of Borrowing Base Assets.

 
(a) So long as there is no Default pending, the Borrowers may from time to time
have Properties removed from the Borrowing Base Assets Pool.  In such event, the
Borrowers shall provide to the Agent written notice thereof (each a “Removal
Request”) no later than 10:00 a.m. (New York, New York time) on the Business Day
that is at least ten (10) Business Days prior to the date on which the Borrowers
wish to have such asset removed from the Borrowing Base Assets Pool, such
Removal Request to (i) identify the Property proposed to be removed from the
Borrowing Base Assets Pool, (ii) set forth the calculation of the Borrowing Base
Availability attributable to such proposed asset to be removed from the
Borrowing Base Certificate in order to determine the amount of any payment
required by Section 2.7(b), and (iii) have attached thereto a pro forma
Borrowing Base Certificate.  Upon receipt by the Agent of any prepayment
required by Section 2.7(b), and provided no Default is then pending, the subject
asset shall cease to be a Borrowing Base Asset hereunder and the Agent shall
provide prompt written notice of such removal to each Lender.
 
(b) Notwithstanding any other provision of this Agreement or the other Loan
Documents, the Agent and the Lenders acknowledge and agree that in the event any
LRT Entity shall own a Property which is not intended to be a Borrowing Base
Asset, such LRT Entity shall be permitted to sell, finance, encumber or
otherwise transfer such Property without the approval of the Agent or the
Lenders and without the requirement of any payment hereunder.
 
Section 7.17.  
Failure of Certain Borrowing Base Assets Representations and Warranties.

 
If at any time the Borrowers shall become aware that any representation set
forth on Exhibit J hereto is no longer true and correct with respect to any
Borrowing Base Asset in the Borrowing Base Assets Pool, the Borrowers shall
promptly notify the Agent in writing of such event, together with a detailed
description of the factual circumstances giving rise thereto.  In such event,
the Agent shall promptly provide a copy of such notice to the Lenders and may,
and at the direction of the Requisite Lenders shall, require that the asset no
longer be considered a Borrowing Base Asset for purposes hereof and require that
such asset be removed from the Borrowing Base Assets Pool. Upon the
determination that an asset shall no longer be considered a Borrowing Base Asset
for purposes hereof, the provisions of Section 2.7(b) shall apply.
 
Section 7.18.  
Article 8 Securities.

 
Notwithstanding any other provision contained in this Agreement, each Borrower
hereby covenants and agrees with the Agent and the Lenders that from and after
the date of this Credit Agreement until this Credit Agreement shall be
terminated: (i) it will take no action (nor permit any Subsidiary to take any
action) of any nature whatsoever for any of the equity interests in any LRT
Entity to be treated as “securities” within the meaning of, or governed by,
Article 8 of the UCC; (ii) it will take no action (nor permit any Subsidiary to
take any action) of any nature whatsoever to enter into, acknowledge or agree to
a control agreement with respect to the equity interests in any LRT Entity; and
(iii) it will not consent to or permit the filing of financing statements with
respect to equity interests in any LRT Entity except for financing statements
filed by the Lenders with respect to the Revolving Facility.
 
 
 65

--------------------------------------------------------------------------------

 
ARTICLE VIII.  - INFORMATION
 
For so long as this Agreement is in effect and any Obligations remain
outstanding, unless the Requisite Lenders (or, if required pursuant to
Section 12.6, all of the Lenders) shall otherwise consent in the manner set
forth in Section 12.6, the Borrowers shall furnish to each Lender (or to the
Agent if so provided below) at its Lending Office:
 
Section 8.1.  
Quarterly Financial Statements.

 
As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 55 days after the end of each of the first, second and third fiscal
quarters of the Trust), the unaudited consolidated balance sheet of the Trust
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income and cash flows of the Trust and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be in form and substance reasonably satisfactory
to the Agent and shall be certified by the chief financial officer or chief
accounting officer of the Trust, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the consolidated financial
position of the Trust and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year-end audit
adjustments); provided, however, the Borrowers shall not be required to deliver
an item required under this Section if such item is contained in a Form 10-Q
filed by the Trust with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) and is publicly available to the
Agent and the Lenders.
 
Section 8.2.  
Year-End Statements.

 
As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 100 days after the end of each fiscal year of the Trust), the audited
consolidated balance sheet of the Trust and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
changes in shareholders’ equity and cash flows of the Trust and its Subsidiaries
for such fiscal year, setting forth in comparative form the figures as at the
end of and for the previous fiscal year, all of which shall be (a) in form and
substance reasonably satisfactory to the Agent, (b) certified by the chief
financial officer or chief accounting officer of the Trust, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Trust and its Subsidiaries
as at the date thereof and the results of operations for such period and
(c) accompanied by the report thereon of independent certified public
accountants of recognized national standing, whose certificate shall be without
a “going concern” or like qualification or exception, or a qualification arising
out of the scope of the audit, and who shall have authorized the Trust to
deliver such financial statements and report to the Agent and the Lenders;
provided, however, the Borrowers shall not be required to deliver an item
required under this Section if such item is contained in a Form 10-K filed by
the Trust with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor) and is publicly available to the Agent and the
Lenders.
 
 
66 

--------------------------------------------------------------------------------

 
Section 8.3.  
Compliance Certificate.

 
At the time financial statements are furnished pursuant to Sections 8.1 and 8.2,
and if the Agent or the Requisite Lenders reasonably believe that a Default or
Event of Default may exist or may be likely to occur, within 5 Business Days of
the Agent’s request with respect to any other fiscal period, a certificate
substantially in the form of Exhibit G (a “Compliance Certificate”) executed by
the chief financial officer or chief accounting officer of the Trust:
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrowers were in
compliance with the covenants contained in Sections 9.1, 9.2 and 9.4 and
(b) stating that, to the best of his or her knowledge, information and belief
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred, whether it is continuing and the steps being taken by the Borrowers
with respect to such event, condition or failure.  Together with each Compliance
Certificate delivered in connection with quarterly or annual financial
statements, the Borrowers shall deliver a statement of Funds From Operations for
the fiscal period then ending, in form and detail reasonably satisfactory to the
Agent.
 
Section 8.4.  
Other Information.

 
(a) Management Reports.  Promptly upon receipt thereof, copies of all management
reports, if any, submitted to any Borrower or its Board of Trustees/Directors by
its independent public accountants;
 
(b) Securities Filings.  Prompt notice of the filing of all registration
statements, reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any of the Borrowers, any other Loan Party or any
other Subsidiary shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange, and promptly upon the filing thereof copies of any of the foregoing
that is not publicly available to the Agent and the Lenders or that the Agent or
any Lender may request;
 
(c) Shareholder Information; Press Releases.  Promptly upon the mailing thereof
to the shareholders of the Trust or Operating Partnership generally, copies of
all financial statements, reports and proxy statements so mailed and promptly
upon the issuance thereof copies of all press releases issued by any Borrower or
any other Subsidiary to the extent not publicly available;
 
(d) ERISA.  If and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement, and such failure or amendment has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security, a certificate of a duly authorized
executive of the Trust setting forth details as to such occurrence and the
action, if any, which the Trust or applicable member of the ERISA Group is
required or proposes to take;
 
 
 67

--------------------------------------------------------------------------------

 
(e) Litigation.  To the extent any Borrower or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, any Borrower or any other
Subsidiary or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of the
Trust or any of its Subsidiaries are being audited, if such audit could
reasonably be expected to have a Material Adverse Effect;
 
(f) Change of Management or Financial Condition.  Prompt notice of any change in
the senior management of the Trust or the Operating Partnership and any change
in the business, assets, liabilities, financial condition, results of operations
or business prospects of any Borrower or any other Subsidiary which has had or
could reasonably be expected to have a Material Adverse Effect;
 
(g) Default.  Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Trust obtaining knowledge thereof: (i) any Default or
Event of Default or (ii) any event which constitutes or which with the passage
of time, the giving of notice, or otherwise, would constitute a default or event
of default by any Borrower or any other Subsidiary under any Material Contract
to which any such Person is a party or by which any such Person or any of its
respective properties may be bound;
 
(h) Judgments.  Prompt notice of any order, judgment or decree in excess of
$5,000,000.00 having been entered against any Borrower or any other Subsidiary
or any of their respective properties or assets;
 
(i) Material Asset Sales.  Prompt notice of the sale, transfer or other
disposition of any material assets of any Borrower or any other Subsidiary to
any Person other than a Borrower or another Subsidiary;
 
(j) Patriot Act Information.  From time to time and promptly upon each request,
information identifying any Borrower or any other Loan Party as a Lender may
request in order to comply with the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)); and
 
 
  68

--------------------------------------------------------------------------------

 
(k) Other Information.  From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of any Borrower, any
other Loan Party or any other Subsidiary as the Agent or any Lender may
reasonably request.
 
ARTICLE IX.  - NEGATIVE COVENANTS
 
For so long as this Agreement is in effect and any Obligations remain
outstanding, unless the Requisite Lenders (or, if required pursuant to
Section 12.6, all of the Lenders) shall otherwise consent in the manner set
forth in Section 12.6, the Borrowers shall comply with the following covenants:
 
Section 9.1.  
Financial Covenants.

 
The Borrowers shall not permit:
 
(a) Maximum Leverage Ratio.  The ratio (the “Leverage”) of (i) Total
Indebtedness to (ii) Capitalized Value, to exceed 0.65 to 1.00 at any time.
 
(b) Minimum Interest Expense Coverage Ratio.  The ratio of (i) Adjusted EBITDA
of the Trust and its Subsidiaries determined on a consolidated basis for the
period of two consecutive fiscal quarters of the Trust most recently ending to
(ii) Interest Expense for such period, to be less than 1.50 to 1.00 at any time.
 
(c) Minimum Fixed Charge Coverage Ratio.  The ratio of (i) Adjusted EBITDA for
the period of two consecutive fiscal quarters of the Trust most recently ending
to (ii) Fixed Charges for such period, to be less than 1.40 to 1.00 at any time.
 
(d) Maximum Recourse Secured Indebtedness Ratio.  The ratio of (i) Secured
Indebtedness (excluding Nonrecourse Indebtedness and amounts drawn under the
Revolving Facility) of the Borrowers and the Guarantors determined on a
consolidated basis to (ii) Capitalized Value, to be greater than 0.10 to 1.00 at
any time.
 
(e) Maximum Loan to Value Ratio.  The ratio of (x) the principal amount of
Secured Indebtedness (other than Nonrecourse Indebtedness) secured by a Lien on
a Stabilized Property or a Development Property to (y) the Value of such
Property, to exceed the applicable ratio in the following table at any time:
 


Property Type
Maximum Ratio
Stabilized Property
0.75 to 1.00
Development Property
0.80 to 1.00



(f) Minimum Net Worth.  Tangible Net Worth at any time to be less than
(i) $1,633,000,000.00 plus (ii) 75.0% of the Net Proceeds of all Equity
Issuances effected by the Trust or any Subsidiary after December 31, 2010 (other
than (x) Equity Issuances to the Trust or any Subsidiary and (y) Equity
Issuances by the Trust or any Subsidiary, to the extent the proceeds thereof are
used at the time of such Equity Issuance (or within twelve (12) months of such
Equity Issuance) to redeem, repurchase or otherwise acquire or retire any other
Equity Interest (other than Mandatorily Redeemable Stock) of the Trust or such
Subsidiary, as the case may be).
 
 
  69

--------------------------------------------------------------------------------

 
(g) Floating Rate Debt.  The ratio of (i) Floating Rate Debt of the Trust and
its Subsidiaries determined on a consolidated basis to (ii) Total Indebtedness,
to exceed 0.35 to 1.00 at any time.
 
Section 9.2.  
Restricted Payments.

 
The Trust shall not, and shall not permit any of its Subsidiaries to, declare or
make any Restricted Payment; provided, however, that the Trust and its
Subsidiaries may declare and make the following Restricted Payments so long as
no Default or Event of Default would result therefrom:
 
(a) the Operating Partnership may make cash distributions to the Trust and other
holders of partnership interests in the Operating Partnership with respect to
any fiscal year ending during the term of this Agreement to the extent necessary
for the Trust to make, and the Trust may so make, cash distributions to its
shareholders in an aggregate amount not to exceed the greater of (i) the amount
required to be distributed for the Trust to maintain its status as a REIT or
(ii) 95.0% of Funds From Operations calculated on a trailing twelve (12) month
basis;
 
(b) the Trust may make cash distributions to its shareholders of capital gains
resulting from gains from certain asset sales to the extent necessary to avoid
payment of taxes on such asset sales imposed under Sections 857(b)(3) and 4981
of the Internal Revenue Code;
 
(c) any Borrower or any Subsidiary may acquire the Equity Interests of a
Subsidiary that is not a Wholly Owned Subsidiary;
 
(d) any Subsidiary (other than the Operating Partnership) that is not a Wholly
Owned Subsidiary may make cash distributions to holders of Equity Interests
issued by such Subsidiary;
 
(e) Subsidiaries may pay Restricted Payments to the Trust or any other
Subsidiary; and
 
(f) An Operating Partnership or the Trust, as applicable, may exchange Equity
Interests in such Operating Partnership for Equity Interests in the Trust.
 
 
  70

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Operating Partnership may only make cash
distributions to the Trust and other holders of partnership interests in the
Operating Partnership, and the Trust may distribute to its shareholders such
cash distributions received from the Operating Partnership, during any fiscal
year in an aggregate amount not to exceed the minimum amount necessary for the
Trust to maintain its status as a REIT.  If a Default or Event of Default
specified in Section 10.1(a), Section 10.1(b), Section 10.1(f) or
Section 10.1(g) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2(a), the Trust shall not, and shall not permit any Subsidiary to,
make any Restricted Payments to any Person other than to the Trust or any
Subsidiary that is a Loan Party.
 
Section 9.3.  
Indebtedness.

 
The Borrowers shall not, and shall not permit  any other Loan Party or any other
Subsidiary to, incur, assume, or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if immediately prior to the assumption,
incurring or becoming obligated in respect thereof, or immediately thereafter
and after giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.
 
Section 9.4.  
Certain Permitted Investments.

 
The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, make any Investment in or otherwise own the following items which
would cause the aggregate value of such holdings of the Borrowers, the other
Loan Parties and the other Subsidiaries to exceed the applicable limits set
forth below:
 
 
71 

--------------------------------------------------------------------------------

 
(a) Investments in Unconsolidated Affiliates and other Persons that are not
Subsidiaries, such that the aggregate value of such Investments (determined in a
manner consistent with the definition of Capitalized Value or, if not
contemplated under the definition of Capitalized Value, as determined in
accordance with GAAP) exceeds 25.0% of Capitalized Value at any time;
 
(b) Unimproved Land, such that the current book value of all Unimproved Land
exceeds 10.0% of Capitalized Value;
 
(c) real property under construction such that the aggregate Construction Budget
for all such real property exceeds 15.0% of Capitalized Value at any time;
 
(d) Mortgage Receivables and other promissory notes, such that the aggregate
book value of all such Mortgage Receivables and promissory notes exceeds 10.0%
of Capitalized Value at any time; and
 
(e) Properties leased under ground leases by any Borrower or any Subsidiary, as
lessee, such that the current value (determined in accordance with the
applicable provisions of the term “Capitalized Value”) of such Properties
exceeds 20.0% of Capitalized Value at any time.
 
In addition to the foregoing limitations, the aggregate value of the items
subject to the limitations in the preceding clauses (a) through (e) shall not
exceed 40.0% of Capitalized Value at any time, and clauses (b) through (e) shall
not exceed 20.0% of Capitalized Value at any time.
 
Section 9.5.  
Investments Generally.

 
The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, directly or indirectly, acquire, make or purchase any Investment,
or permit any Investment of such Person to be outstanding on and after the
Agreement Date, other than the following:
 
(a) Investments in Subsidiaries in existence on the Agreement Date and disclosed
on Part I of Schedule 6.1.(b);
 
(b) Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case (i) immediately prior to such Investment, and after giving effect
thereto, no Default or Event of Default is or would be in existence and (ii) if
such Subsidiary is (or after giving effect to such Investment would become) a
Guarantor or Property Subsidiary, the terms and conditions set forth in Section
7.15 are satisfied;
 
(c) Investments permitted under Section 9.4;
 
(d) Investments in Cash Equivalents;
 
(e) intercompany Indebtedness among the Loan Parties and the Wholly Owned
Subsidiaries of the Loan Parties provided that such Indebtedness is permitted by
the terms of Section 9.3;
 
(f) loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices; and
 
(g) any other Investment so long as immediately prior to making such Investment,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence.
 
Section 9.6.  
Liens; Negative Pledges; Other Matters.

 
(a) Except as set forth on Schedule 6.1(g), the Borrowers shall not, and shall
not permit any other Loan Party or any other Property Subsidiary to, create,
assume, or incur any Lien (other than Permitted Liens) upon any of its
properties, assets, income or profits of any character whether now owned or
hereafter acquired if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.  The Borrowers shall not, and shall not permit any other Loan Party
or any other Property Subsidiary to, create, assume, or incur any Lien (other
than Permitted Liens) upon any Equity Interests subject to the Pledge Agreement
or any Property included in the Borrowing Base Assets Pool, other than Permitted
Liens.
 
(b) Except as set forth on Schedule 6.1(g), the Borrowers shall not, and shall
not permit any other Loan Party or any other Property Subsidiary to, enter into,
assume or otherwise be bound by any Negative Pledge except for a Negative Pledge
contained in (i) an agreement (x) evidencing Indebtedness which such Borrower,
Loan Party or Property Subsidiary may create, incur, assume, or permit or suffer
to exist under Section 9.3, (y) which Indebtedness is secured by a Lien
permitted to exist under the Loan Documents, and (z) which prohibits the
creation of any other Lien on only the property securing such Indebtedness as of
the date such agreement was entered into; or (ii) in an agreement relating to
the sale of a Property Subsidiary or assets pending such sale, provided that in
any such case the Negative Pledge applies only to the Subsidiary or the assets
that are the subject of such sale.
 
 
  72

--------------------------------------------------------------------------------

 
(c) The Borrowers shall not, and shall not permit any other Loan Party or any
other Property Subsidiary to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Property Subsidiary to: (i) pay dividends or make any other
distribution on any of such Property Subsidiary’s capital stock or other equity
interests owned by a Borrower or any Property Subsidiary; (ii) pay any
Indebtedness owed to a Borrower or any Property Subsidiary; (iii) make loans or
advances to a Borrower or any Property Subsidiary; or (iv) transfer any of its
property or assets to a Borrower or any Property Subsidiary.
 
Section 9.7.  
Merger, Consolidation, Sales of Assets and Other Arrangements.

 
The Borrowers shall not, and shall not permit any other Loan Party or any other
Property Subsidiary to: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or
substantially all of its business or assets, whether now owned or hereafter
acquired; provided, however, that:
 
(a) any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Property Subsidiary or any other
Loan Party (other than a Borrower) so long as immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence; notwithstanding the
foregoing, any such Loan Party (other than a Borrower) may enter into a
transaction of merger pursuant to which such Loan Party is not the survivor of
such merger only if (i) the Borrowers shall have given the Agent and the Lenders
at least 10 Business Days’ prior written notice of such merger, such notice to
include a certification to the effect that immediately after and after giving
effect to such action, no Default or Event of Default is or would be in
existence; (ii) if the survivor entity is a Guarantor within 5 Business Days of
consummation of such merger, the survivor entity (if not already a Guarantor)
shall have executed and delivered an assumption agreement in form and substance
reasonably satisfactory to the Agent pursuant to which such survivor entity
shall expressly assume all of such Loan Party’s Obligations under the Loan
Documents to which it is a party; (iii) within 10 Business Days of consummation
of such merger, the survivor entity delivers to the Agent the following:
(A) items of the type referred to in Sections 5.1(a)(iv) through (ix) with
respect to the survivor entity as in effect after consummation of such merger
(if not previously delivered to the Agent and still in effect), (B) copies of
all documents entered into by such Loan Party or the survivor entity to
effectuate the consummation of such merger, including, but not limited to,
articles of merger and the plan of merger, (C) copies, certified by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of such Loan Party or the survivor entity, of all corporate and
shareholder action authorizing such merger and (D) copies of any filings with
the Securities and Exchange Commission in connection with such merger; and
(iv) such Loan Party and the survivor entity each takes such other action and
delivers such other documents, instruments, opinions and agreements as the Agent
may reasonably request, including all documents required in order for the
Lenders to complete any due diligence described in Section 12.13 below;
 
 
  73

--------------------------------------------------------------------------------

 
(b) the Borrowers, the other Loan Parties and the other Property Subsidiaries
may lease and sublease their respective assets, as lessor or sublessor (as the
case may be), in the ordinary course of their business;
 
(c) a Person may merge with and into a Borrower so long as (i) such Borrower is
the survivor of such merger, (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, and (iii) the Borrowers shall have given
the Agent and the Lenders at least 10 Business Days’ prior written notice of
such merger, such notice to include a certification as to the matters described
in the immediately preceding clause (ii) (except that such prior notice shall
not be required in the case of the merger of a Property Subsidiary with and into
a Borrower); and
 
(d) the Borrowers and the other Loan Parties may sell, transfer or dispose of
assets among themselves, and the other Subsidiaries that are not Loan Parties
may sell, transfer or dispose of assets among themselves or to a Borrower or
other Loan Party.
 
Section 9.8.  
Fiscal Year.

 
The Trust shall not change its fiscal year from that in effect as of the
Agreement Date.
 
Section 9.9.  
Modifications to Material Contracts.

 
The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into any amendment or modification to any Material Contract
which could reasonably be expected to have a Material Adverse Effect.
 
Section 9.10.  
Modifications of Organizational Documents.

 
The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.
 
Section 9.11.  
Transactions with Affiliates.

 
The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party), except transactions in
the ordinary course of and pursuant to the reasonable requirements of the
business of  such Borrower, other Loan Party or other Subsidiary and upon fair
and reasonable terms which are no less favorable to such Borrower, other Loan
Party or other Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.
 
 
74 

--------------------------------------------------------------------------------

 
Section 9.12.  
ERISA Exemptions.

 
The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.
 
ARTICLE X.  - DEFAULT
 
Section 10.1.  
Events of Default.

 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
 
(a) Default in Payment of Principal.  Any Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans, or any Reimbursement Obligation.
 
(b) Default in Payment of Interest and Other Obligations.  Any Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrowers under this Agreement or any other
Loan Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 Business Days.
 
(c) Default in Performance.  (i) Any Borrower shall fail to perform or observe
any term, covenant, condition or agreement contained in the second proviso of
the second sentence of Section 2.3(b), in Section 8.4(g), in Section 7.18 or in
Article IX or (ii) any Borrower or any other Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section and in the case of this clause (ii) only such failure shall
continue for a period of 30 days after the earlier of (x) the date upon which a
Responsible Officer of any Borrower or such other Loan Party obtains actual
knowledge of such failure or (y) the date upon which any Borrower has received
written notice of such failure from the Agent.
 
(d) Misrepresentations.  Any written statement, representation or warranty made
or deemed made by or on behalf of any Borrower or any other Loan Party under
this Agreement or under any other Loan Document, or any amendment hereto or
thereto, or in any other writing or statement at any time furnished or made or
deemed made by or on behalf of any Borrower or any other Loan Party to the Agent
or any Lender, shall at any time prove to have been incorrect or misleading, in
light of the circumstances in which made or deemed made, in any material respect
when furnished or made or deemed made.
 
(e) Indebtedness Cross-Default; Derivatives Contracts.
 
(i) Any Borrower, any other Loan Party or any other Subsidiary shall fail to pay
when due and payable, within any applicable grace or cure period, the principal
of, or interest on, any Indebtedness (other than the Loans and Reimbursement
Obligations) having an aggregate outstanding principal amount at the time of
default of $10,000,000.00 or more in the case of Indebtedness that is not
Nonrecourse Indebtedness, (all such Indebtedness being referred to as “Material
Indebtedness”); or
 
 
75 

--------------------------------------------------------------------------------

 
(ii) (x) the maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid, repurchased, defeased or redeemed prior to the stated maturity thereof;
 
(iii) any other event shall have occurred and be continuing which permits any
holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid, repurchased, defeased or redeemed prior to its stated maturity; or
 
(iv) there occurs under any Derivatives Contract an Early Termination Date (as
defined in such Derivatives Contract) resulting from (A) any event of default
under such Derivatives Contract as to which any Loan Party is the Defaulting
Party (as defined in such Derivatives Contract) or (B) any Termination Event (as
so defined) under such Derivatives Contract as to which any Loan Party is an
Affected Party (as so defined) and, in either event, the Derivatives Termination
Value owed by any Loan Party as a result thereof is $10,000,000.00 or more.
 
(f) Voluntary Bankruptcy Proceeding.  Any Borrower, any other Loan Party or any
other Subsidiary (other than a Subsidiary that, together with all other
Subsidiaries then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $25,000,000.00 of Capitalized Value)
shall:  (i) commence a voluntary case under the Bankruptcy Code of 1978, as
amended, or other federal bankruptcy laws (as now or hereafter in effect);
(ii) file a petition seeking to take advantage of any other Applicable Laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.
 
(g) Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against any Borrower, any other Loan Party or any other Subsidiary
(other than a Subsidiary that, together with all other Subsidiaries then subject
to a bankruptcy proceeding or other proceeding or condition described in this
subsection or the immediately preceding subsection, does not account for more
than $25,000,000.00 of Capitalized Value) in any court of competent jurisdiction
seeking:  (i) relief under the Bankruptcy Code of 1978, as amended, or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and such case or proceeding shall continue undismissed or unstayed
for a period of 60 consecutive calendar days, or an order granting the remedy or
other relief requested in such case or proceeding against such Borrower, such
other Loan Party or such other Subsidiary (including, but not limited to, an
order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.
 
 
  76

--------------------------------------------------------------------------------

 
(h) Litigation; Enforceability.  Any Borrower or any other Loan Party shall
disavow, revoke or terminate (or attempt to terminate) any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document, or any Loan Document shall cease to be in
full force and effect (except as a result of the express terms thereof).
 
(i) Judgment.  A judgment or order for the payment of money or for an injunction
shall be entered against any Borrower, any other Loan Party, or any other
Subsidiary by any court or other tribunal and (i) such judgment or order shall
continue for a period of 30 days without being paid, stayed or dismissed through
appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order for which insurance has not been acknowledged in writing by
the applicable insurance carrier (or the amount as to which the insurer has
denied liability) exceeds, individually or together with all other such
outstanding judgments or orders entered against (x) in the case of the Borrowers
and the other Loan Parties, $10,000,000.00 or (y) in the case of the other
Subsidiaries, $25,000,000.00 or (B) in the case of an injunction or other
non-monetary judgment, such judgment could reasonably be expected to have a
Material Adverse Effect.
 
(j) Attachment.  A warrant, writ of attachment, execution or similar process
shall be issued against any property of any Borrower, any other Loan Party or
any other Subsidiary which (i) exceeds, individually or together with all other
such warrants, writs, executions and processes, (x) against the Borrowers and
other Loan Parties, $10,000,000.00 in amount or (y) against the other
Subsidiaries, $25,000,000.00 in amount, and in any such case such warrant, writ,
execution or process shall not be discharged, vacated, stayed or bonded for a
period of 30 days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Agent pursuant to which the issuer of
such bond subordinates its right of reimbursement, contribution or subrogation
to the Obligations and waives or subordinates any Lien it may have on the assets
of any Loan Party.
 
(k) ERISA.  Any member of the ERISA Group shall fail to pay when due an amount
or amounts aggregating in excess of $10,000,000.00 which it shall have become
liable to pay under Title IV of ERISA; or notice of intent to terminate a Plan
or Plans having aggregate Unfunded Liabilities in excess of $10,000,000.00 shall
be filed under Title IV of ERISA by any member of the ERISA Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer, any Plan or Plans having aggregate
Unfunded Liabilities in excess of $10,000,000.00; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $10,000,000.00.
 
 
  77

--------------------------------------------------------------------------------

 
(l) Loan Documents.  An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.
 
(m) Change of Control/Change in Management.
 
(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 20.0% of the total voting power of the then outstanding
voting stock of the Trust other than Vornado Realty Trust and/or a “group” of
which Vornado Realty Trust is a member; or
 
(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Trustees of the Trust (together with any new directors whose election
by such Board or whose nomination for election by the shareholders of the Trust
was approved by a vote of a majority of the trustees then still in office who
were either trustees at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Trustees of the Trust then in office.
 
(n) Liens. Any Lien purported to be created under any Loan Document shall cease
to be, or shall be asserted by any Borrower or other Loan Party not to be, a
valid and perfected Lien on any Collateral, with the priority required by the
applicable Loan Document, except as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents.
 
Section 10.2.  
Remedies Upon Event of Default.

 
Upon the occurrence of an Event of Default the following provisions shall apply:
 
(a) Acceleration; Termination of Facilities.
 
(i) Automatic.  Upon the occurrence of an Event of Default specified in
Section 10.1(f) or 10.1(g), (A)(1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (2) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 2.13 and (3) all of the other Obligations of the Borrowers,
including, but not limited to, the other amounts owed to the Lenders and the
Agent under this Agreement, the Notes or any of the other Loan Documents shall
become immediately and automatically due and payable by the Borrowers without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrowers and (B) all of the Commitments, the obligation
of the Lenders to make Loans and the obligation of the Agent to issue Letters of
Credit hereunder shall all immediately and automatically terminate.
 
 
  78

--------------------------------------------------------------------------------

 
(ii) Optional.  If any other Event of Default shall exist, the Agent shall, at
the direction of the Requisite Lenders:  (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, (2) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such Event of Default for deposit into the Collateral
Account pursuant to Section 2.13 and (3) all of the other Obligations,
including, but not limited to, the other amounts owed to the Lenders and the
Agent under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrowers and (B) terminate the Commitments
and the obligation of the Lenders to make Loans and the obligation of the Agent
to issue Letters of Credit hereunder.
 
(b) Loan Documents.  The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise any and all of its rights under any and all
of the other Loan Documents.
 
(c) Applicable Law.  The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise all other rights and remedies it may have
under any Applicable Law.
 
(d) Appointment of Receiver.  To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Loan Parties and the Property Owner Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the business operations of the Loan
Parties and the Property Owner Subsidiaries and to exercise such power as the
court shall confer upon such receiver.
 
Section 10.3.  
Remedies Upon Default.

 
Upon the occurrence of a Default specified in Sections 10.1(f) and (g), the
Commitments shall immediately and automatically terminate.
 
Section 10.4.  
Allocation of Proceeds.

 
If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrowers or the other Loan Parties hereunder or
thereunder, shall be applied in the following order and priority:
 
 
  79

--------------------------------------------------------------------------------

 
(a) amounts due the Agent in respect of fees and expenses due under
Section 12.2;
 
(b) amounts due the Lenders in respect of fees and expenses due under
Section 12.2, pro rata in the amount then due each Lender;
 
(c) payments of interest on all Loans and Reimbursement Obligations, to be
applied for the ratable benefit of the Lenders;
 
(d) payments of principal of all Loans, Reimbursement Obligations and other
Letter of Credit Liabilities, to be applied for the ratable benefit of the
Lenders; provided, however, to the extent that any amounts available for
distribution pursuant to this subsection are attributable to the issued but
undrawn amount of an outstanding Letter of Credit, such amounts shall be paid to
the Agent for deposit into the Collateral Account;
 
(e) amounts due the Agent and the Lenders pursuant to Sections 11.7 and 12.9.;
 
(f) payment of all other Obligations and other amounts due and owing by the
Borrowers and the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and
 
(g) any amount remaining after application as provided above, shall be paid to
the Borrowers or whomever else may be legally entitled thereto.
 
Section 10.5.  
Performance by Agent.

 
If any Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrowers,
perform or attempt to perform such covenant, duty or agreement on behalf of such
Borrower after the expiration of any cure or grace periods set forth herein.  In
such event, the Borrowers shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of any Borrower
under this Agreement or any other Loan Document.
 
Section 10.6.  
Rights Cumulative.

 
The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable
Law.  In exercising their respective rights and remedies the Agent and the
Lenders may be selective and no failure or delay by the Agent or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.
 
 
  80

--------------------------------------------------------------------------------

 
ARTICLE XI.  - THE AGENT
 
Section 11.1.  
Authorization and Action.

 
Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein.  The Agent will
promptly forward to such Lender copies or, where appropriate, originals of the
documents delivered to the Agent pursuant to this Agreement or the other Loan
Documents.  The Agent will also furnish to any Lender, upon the request of such
Lender, a copy of any certificate or notice furnished to the Agent by any
Borrower, any other Loan Party or any other Affiliate of any Borrower, pursuant
to this Agreement or any other Loan Document not already delivered to such
Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law.  Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders (or all of the
Lenders if explicitly required under any provision of this Agreement) have so
directed the Agent to exercise such right or remedy.
 
Section 11.2.  
Agent’s Reliance, Etc.

 
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrowers or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrowers or other Persons (except for the delivery to it of any certificate
or document specifically required to be delivered to it pursuant to Section 5.1
or that is a condition to a Credit Event) or inspect the property, books or
records of the Borrowers or any other Person; (e) shall not be responsible to
any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any collateral
covered thereby or the perfection or priority of any Lien in favor of the Agent
on behalf of the Lenders in any such collateral; and (f) shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone or telecopy) believed by it to be genuine and signed,
sent or given by the proper party or parties.  Unless set forth in writing to
the contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Agent and the other Lenders that the
Borrowers have satisfied the conditions precedent for initial Loans set forth in
Sections 5.1 and 5.2. that have not previously been waived by the Requisite
Lenders.
 
 
 81

--------------------------------------------------------------------------------

 
Section 11.3.  
Notice of Defaults.

 
The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrowers referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.”  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.
 
Section 11.4.  
KeyBank as Lender.

 
KeyBank, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include KeyBank in each case in its individual
capacity.  KeyBank and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, any Borrower, any other Loan Party or any other affiliate
thereof as if it were any other bank and without any duty to account therefor to
the other Lenders.  Further, the Agent and any affiliate may accept fees and
other consideration from any Borrower for services in connection with this
Agreement and otherwise without having to account for the same to the other
Lenders.  The Lenders acknowledge that, pursuant to such activities, KeyBank or
its affiliates may receive information regarding the Trust, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Agent shall be under no obligation to provide such information to them.
 
 
  82

--------------------------------------------------------------------------------

 
Section 11.5.  
Approvals of Lenders.

 
All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrowers in respect of the matter or issue to be resolved, and (d) shall
include the Agent’s recommended course of action or determination in respect
thereof.  Each Lender shall reply promptly, but in any event within 10 Business
Days (or such lesser or greater period as may be specifically required under the
Loan Documents) of receipt of such communication.  Except as otherwise provided
in this Agreement, unless a Lender shall give written notice to the Agent that
it specifically objects to the recommendation or determination of the Agent
(together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.
 
Section 11.6.  
Lender Credit Decision, Etc.

 
Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of any Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of any Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender.  Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Trust, the Subsidiaries or any other Affiliate
thereof, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Trust, the other Loan Parties, the Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Agent under this Agreement or any of the other
Loan Documents, the Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of any Borrower, any
other Loan Party or any other Affiliate thereof which may come into possession
of the Agent, or any of its officers, directors, employees, agents,
attorneys-in-fact or other affiliates; provided Agent, shall, upon any Lender’s
request and at such Lender’s expense, provide copies of any such material
received by Agent from the Borrowers related to the Revolving Facility.  Each
Lender acknowledges that the Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Agent and is not acting as counsel to such Lender.
 
 
  83

--------------------------------------------------------------------------------

 
Section 11.7.  
Indemnification of Agent.

 
Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so) pro
rata in accordance with such Lender’s respective Commitment Percentage, from and
against any and all actual out-of-pocket liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses, or disbursements of any kind or nature whatsoever which may at any
time be imposed on, incurred by, or asserted against the Agent (in its capacity
as Agent but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent’s gross
negligence, willful misconduct or breach of this Agreement as determined by a
court of competent jurisdiction in a final, non-appealable judgment or if the
Agent fails to follow the written direction of the Requisite Lenders (or all of
the Lenders if expressly required hereunder) unless such failure results from
the Agent following the advice of counsel to the Agent of which advice the
Lenders have received notice.  Without limiting the generality of the foregoing
but subject to the preceding proviso, each Lender agrees to reimburse the Agent
(to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), promptly upon demand for its ratable
share of any out-of-pocket expenses (including counsel fees of the counsel(s) of
the Agent’s own choosing) incurred by the Agent in connection with the
preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent, and/or the Lenders arising under any Environmental
Laws.  Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Agent notwithstanding any claim or assertion
that the Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification.  The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder
or under the other Loan Documents and the termination of this Agreement.  If the
Borrowers shall reimburse the Agent for any Indemnifiable Amount following
payment by any Lender to the Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Agent shall share such reimbursement on a ratable
basis with each Lender making any such payment.
 
 
  84

--------------------------------------------------------------------------------

 
Section 11.8.  
Successor Agent.

 
The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrowers.  The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as Agent) upon 30-days’ prior written notice
to the Agent.  Upon any such resignation or removal, the Requisite Lenders
(other than the Lender then acting as Agent, in the case of the removal of the
Agent under the immediately preceding sentence) shall have the right to appoint
a successor Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrowers’ approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrowers shall, in all
events, be deemed to have approved each Lender and its affiliates as a successor
Agent).  If no successor Agent shall have been so appointed in accordance with
the immediately preceding sentence, and shall have accepted such appointment,
within 30 days after the resigning Agent’s giving of notice of resignation or
the Lenders’ removal of the resigning Agent, then the resigning or removed Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having total combined assets of at least
$50,000,000,000.00.  Upon the acceptance of any appointment as Agent hereunder
by a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Agent, and the retiring or removed Agent shall be discharged from its
duties and obligations under the Loan Documents.  Such successor Agent shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Agent, in either case, to assume effectively the
obligations of the current Agent with respect to such Letters of Credit.  After
any Agent’s resignation or removal hereunder as Agent, the provisions of this
Article XI shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under the Loan Documents.
 
Section 11.9.  
Titled Agents.

 
Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders.  The titles of “Arranger” and “Syndication
Agent” are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Agent, the Borrowers or any Lender and the use of such
titles does not impose on the Titled Agents any duties or obligations greater
than those of any other Lender or entitle the Titled Agents to any rights other
than those to which any other Lender is entitled.
 
 
  85

--------------------------------------------------------------------------------

 
ARTICLE XII.  - MISCELLANEOUS
 
Section 12.1.  
Notices.

 
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:
 
If to a Borrower:
 
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, New York 10119
Attn: Patrick Carroll
Telephone: (212) 692-7215
Telecopy: (212) 594-6600
 
With a copy to:
 
Post Heymann & Koffler LLP
Two Jericho Plaza, Wing A
Jericho, New York 11753
Attention: David J. Heymann, Esquire
Telephone: (516) 681-3636
Telecopy: (516) 433-2777
 
If to the Agent:
 
KeyBank, National Association
225 Franklin Street
Boston, Massachusetts 02110
Attn: Jeffry M. Morrison
Telephone: (617) 385-6216
Telecopy: (704) 385-6293
 
If to a Lender:
 
To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;
 
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications sent by telecopy
to the Agent or any Lender under Article II shall be effective only when
actually received by the intended addressee.  Neither the Agent nor any Lender
shall incur any liability to the Borrowers (nor shall the Agent incur any
liability to the Lenders) for acting upon any telephonic notice referred to in
this Agreement which the Agent or such Lender, as the case may be, believes in
good faith to have been given by a Person authorized to deliver such notice or
for otherwise acting in good faith hereunder. Failure of a Person designated to
get a copy of a notice to receive such copy shall not affect the validity of
notice properly given to any other Person.
 
 
  86

--------------------------------------------------------------------------------

 
Section 12.2.  
Expenses.

 
The Borrowers agree (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses actually incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
travel expenses relating to closing), and the consummation of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to the Agent and costs and expenses in connection with the use of IntraLinks,
Inc. or other similar information transmission systems in connection with the
Loan Documents, (b) to pay or reimburse the Agent and the Lenders for all their
reasonable costs and expenses actually incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel  and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any failure to pay or delay
in paying, documentary, stamp, excise and other similar taxes, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the Agent and the Lenders for all
their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Section 10.1(f) or 10.1(g), including the
reasonable fees and disbursements of counsel to the Agent and any Lender,
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding.  If the Borrowers shall fail to pay any amounts required to be paid
by them pursuant to this Section, the Agent and/or the Lenders may pay such
amounts on behalf of the Borrowers and either deem the same to be Loans
outstanding hereunder or otherwise Obligations owing hereunder.  Upon the
Borrowers’ request, the Agent or any Lender requesting payment of any amounts
under this Section shall provide the Borrowers with a statement setting forth in
reasonable detail the basis for requesting such amounts.
 
Section 12.3.  
Setoff.

 
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by each Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to any Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Required Lenders exercised in their
sole discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
any Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2, and although such obligations shall be contingent or unmatured.
 
 
  87

--------------------------------------------------------------------------------

 
Section 12.4.  
Litigation; Jurisdiction; Other Matters; Waivers.

 
(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWERS, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWERS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWERS, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.
 
(b) EACH OF THE BORROWERS, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWERS, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT
OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  THE BORROWERS AND EACH OF THE
LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
 
(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
 
 
  88

--------------------------------------------------------------------------------

 
Section 12.5.  
Successors and Assigns.

 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that no Borrower may assign or otherwise transfer any of its
rights or obligations under this Agreement without the prior written consent of
all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.
 
(b) Any Lender may make, carry or transfer Loans at, to or for the account of
any of its branch offices or the office of an affiliate of such Lender except to
the extent such transfer would result in increased costs to the Borrowers.
 
(c) Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
the Obligations owing to such Lender.  Except as otherwise provided in
Section 12.3 or Section 3.12, no Participant shall have any rights or benefits
under this Agreement or any other Loan Document.  A Participant shall not be
entitled to receive any greater payment under Section 3.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.12 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers and the Agent, to comply with Section 3.12(c) as though it were a
Lender.  In the event of any such grant by a Lender of a participating interest
to a Participant, such Lender shall remain responsible for the performance of
its obligations hereunder, and the Borrowers and the Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement pursuant to which
any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrowers hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) increase, or extend the
term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release any
Guarantor (except as otherwise permitted under Section 7.12).  An assignment or
other transfer which is not permitted by subsection (d) or (e) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (c).
 
 
  89

--------------------------------------------------------------------------------

 
(d) Any Lender may with the prior written consent of the Agent and, so long as
no Default or Event of Default exists, the Borrowers (which consent, in each
case, shall not be unreasonably withheld or delayed (it being agreed that the
Borrowers’ withholding of consent to an assignment which would result in the
Borrowers having to pay amounts under Section 3.12 shall be deemed to be
reasonable) provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Agent
within five (5) Business Days after having received notice thereof), assign to
one or more Eligible Assignees (each an “Assignee”) all or a portion of its
rights and obligations under this Agreement and the Notes (including all or a
portion of its Commitments and the Loans owing to such Lender); provided,
however, (i) no such consent by the Borrowers or the Agent shall be required in
the case of any assignment to another Lender, or any affiliate of such Lender or
another Lender or any Approved Fund; (ii) unless the Borrowers and the Agent
otherwise agree, after giving effect to any partial assignment by a Lender, the
Assignee shall hold, and the assigning Lender shall retain, a Commitment, or if
the Commitments have been terminated, Loans having an outstanding principal
balance, of at least $4,000,000.00 and integral multiples of $500,000.00 in
excess thereof; and (iii) each such assignment shall be effected by means of an
Assignment and Acceptance Agreement.  Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee, such Assignee shall be a Lender party to this Agreement with respect
to the assigned interest as of the effective date of the Assignment and
Acceptance Agreement and shall have all the rights and obligations of a Lender
with respect to the assigned interest as set forth in such Assignment and
Acceptance Agreement, and the transferor Lender shall be released from its
obligations hereunder with respect to the assigned interest to a corresponding
extent, and no further consent or action by any party shall be required.  Upon
the consummation of any assignment pursuant to this subsection, the transferor
Lender, the Agent and the Borrowers shall make appropriate arrangements so that
new Notes are issued to the Assignee and such transferor Lender, as
appropriate.  In connection with any such assignment, the transferor Lender
shall pay to the Agent an administrative fee for processing such assignment in
the amount of $3,500.00.
 
(e) The Agent shall maintain at the Principal Office a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of each
Lender from time to time (the “Register”).  The Agent shall give each Lender and
the Borrowers notice of the assignment by any Lender of its rights as
contemplated by this Section.  The Borrowers, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement.  The Register and copies of each Assignment
and Acceptance Agreement shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice to the Agent.  Upon its receipt of an Assignment and Acceptance Agreement
executed by an assigning Lender, together with each Note subject to such
assignment, the Agent shall, if such Assignment and Acceptance Agreement has
been completed and if the Agent receives the processing and recording fee
described in subsection (d) above, (i) accept such Assignment and Acceptance
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrowers.
 
(f) In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein.  No such assignment shall release the assigning Lender from
its obligations hereunder.
 
 
90 

--------------------------------------------------------------------------------

 
(g) A Lender may furnish any information concerning any Borrower, any other Loan
Party or any other Subsidiary in the possession of such Lender from time to time
to Assignees and Participants (including prospective Assignees and Participants)
subject to compliance with Section 12.8.
 
(h) Anything in this Section, this Agreement or any other Loan Document to the
contrary notwithstanding, no Lender may assign or participate any interest in
any Loan held by it hereunder to any Borrower, any other Loan Party or any of
their respective Affiliates or Subsidiaries.
 
(i) Each Lender agrees that, without the prior written consent of the Borrowers
and the Agent, it will not make any assignment hereunder in any manner or under
any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.
 
Section 12.6.  
Amendments.

 
(a) Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by any
Borrower or any other Loan Party or any other Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).
 
(b) Notwithstanding the foregoing, without the prior written consent of each
Lender adversely affected thereby, no amendment, waiver or consent shall do any
of the following:
 
(i) increase the Commitments of the Lenders (except for any increase in the
aggregate Commitments effectuated pursuant to Section 2.15) or subject the
Lenders to any additional obligations;
 
(ii) reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, any Loans or other
Obligations;
 
(iii) reduce the amount of any Fees payable hereunder or postpone any date fixed
for payment thereof;
 
(iv) modify the definition of the term “Termination Date” (except as
contemplated under Section 2.12) or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due), or extend the expiration
date of any Letter of Credit beyond the Termination Date;
 
 
  91

--------------------------------------------------------------------------------

 
(v) amend or otherwise modify the provisions of Section 3.2;
 
(vi) modify the definition of the term “Requisite Lenders” or otherwise modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 12.6 if such
modification would have such effect;
 
(vii) release any Guarantor from its obligations under the Guaranty (except as
otherwise permitted under Section 7.12) or releases any of the Collateral
(except as otherwise expressly permitted under this Agreement or the Pledge
Agreement);
 
(viii) amend or otherwise modify the provisions of Section 2.14;
 
(ix) any amendment to the definition of Defaulting Lender or Section 3.11;
 
(x) any amendment to the definition of Eligible Assignee or Section 12.5 which
imposes additional restrictions on  the ability of any Lender to assign or
participate its Commitment; or
 
(xi) increase the number of Interest Periods permitted with respect to Loans
under Section 2.5.
 
(c) No amendment, waiver or consent, unless in writing and signed by the Agent,
in such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Loan Documents.   Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (a) the Commitment of such
Lender may not be increased or extended without the consent of such Lender
(subject to Section 2.15), and (b) no such amendment, waiver or consent may
uniquely and negatively impact such Defaulting Lender without the approval of
such Defaulting Lender.
 
(d) No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein.  Except as otherwise provided in Section 11.5, no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by any Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrowers shall entitle the Borrowers to any other or further
notice or demand in similar or other circumstances.
 
 
  92

--------------------------------------------------------------------------------

 
(e) If, in connection with any proposed change, waiver, discharge, termination
or other action under the provisions of this Agreement that requires approval of
all Lenders or the Requisite Lenders, and the consent of one or more of such
other Lenders whose consent is required is not obtained, then the Agent shall
have the right (but not the obligation) to purchase the Commitment of such
non-consenting Lender or Lenders upon payment to such non-consenting Lender(s)
in full of the principal of and interest accrued on each Loan made, or Letter of
Credit issued, by it and all other amounts owing to it or accrued for its
account under this Agreement.  Upon any such purchase or assignment, the
non-consenting Lender’s interest in the Loans or Letters of Credit and its
rights hereunder (but not its liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase except to the extent assigned pursuant to
such purchase) shall terminate on the date of purchase, and the non-consenting
Lender shall promptly execute all documents reasonably requested to surrender
and transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement.
 
Section 12.7.  
Nonliability of Agent and Lenders.

 
The relationship between the Borrowers, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender.  Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrowers and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender, any Borrower, any other Loan Party or any other Subsidiary.  Neither
the Agent nor any Lender undertakes any responsibility to the Borrowers to
review or inform the Borrowers of any matter in connection with any phase of the
Borrowers’ business or operations.
 
Section 12.8.  
Confidentiality.

 
The Agent and each Lender shall use reasonable efforts to assure that
information about Borrowers, the other Loan Parties and the other Subsidiaries,
and the Properties thereof and their operations, affairs and financial
condition, not generally disclosed to the public, which is furnished to the
Agent or any Lender pursuant to the provisions of this Agreement or any other
Loan Document, is used only for the purposes of this Agreement and the other
Loan Documents and shall not be divulged to any Person other than the Agent, the
Lenders, and their respective agents who are actively and directly participating
in the evaluation, administration or enforcement of the Loan Documents and other
transactions between the Agent or such Lender, as applicable, and the Borrowers,
but in any event the Agent and the Lenders may make disclosure: (a) to any of
their respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section); (b) as reasonably
requested by any potential or actual Assignee, Participant or other transferee
in connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder (provided they shall agree to keep such
information confidential in accordance with the terms of this Section); (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings or as
otherwise required by Applicable Law; (d) to the Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) after the happening
and during the continuance of an Event of Default, to any other Person, in
connection with the exercise by the Agent or the Lenders of rights hereunder or
under any of the other Loan Documents; (f) upon the Borrowers’ prior consent
(which consent shall not be unreasonably withheld), to any contractual
counterparties to any swap or similar hedging agreement or to any rating agency;
and (g) to the extent such information (x) becomes publicly available other than
as a result of a breach of this Section actually known to such Lender to be such
a breach or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than any Borrower or any
Affiliate.  Notwithstanding the foregoing, the Agent and each Lender may
disclose any such confidential information, without notice to any Borrower or
any other Loan Party, to Governmental Authorities in connection with any
regulatory examination of the Agent or such Lender or in accordance with the
regulatory compliance policy of the Agent or such Lender.
 
 
  93

--------------------------------------------------------------------------------

 
Section 12.9.  
Indemnification.

 
(a) The Borrowers shall and hereby agree to indemnify, defend and hold harmless
the Agent, each of the Lenders, any affiliate of the Agent or any Lender, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”):  losses,
costs, claims, damages, liabilities, deficiencies, judgments or reasonable
expenses of every kind and nature (including, without limitation, amounts paid
in settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.12 or
4.1 or expressly excluded from the coverage of such Section 3.12 or 4.1)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by any Borrower of the
proceeds of the Loans or Letters of Credit; (iv) the Agent’s or any Lender’s
entering into this Agreement; (v) the fact that the Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrowers;
(vi) the fact that the Agent and the Lenders are creditors of the Borrowers and
have or are alleged to have information regarding the financial condition,
strategic plans or business operations of the Trust and the Subsidiaries;
(vii) the fact that the Agent and the Lenders are material creditors of the
Borrowers and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrowers and the other Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; (ix) any
civil penalty or fine assessed by the OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Agent or any Lender as a result of conduct of any
Borrower, any other Loan Party or any Subsidiary that violates a sanction
enforced by the OFAC; or (x) any violation or non-compliance by any Borrower or
any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Trust or its Subsidiaries (or its
respective properties) (or the Agent and/or the Lenders as successors to any
Borrower) to be in compliance with such Environmental Laws; provided, however,
that the Borrowers shall not be obligated to indemnify any Indemnified Party for
any acts or omissions of such Indemnified Party in connection with matters
described in this subsection to the extent arising from the gross negligence or
willful misconduct of such Indemnified Party, as determined by a court of
competent jurisdiction in a final, non-appealable judgment.
 
 
 94

--------------------------------------------------------------------------------

 
(b) The Borrowers’ indemnification obligations under this Section 12.9 shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding.  In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
any Borrower or any Subsidiary, any shareholder of any Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of any
Borrower), any account debtor of any Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrowers of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrowers shall not relieve the Borrowers from any liability that
they may have to such Indemnified Party pursuant to this Section 12.9.
 
(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against any Borrower
and/or any Subsidiary.
 
(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrowers at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrowers that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrowers if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.
 
(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrowers.  No action taken by
legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrowers hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrowers are
required to indemnify an Indemnified Party pursuant hereto and (ii) the
Borrowers have provided evidence reasonably satisfactory to such Indemnified
Party that the Borrowers have the financial wherewithal to reimburse such
Indemnified Party for any amount paid by such Indemnified Party with respect to
such Indemnity Proceeding, such Indemnified Party shall not settle or compromise
any such Indemnity Proceeding without the prior written consent of the Borrowers
(which consent shall not be unreasonably withheld or delayed). Notwithstanding
the foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrowers where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
 
 
  95

--------------------------------------------------------------------------------

 
(f) If and to the extent that the obligations of the Borrowers under this
Section are unenforceable for any reason, the Borrowers hereby agree to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
 
(g) The Borrowers’ obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.
 
Section 12.10.  
 Termination; Survival.

 
At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit (other than Letters of Credit the expiration dates of which extend
beyond the Termination Date as permitted under Section 2.3(b) and in respect of
which the Borrowers have satisfied the requirements of such Section) have
terminated, (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and (d) all Obligations (other than obligations which survive
as provided in the following two sentences) have been paid and satisfied in
full, this Agreement shall terminate.  The indemnities to which the Agent and
the Lenders are entitled under the provisions of Sections 3.12, 4.1, 4.4, 11.7,
12.2 and 12.9 and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.4, shall continue in full force and
effect and shall protect the Agent and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.
 
Section 12.11.  
  Severability of Provisions.

 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
Section 12.12.  
  GOVERNING LAW.

 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE (INCLUDING, FOR SUCH PURPOSE, SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK).
 
 
  96

--------------------------------------------------------------------------------

 
Section 12.13.  
  Patriot Act.

 
The Lenders and the Agent each hereby notifies the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Agent, as applicable, to identify the Borrowers in accordance with such
Act.
 
Section 12.14.  
Electronic Delivery of Certain Information.

 
(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Agent and each Lender have access
(including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Agent or the
Borrowers) provided that the foregoing shall not apply to (i) notices to any
Lender pursuant to Article II. and (ii) any Lender that has notified the Agent
and the Borrowers that it cannot or does not want to receive electronic
communications.  The Agent or the Borrowers may, in their discretion, agree to
accept notices and other communications to them hereunder by electronic delivery
pursuant to procedures approved by them for all or particular notices or
communications.  Documents or notices delivered electronically shall be deemed
to have been delivered twenty-four (24) hours after the date and time on which
the Agent or the Borrowers post such documents or the documents become available
on a commercial website and the Agent or Borrowers notify each Lender of said
posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as
of  10:00 a.m. Eastern time on the opening of business on the next business day
for the recipient.  Subject to Section 12.8, no Indemnified Party shall be
liable for any damages arising from the use by third parties of any information
or other materials obtained by such third party through IntraLinks or other
similar information transmission systems in connection with this
Agreement.  Notwithstanding anything contained herein, in every instance the
Borrowers shall be required to provide paper copies of the certificate required
by Section 8.3. to the Agent and shall deliver paper copies of any documents to
the Agent or to any Lender that requests such paper copies until a written
request to cease delivering paper copies is given by the Agent or such
Lender.  Except for the certificates required by Section 8.3., the Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrowers with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.
 
(b) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Agent pursuant to
the procedures provided to the Borrowers by the Agent.
 
 
  97

--------------------------------------------------------------------------------

 
Section 12.15.  
Public/Private Information.

 
The Borrowers shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrowers.  Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrowers to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the
Borrowers shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrowers and their Subsidiaries
or any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information”.
 
Section 12.16.  
  Counterparts.

 
This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
 
Section 12.17.  
  Obligations with Respect to Loan Parties.

 
The obligations of a Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense such Borrower may have that such Borrower does not
control such Loan Parties.
 
Section 12.18.  
  Limitation of Liability.

 
Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrowers hereby waive, release, and agree not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by any Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.  The Borrowers hereby waive, release, and agree not
to sue the Agent or any Lender or any of the Agent’s or any Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.
 
Section 12.19.  
  Entire Agreement.

 
This Agreement and the other Loan Documents referred to herein embody the final,
entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof and thereof and may not be
contradicted or varied by evidence of prior, contemporaneous, or subsequent oral
agreements or discussions of the parties hereto.  There are no oral agreements
among the parties hereto.
 
 
98 

--------------------------------------------------------------------------------

 
Section 12.20.  
  Construction.

 
The Agent, each Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrowers and the Lenders.
 
Section 12.21.  
Time is of the Essence.

 
Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrowers under this Agreement and the other Loan Documents.
 
[Signatures on Following Pages]



 
  99

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.
 




LEXINGTON REALTY TRUST




     By: __/s/ Joseph Bonventre_________________
     Name:                   Joseph Bonventre
     Title:                   Executive Vice President

                     
                    LEPERCQ CORPORATE INCOME FUND L.P.
 
                    LEPERCQ CORPORATE INCOME FUND II L.P.



 


Each By:  LEX GP-1 Trust, its sole general partner


                      By: __/s/ Joseph Bonventre_________________
                     Name:               Joseph Bonventre
                     Title:               Vice President




































[Signatures Continued on Next Page]

 
100 

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]




KEYBANK NATIONAL ASSOCIATION, as Agent, as a Lender




By:           /s/ Jane E.
McGrath                                                
Jane E. McGrath
Vice President






Commitment $32,500,000.00


Lending Office (all Types of Loans):


KeyBank, National Association
225 Franklin Street
Boston, Massachusetts 02110
Attn:  Jane E. McGrath
Telephone: (617) 385-6214
Telecopy: (617) 385-6293






























[Signatures Continued on Next Page]

 
101 

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]




WELLS FARGO BANK N.A.


By:           _/s/ Anthony A. Fiorimo_________
Anthony A. Filorimo
Vice President




Commitment $32,500,000.00




Lending Office (all Types of Loans):


Wells Fargo Bank N.A.
375 Park Avenue, 9th Floor
New York, New York  10152
Attn:           Anthony A. Filorimo
Telephone:                      (212) 214-8252
Telecopy:                      (212) 214-8910












[Signatures Continued on Next Page]



 
102 

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]




U.S. BANK NATIONAL ASSOCIATION


By:           /s/ Gordon Clough                                                
Gordon Clough
Vice President




Commitment $25,000,000.00




Lending Office (all Types of Loans):


U.S. Bank National Association
One Post Office Square, 29th Floor
Boston, Massachusetts  02109
Attn:           Gordon Clough
Telephone:                      (617) 357-1752
Telecopy:                      (617) 357-1758


















[Signatures Continued on Next Page]





 
  103

--------------------------------------------------------------------------------

 



[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]




BANK OF AMERICA, N.A.


By:           /s/ Kurt Mathison                                                
Kurt Mathison
Vice President




Commitment $25,000,000.00




Lending Office (all Types of Loans):


Bank of America, N.A.
901 Main Street, 64th Floor
Dallas, Texas  75202
Attn:           Kurt Mathison
Telephone:                      (214) 209-9198
Telecopy:                      (214) 209-0995












[Signatures Continued on Next Page]



 
  104

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]




PNC BANK, N.A.


By:           Brian P. Kelly                                                
Brian P. Kelly
Vice President




Commitment $25,000,000.00




Lending Office (all Types of Loans):


PNC Bank, N.A.
340 Madison Avenue
New York, New York  10173
Attn:           Brian Kelly
Telephone:                      (212) 527-7306
Telecopy:                      (212) 421-1552














[Signatures Continued on Next Page]



 
  105

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]




REGIONS BANK


By:           Cathy Baillis                                                
Cathy Baillis
Senior Vice President




Commitment $25,000,000.00




Lending Office (all Types of Loans):


Regions Bank
3050 Peachtree Road NW, Suite 400
Atlanta, Georgia  30501
Attn:           Cathy Baillis
Telephone:                      (404)-995-7660
Telecopy:                      (404) 279-7475












[Signatures Continued on Next Page]



 
106 

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]




ROYAL BANK OF CANADA


By:           /s/ Dan LePage                                                
Name:                                                           Dan LePage
Title:           Authorized Signatory




Commitment $25,000,000.00




Lending Office (all Types of Loans):


Royal Bank of Canada
One Liberty Plaza
New York, New York  10006-1404
Attn:           Dan LePage
Telephone:                      (212)-428-6404
Telecopy:                      (212) 428-6460












[Signatures Continued on Next Page]



 
  107

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]




RBS CITIZENS, N.A. d/b/a CHARTER ONE


By:           /s/ Erin L. Mahon                                                
Erin L. Mahon
Vice President




Commitment $20,000,000.00




Lending Office (all Types of Loans):


RBS Citizens d/b/a Charter One
1215 Superior Avenue, OHS675
Cleveland, Ohio  44114
Attn:           Donald Woods
Telephone:                      (216)-227-0199
Telecopy:                      (216) 428-4600












[Signatures Continued on Next Page]



 
 108

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]




BARCLAYS BANK PLC


By:           /s/ Kevin Cullen                                                
Kevin Cullen
Title:           ______________________




Commitment $20,000,000.00




Lending Office (all Types of Loans):


Barclays Capital
745 7th Avenue, 26th Floor
New York, New York  10019
Attn:           Kevin Cullen
Telephone:                      (212)-526-4979
Telecopy:                      (212) 526-5115












[Signatures Continued on Next Page]





 
  109

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]




COMPASS BANK,
an Alabama banking corporation


By:           /s/ Dan Killian                                                
Dan Killian
Senior Vice President




Commitment $20,000,000.00




Lending Office (all Types of Loans):


Compass Bank
8333 Douglas Avenue
Dallas, Texas  75225
Attn:           Ben David
Telephone:                      (214) 346-2734
Telecopy:                      (214) 346-2767














[Signatures Continued on Next Page]



 
  110

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]




TD BANK, N.A.


By:           /s/ Brian Welch                                                
Brian Welch
Senior Vice President




Commitment $20,000,000.00




Lending Office (all Types of Loans):


TD Bank, N.A.
50 Braintree Hill Office Park, Suite 204
Braintree, Massachusetts  02184
Attn:           Brian Welch
Telephone:                      (781) 348-0033
Telecopy:                      (781) 348-0046














[Signatures Continued on Next Page]



 
  111

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]




CAPITAL ONE, N.A.


By:           /s/ Frederick H.
Denecke                                                
Frederick H. Denecke
Vice President




Commitment $15,000,000.00




Lending Office (all Types of Loans):


Capital One, N.A.
7501 Wisconsin Avenue, 12th Floor
Bethesda, Maryland  20814
Attn:           Frederick H. Denecke
Telephone:                      (240) 497-7735
Telecopy:                      (240) 497-7714














[Signatures Continued on Next Page]



 
  112

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]




BRANCH BANKING AND TRUST COMPANY


By:           /s/ Robert Searson                                                
Robert Searson
Senior Vice President




Commitment $15,000,000.00




Lending Office (all Types of Loans):


Branch Banking and Trust Company
200 W. Second Street, 16th Floor
Winston Salem, North Carolina  27101
Attn:           Robert Searson
Telephone:                      (336) 733-2771
Telecopy:                      (336) 733-2740

















 
  113

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of ___________, 201_ (the
“Agreement”) by and among _________________________ (the “Assignor”),
_________________________ (the “Assignee”), and KEYBANK NATIONAL ASSOCIATION, as
Agent (the “Agent”).
 
WHEREAS, the Assignor is a Lender under that certain Credit Agreement dated as
of January 28, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Lexington Realty Trust,
Lepercq Corporate Income Fund L.P., and Lepercq Corporate Income Fund II L.P.
(collectively, the “Borrowers”), the financial institutions party thereto and
their assignees under Section 12.5 thereof (the “Lenders”), the Agent, and the
other parties thereto;
 
WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and
 
WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
 
Section 1.  Assignment.
 
(a)           Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of ____________, 201_ (the
“Assignment Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, a $__________ interest (such interest being
the “Assigned Commitment”) in and to the Assignor’s Commitment and all of the
other rights and obligations of the Assignor under the Credit Agreement, the
Assignor’s Note and the other Loan Documents (representing ______% in respect of
the aggregate amount of all Lenders’ Commitments), including without limitation,
a principal amount of outstanding Loans equal to $_________ and all voting
rights of the Assignor associated with the Assigned Commitment, all rights to
receive interest on such amount of Loans and all facility and other Fees with
respect to the Assigned Commitment and other rights of the Assignor under the
Credit Agreement and the other Loan Documents with respect to the Assigned
Commitment.  The Assignee, subject to the terms and conditions hereof, hereby
assumes all obligations of the Assignor as a Lender with respect to the Assigned
Commitment, which obligations shall include, but shall not be limited to, the
obligation to make Loans to the Borrowers with respect to the Assigned
Commitment, the obligation to pay the Agent amounts due in respect of draws
under Letters of Credit as required under Section 2.3(i) of the Credit Agreement
and the obligation to indemnify the Agent as provided in the Credit Agreement
(the foregoing enumerated obligations, together with all other similar
obligations more particularly set forth in the Credit Agreement and the other
Loan Documents, collectively, the “Assigned Obligations”).  The Assignor shall
have no further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Commitment from and after
the Assignment Date.
 
 
A-1 

--------------------------------------------------------------------------------

 
(b)           The assignment by the Assignor to the Assignee hereunder is
without recourse to the Assignor.  The Assignee makes and confirms to the Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XI of the Credit Agreement.  Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of any Borrower, any other Loan Party or any
other Subsidiary, (ii) any representations, warranties, statements or
information made or furnished by any Borrower, any other Loan Party or any other
Subsidiary in connection with the Credit Agreement or otherwise, (iii) the
validity, efficacy, sufficiency, or enforceability of the Credit Agreement, any
other Loan Document or any other document or instrument executed in connection
therewith, or the collectibility of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Credit Agreement and (v) the performance or failure to perform by any
Borrower or any other Loan Party of any obligation under the Credit Agreement or
any other Loan Document to which it is a party.  Further, the Assignee
acknowledges that it has, independently and without reliance upon the Agent, or
any affiliate or subsidiary thereof, the Assignor or any other Lender and based
on the financial statements supplied by the Borrowers and such other documents
and information as it has deemed appropriate, made its own credit and legal
analysis and decision to become a Lender under the Credit Agreement.  The
Assignee also acknowledges that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Documents or pursuant to any other obligation.  Except as
expressly provided in the Credit Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Assignee with any credit or other information with respect to any Borrower
or any other Loan Party or to notify the Assignee of any Default or Event of
Default.  The Assignee has not relied on the Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.
 
Section 2.  Payment by Assignee.  In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, such amount as they may agree.
 
Section 3.  Payments by Assignor.  The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.
 
Section 4.  Representations and Warranties of Assignor.  The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement (without reduction by any assignments thereof which
have not yet become effective), equal to $____________ [and $__________,
respectively], and that the Assignor is not in default of its obligations under
the Credit Agreement; and (ii) the outstanding balance of Loans owing to the
Assignor (without reduction by any assignments thereof which have not yet become
effective) is $____________; and (b) it is the legal and beneficial owner of the
Assigned Commitment which is free and clear of any adverse claim created by the
Assignor.
 
 
A-2 

--------------------------------------------------------------------------------

 
Section 5.  Representations, Warranties and Agreements of Assignee.  The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered in connection therewith or pursuant
thereto and such other documents and information (including without limitation
the Loan Documents) as it has deemed appropriate to make its own credit analysis
and decision to enter into this Agreement; (c) appoints and authorizes the Agent
to take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(d) agrees that, if not already a Lender and to the extent of the Assigned
Commitment, it will become a party to and shall be bound by the Credit Agreement
and the other Loan Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender with respect to the
Assigned Commitment.
 
Section 6.  Recording and Acknowledgment by the Agent.  Following the execution
of this Agreement, the Assignor will deliver to the Agent (a) a duly executed
copy of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Note.  Upon such acknowledgment and recording, from and after the
Assignment Date, the Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest, Fees and other
amounts) to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Assignment Date directly between themselves.
 
Section 7.  Addresses.  The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.
 
Section 8.  Payment Instructions.  All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.
 
Section 9.  Effectiveness of Assignment.  This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5(d) of the Credit Agreement, the Borrowers, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof.  Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Credit Agreement with respect to
the Assigned Commitment and have the rights and obligations of a Lender
thereunder to the extent of the Assigned Commitment and (ii) the Assignor shall
relinquish its rights (except as otherwise provided in Section 12.10 of the
Credit Agreement) and be released from its obligations under the Credit
Agreement with respect to the Assigned Commitment; provided, however, that if
the Assignor does not assign its entire interest under the Loan Documents, it
shall remain a Lender entitled to all of the benefits and subject to all of the
obligations thereunder with respect to its Commitment.
 
 
A-3 

--------------------------------------------------------------------------------

 
Section 10.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
 
Section 11. Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.
 
Section 12.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.
 
Section 13.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.
 
Section 14.  Entire Agreement.  This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.
 
Section 15.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
 
Section 16.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.
 
[Include this Section only if Borrowers’ consent is required under
Section 12.5(d) Section 17.  Agreements of the Borrowers.  The Borrowers hereby
agree that the Assignee shall be a Lender under the Credit Agreement having a
Commitment equal to the Assigned Commitment.  The Borrowers agree that the
Assignee shall have all of the rights and remedies of a Lender under the Credit
Agreement and the other Loan Documents, including, but not limited to, the right
of a Lender to receive payments of principal and interest with respect to the
Assigned Obligations, and to the Loans made by the Lenders after the date hereof
and to receive the commitment and other Fees payable to the Lenders as provided
in the Credit Agreement.  Further, the Assignee shall be entitled to the
indemnification provisions from the Borrowers in favor of the Lenders as
provided in the Credit Agreement and the other Loan Documents.  The Borrowers
further agree, upon the execution and delivery of this Agreement, to execute in
favor of the Assignee, and if applicable the Assignor, Notes as required by
Section 12.5(d) of the Credit Agreement.  Upon receipt by the Assignor of the
amounts due the Assignor under Section 2, the Assignor agrees to surrender to
the Borrowers such Assignor’s Notes.]
 
 
A-4 

--------------------------------------------------------------------------------

 


[Signatures on Following Pages]
 

A-5
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.
 


 
ASSIGNOR:



 
[NAME OF ASSIGNOR]





By: ________________________                                                          
     Name: ____________________                                                          
     Title: _____________________                                                          




 
ASSIGNEE:



 
[NAME OF ASSIGNEE]





By: ________________________                                                          
     Name: ____________________                                                          
     Title: _____________________                                                          


 
Accepted as of the date first written above.



 
AGENT:



KEYBANK NATIONAL ASSOCIATION, as Agent




By:
_________________________                                                      
     Name: ____________________                                                     
     Title: _____________________                                                     


[Signatures Continued on Following Page]
 



A-6
 
 

--------------------------------------------------------------------------------

 

 
[Include signature of the Borrower Representative only if required under
Section 12.5(d) of the Credit Agreement]

 
Agreed and consented to as of the date first written above.



 
BORROWERS:



LEXINGTON REALTY TRUST, as Borrower Representative on its own behalf and on
behalf of the other Borrowers




By: _________________________                                                           
     Name:
_____________________                                                      
     Title:
______________________                                                      

A-7
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Information Concerning the Assignee
 




Notice Address: _________________________________
   

______________________________________________ 
 

______________________________________________ 
 

Telephone No.: __________________________________
 

Telecopy No.: ___________________________________
 



Lending Office: __________________________________
   

______________________________________________ 
 

______________________________________________ 
 

Telephone No.: __________________________________
 

Telecopy No.: ___________________________________
 



Payment Instructions: _____________________________
   

______________________________________________
 








A-8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF NOTICE OF BORROWING
 
PRIVATE INFORMATION
 


____________, 20__


KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Jeffry M. Morrison


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement dated as of January 28, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Lexington Realty Trust, Lepercq Corporate
Income Fund L.P., and Lepercq Corporate Income Fund II L.P. (collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), KeyBank National Association, as Agent
(the “Agent”), and the other parties thereto.  Capitalized terms used herein,
and not otherwise defined herein, have their respective meanings given them in
the Credit Agreement.
 
 
1.
The Borrowers hereby request that the Lenders make Loans to the Borrowers in an
aggregate principal amount equal to $___________________ pursuant to Section 2.2
of the Credit Agreement.

 
 
2.
The Borrowers request that such Loans be made available to the Borrowers on
____________, 201_.

 
 
3.
The Borrowers hereby request that the requested Loans all be of the following
Type:
 





 

 [Check one box only]   o Base Rate Loans     o LIBOR Loans, each with an
initial Interest Period for a duration of:        [Check one box only]  o 1
month    o 2 months    o 3 months

 
 
 
4.
The Borrowers request that the proceeds of this borrowing of Loans be made
available to the Borrowers by ____________________________.

 
 
B-1 

--------------------------------------------------------------------------------

 
The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or will exist
immediately after giving effect to the requested Loans, and (b) the
representations and warranties made or deemed made by the Borrowers and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents. In
addition, the Borrowers certify to the Agent and the Lenders that all conditions
to the making of the requested Loans contained in Article V of the Credit
Agreement will have been satisfied (or waived in accordance with the applicable
provisions of the Loan Documents) at the time such Loans are made.
 
If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section  2.2 of the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.
 


LEXINGTON REALTY TRUST, as Borrower Representative on its own behalf and on
behalf of the other Borrowers




By: _____________________                                                     
     Name: _________________                                                     
     Title: __________________                                                     









B-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF NOTICE OF CONTINUATION
 
PRIVATE INFORMATION
 


____________, 20__


KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Jeffry M. Morrison




Ladies and Gentlemen:


Reference is made to that certain Credit Agreement dated as of January 28, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Lexington Realty Trust, Lepercq Corporate
Income Fund L.P., and Lepercq Corporate Income Fund II L.P. (collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), KeyBank National Association, as Agent
(the “Agent”), and the other parties thereto. Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
 
Pursuant to Section 2.8 of the Credit Agreement, the Borrowers hereby request a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:
 
 
1.
The proposed date of such Continuation is ____________, 201__.

 
 
2.
The aggregate principal amount of Loans subject to the requested Continuation is
$________________________ and was originally borrowed by the Borrowers on
____________, 201_.

 
 
3.
The portion of such principal amount subject to such Continuation is
$__________________________.

 
 
4.
The current Interest Period for each of the Loans subject to such Continuation
ends on ________________, 201_.

 
 
5.
The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

 









[Check one box only]  o 1 month    o 2 months    o 3 months

 

 
C-1 

--------------------------------------------------------------------------------

 
The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.
 
If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8. of the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.
 


LEXINGTON REALTY TRUST, as Borrower Representative on its own behalf and on
behalf of the other Borrowers




By: __________________________                                                     
     Name:
______________________                                                      
     Title:
_______________________                                                      





C-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF NOTICE OF CONVERSION
 
PRIVATE INFORMATION
 


____________, 20__


KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Jeffry M. Morrison




Ladies and Gentlemen:


Reference is made to that certain Credit Agreement dated as of January 28, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Lexington Realty Trust, Lepercq Corporate
Income Fund L.P., and Lepercq Corporate Income Fund II L.P. (collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), KeyBank National Association, as Agent
(the “Agent”), and the other parties thereto.  Capitalized terms used herein,
and not otherwise defined herein, have their respective meanings given them in
the Credit Agreement.
 
Pursuant to Section 2.9 of the Credit Agreement, the Borrowers hereby request a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:
 
 
1.
The proposed date of such Conversion is ______________, 201_.

 
 
2.
The Loans to be Converted pursuant hereto are currently:

 





 [Check one box only]   o Base Rate Loans     o LIBOR Loans, each with an
initial Interest Period for a duration of:      

 
3.
The aggregate principal amount of Loans subject to the requested Conversion is
$_____________________ and was originally borrowed by the Borrowers on
____________, 201_.

 
 
4.
The portion of such principal amount subject to such Conversion is
$___________________.

 
 
5.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:

 
 
D-1 

--------------------------------------------------------------------------------

 



 [Check one box only]   o Base Rate Loans     o LIBOR Loans, each with an
initial Interest Period for a duration of:        [Check one box only]  o 1
month    o 2 months    o 3 months














The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Borrowers and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.
 
If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9 of the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.
 


LEXINGTON REALTY TRUST, as Borrower Representative on its own behalf and on
behalf of the other Borrowers




By: __________________________                                                     
     Name: ______________________                                                     
     Title: _______________________                                                     





D-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 




FORM OF NOTE
 


$____________________ January __, 2011




FOR VALUE RECEIVED, each of the undersigned, LEXINGTON REALTY TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Trust”), LEPERCQ CORPORATE INCOME FUND L.P., a limited partnership formed under
the laws of the State of Delaware (“LCIF”), AND LEPERCQ CORPORATE INCOME FUND II
L.P., a limited partnership formed under the laws of the State of Delaware
(“LCIFII”; collectively with the Trust and LCIF, the “Borrowers” and each a
“Borrower”), hereby jointly and severally promises to pay to the order of
____________________ (the “Lender”), in care of KeyBank National Association, as
Agent (the “Agent”) at KeyBank, National Association, 225 Franklin Street,
Boston, Massachusetts 02110, or at such other address as may be specified in
writing by the Agent to the Borrowers, the principal sum of ________________ AND
____/100 DOLLARS ($____________) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Loans made by the Lender to the Borrowers
under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.
 
The date and amount of each Loan made by the Lender to the Borrowers, and each
payment made on account of the principal thereof, shall be recorded by the
Lender either on the schedule attached hereto or on its books and records, and,
prior to any transfer of this Note, endorsed by the Lender on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrowers to make a payment when due of any amount owing
under the Credit Agreement or hereunder.
 
This Note is one of the Notes referred to in the Credit Agreement dated as of
January __, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrowers, the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), the Agent, and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.
 
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
 
Except as permitted by Section 12.5(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.
 
 
 E-1

--------------------------------------------------------------------------------

 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
 
The Borrowers hereby waive presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
 
Time is of the essence for this Note.
 
THE OBLIGATIONS OF THE BORROWERS UNDER THIS NOTE SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, EACH BORROWER CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE
OBLIGATIONS OF EACH OF THE OTHER BORROWERS HEREUNDER.
 

E-2
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.
 


LEXINGTON REALTY TRUST




By: _________________________                                                          
     Name: Joseph Bonventre
     Title: Executive Vice President




LEPERCQ CORPORATE INCOME FUND L.P.
 
LEPERCQ CORPORATE INCOME FUND II L.P.
 



Each By:  LEX GP-1 Trust, its sole general partner




By: ________________________                                           
     Name: Joseph Bonventre
     Title: Vice President







E-3
 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF LOANS




This Note evidences Loans made under the within-described Credit Agreement to
the Borrowers, on the dates and in the principal amounts set forth below,
subject to the payments and prepayments of principal set forth below:
 


 
Date of
Loan
 
Principal Amount of
Loan
 
 
Amount
Paid or
Prepaid
 
Unpaid Principal Amount
 
 
Notation
Made By










E-4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF OPINION OF COUNSEL
 




[Omitted from filing]









F-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF COMPLIANCE CERTIFICATE
 
PRIVATE INFORMATION
 


_____________ __, 20__




KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Jeffry M. Morrison




Ladies and Gentlemen:


Reference is made to that certain Credit Agreement dated as of January 28, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Lexington Realty Trust, Lepercq Corporate
Income Fund L.P., and  Lepercq Corporate Income Fund II L.P. (collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), KeyBank National Association, as Agent
(the “Agent”), and the other parties thereto. Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
 
Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:
 
(1)           The undersigned is the _____________________ of the Trust.
 
(2)           The undersigned has examined the books and records of the Trust
and has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.
 
(3)           To the best of the undersigned’s knowledge, information and belief
after due inquiry, no Default or Event of Default exists [if such is not the
case, specify such Default or Event of Default and its nature, when it occurred
and whether it is continuing and the steps being taken by the Borrowers with
respect to such event, condition or failure].
 
(4)           The representations and warranties made or deemed made by the
Borrowers and the other Loan Parties in the Loan Documents to which any is a
party, are true and correct in all material respects on and as of the date
hereof except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.
 
 
  G-1

--------------------------------------------------------------------------------

 
(5)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Trust and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1, 9.2. and 9.4 of the Credit
Agreement.
 
(6)  Attached hereto as Schedule 2 are reasonably detailed calculations
establishing calculation of Borrowing Base Availability under the Credit
Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 


 

   ________________________________  Name:  ________________________________
 Title:  ________________________________

 


                                             



G-2
 
 

--------------------------------------------------------------------------------

 

Schedule 1


[Calculations to be Attached]

G-3
 
 

--------------------------------------------------------------------------------

 

Schedule 2


[Calculations to be Attached]







G-4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
FORM OF GUARANTY
 
GUARANTY
 


GUARANTY, dated as of January __, 2011 (this “Guaranty”), by each of the
undersigned GUARANTY PARTIES listed on Exhibit A attached hereto (jointly,
severally and collectively, the “Guarantors”), in favor of KEYBANK NATIONAL
ASSOCIATION, a national banking association having an address at 225 Franklin
Street, Boston, Massachusetts 02110, as administrative agent (KeyBank National
Association, in such capacity as administrative agent, hereinafter referred to
as “Administrative Agent”) for a syndicate of lenders (singly and collectively,
the “Lenders”) as specifically provided in the Loan Agreement (as defined
below).
 
INTRODUCTORY STATEMENT
 
WHEREAS, pursuant to that certain Credit Agreement dated as of January 28, 2011
(as same may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”) entered into by and among (i) Lexington Realty
Trust (“LRT”), a real estate investment trust organized under the laws of the
State of Maryland, (ii) Lepercq Corporate Income Fund L.P. (“LCIF”) and Lepercq
Corporate Income Fund II L.P. (“LCIFII”), each a Delaware limited partnership
(together with LRT, jointly, severally and collectively, the “Borrowers”), (iii)
the Administrative Agent, and (iv) the Lenders, the Administrative Agent and the
Lenders may make loans to the Borrowers up to the aggregate principal amount of
$525,000,000.00 (the “Loan”) upon the terms and subject to the conditions set
forth therein.  Capitalized terms used herein and not otherwise defined herein,
but defined in the Loan Agreement, shall have the meaning set forth in the Loan
Agreement.
 
WHEREAS, the Guarantors have substantial financial dealings with certain of the
Borrowers and are affiliated with certain of the Borrowers (either by ownership,
contractual relationship, employment or other meaningful business relationship),
and the lending of money and other extensions of the Obligations by the
Administrative Agent and the Lenders to the Borrowers will enhance and benefit
the business activities and interests of the Guarantors.
 
WHEREAS, as a condition to making the Loans, the Administrative Agent and the
Lenders have required the Guarantors to execute and deliver this Guaranty,
guaranteeing the payment and performance of all Obligations arising under or
pursuant to the Loan Agreement.
 
WHEREAS, the Guarantors have executed and delivered certain Pledge Agreements
(as applicable), each dated as of the date hereof, in favor of the
Administrative Agent, for its own benefit and the benefit of the other Lenders
to secure the Guarantors’ obligations hereunder.
 
NOW THEREFORE, in consideration of the premises and in order to induce the
Administrative Agent and the Lenders to make the Loans and extend other
financial accommodations under the Loan Agreement, the Guarantors hereby agree
as follows:
 
 
  H-1

--------------------------------------------------------------------------------

 
Section 1. Guaranty.  Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the punctual payment when due,
whether at stated maturity, after maturity, by acceleration or otherwise, and
the punctual performance, of all present and future Obligations of the Borrowers
under the Loan Agreement and each other Loan Document, each as the same may be
hereafter amended, modified, extended, renewed or recast, together with interest
and other charges thereon, as provided in the Loan Agreement and each Note
executed thereunder (the foregoing being herein referred to as the “Guaranteed
Obligations”).
 
Section 2. Waiver.  Each of the Guarantors hereby absolutely, unconditionally
and irrevocably waives, to the fullest extent permitted by law, (a) promptness,
diligence, notice of acceptance and any other notice with respect to this
Guaranty, (b) presentment, demand of payment, protest, notice of dishonor or
nonpayment and any other notice with respect to the Guaranteed Obligations, (c)
any requirement that the Administrative Agent protect, secure, perfect or insure
any security interest or Lien on any property subject thereto or exhaust any
right or take any action against the Borrowers or any other Person or any
collateral (other than the Collateral pledged to the Administrative Agent, for
its own benefit and the benefit of the other Lenders, pursuant to the Pledge
Agreements (as applicable)), (d) any and all right to assert any defense (other
than the defense of indefeasible payment), set-off, counterclaim or cross-claim
of any nature whatsoever with respect to this Guaranty (except as otherwise
provided in Section 20(a)(iii) hereof), the obligations of each Guarantor
hereunder or the obligations of any other person or party relating to this
Guaranty or the obligations of each Guarantor hereunder or otherwise with
respect to the Guaranteed Obligations in any action or proceeding brought by the
Administrative Agent to collect the Guaranteed Obligations or any portion
thereof or to enforce the obligations of each Guarantor under this Guaranty, and
(e) any other action, event or precondition to the enforcement of this Guaranty
or the performance by each Guarantor of its obligations hereunder.
 
Section 3. Guaranty Absolute.
 
(a) Each of the Guarantors guarantees that, to the fullest extent permitted by
law, the Guaranteed Obligations will be paid or performed strictly in accordance
with their terms, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent with respect thereto.
 
(b) No invalidity, irregularity, voidability, voidness or unenforceability of
the Loan Agreement, each Note, or any other Loan Document or any other agreement
or instrument relating thereto, or of all or any part of the Guaranteed
Obligations or of any security therefor shall affect, impair or be a defense to
this Guaranty.
 
(c) This Guaranty is one of payment and performance, not collection, and the
obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against each or any Guarantor to enforce this Guaranty, irrespective
of whether any action is brought against the Borrowers or any Affiliate or
Subsidiary thereof or whether the Borrowers or any Affiliate or Subsidiary
thereof is joined in any such action or actions.
 
 
 H-2

--------------------------------------------------------------------------------

 
(d) The liability of each Guarantor under this Guaranty shall be absolute and
unconditional irrespective of:
 
(i) any change in the manner, place or terms of payment or performance, and/or
any change or extension of the time of payment or performance of, renewal or
alteration of, any Guaranteed Obligation, any security therefor, or any
liability incurred directly or indirectly in respect thereof, or any other
amendment or waiver of or any consent to departure from the Loan Agreement or
any Note or any other  Loan Document, including any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Borrowers
or any Subsidiary or Affiliate thereof or otherwise;
 
(ii) any sale, exchange, release, surrender, realization upon any property by
whomsoever at any time pledged or mortgaged to secure, or howsoever securing,
all or any of the Guaranteed Obligations (other than the Collateral pledged to
the Administrative Agent, for its own benefit and the benefit of the other
Lenders, under the Pledge Agreements (as applicable)), and/or any offset against
such Guaranteed Obligations, or failure to perfect, or continue the perfection
of, any Lien in any such property, or delay in the perfection of any such Lien,
or any amendment or waiver of or consent to departure from any other guaranty
for all or any of the Guaranteed Obligations;
 
(iii) any exercise or failure to exercise any rights against the Borrowers or
any Affiliate or Subsidiary thereof or others (including any Guarantor);
 
(iv) any settlement or compromise of any Guaranteed Obligation, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof;
 
(v) any manner of application of Collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Guaranteed Obligations or any other assets of
the Borrowers or any Affiliate or Subsidiary thereof;
 
(vi) any change, restructuring or termination of the existence of the Borrowers
or any Affiliate or Subsidiary thereof;
 
(vii) the release of the Borrowers or any other party, including any Guarantor,
now or hereafter liable upon or in respect of the Loan Documents, or the
addition of any new Guarantors under the Loan Documents; or
 
(viii) any other agreements or circumstance of any nature whatsoever which might
otherwise constitute a defense available to, or a discharge of, this Guaranty
and/or the obligations of any Guarantor hereunder, or a defense to, or discharge
of, the Borrowers or any Affiliate or Subsidiary thereof relating to this
Guaranty or the obligations of any Guarantor hereunder or otherwise with respect
to the Loan or other financial accommodations to the Borrowers (other than the
defense of indefeasible payment).
 
 
H-3 

--------------------------------------------------------------------------------

 
(e) The Administrative Agent may at any time and from time to time (whether or
not after revocation or termination of this Guaranty) without the consent of, or
notice (except as shall be required by applicable statute and cannot be waived)
to, the Guarantors, and without incurring responsibility to the Guarantors or
impairing or releasing the obligations of any Guarantor hereunder, apply any
sums by whomsoever paid or howsoever realized to any Guaranteed Obligation
regardless of what Guaranteed Obligations remain unpaid.
 
(f) This Guaranty shall continue to be effective or be reinstated, as the case
may be, if claim is ever made upon the Administrative Agent for repayment or
recovery of any amount or amounts received by the Administrative Agent in
payment or on account of any of the Guaranteed Obligations as a result of laws
relating to preferences, fraudulent transfers and fraudulent conveyances, and
the Administrative Agent repays all or part of said amount by reason of any
judgment, decree or order of any court or administrative body having
jurisdiction over the Administrative Agent or its property, or any settlement or
compromise of any such claim effected by the Administrative Agent with any such
claimant (including LRT, LCIF and LCIFII).  In such event each Guarantor agrees
that any such judgment, decree, order, settlement or compromise shall be binding
upon such Guarantor, notwithstanding any revocation hereof or the cancellation
of any note (including the Note) or other instrument evidencing any Guaranteed
Obligation, and each Guarantor shall be and remain liable to the Administrative
Agent hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by the Administrative Agent.
 
Section 4. Continuing Guaranty. This Guaranty is a continuing one and shall (a)
remain in full force and effect until the indefeasible payment and satisfaction
in full of the Guaranteed Obligations and there are no Commitments or Letters of
Credit outstanding, (b) be binding upon each Guarantor, its successors and
assigns, and (c) inure to the benefit of, and be enforceable by, the
Administrative Agent and the Lenders. All obligations to which this Guaranty
applies shall be conclusively presumed to have been created in reliance hereon.
 
Section 5. Representations, Warranties and Covenants. Each of the Guarantors
hereby represents, warrants and covenants to and with the Administrative Agent
and the Lenders that:
 
(a) Each Guarantor has the power to execute and deliver this Guaranty and to
incur and perform its obligations hereunder;
 
(b) Each Guarantor has duly taken all necessary action to authorize the
execution, delivery and performance of this Guaranty and to incur and perform
its obligations hereunder;
 
(c) No consent, approval, authorization or other action by, and no notice to or
of, or declaration or filing with, any governmental or other public body, or any
other Person, is required for the due authorization, execution, delivery and
performance by any Guarantor of this Guaranty or the consummation of the
transactions contemplated hereby;
 
 
H-4

--------------------------------------------------------------------------------

 
(d) The execution, delivery and performance by each Guarantor of this Guaranty
does not and will not, with the passage of time or the giving of notice or both,
violate or otherwise conflict with any term or provision of any material
agreement, instrument, judgment, decree, order or any statute, rule or
governmental regulation applicable to such Guarantor or result in the creation
of any Lien upon any of its properties or assets pursuant thereto;
 
(e) This Guaranty has been duly authorized, executed and delivered by each
Guarantor and constitutes the legal, valid and binding obligation of each
Guarantor, and is enforceable against each Guarantor in accordance with its
terms, except as enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally, and general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law); and
 
(f) The granting of the Loan to the Borrowers will constitute a material
economic benefit to each Guarantor.
 
Section 6. Affirmative Covenants.  Each of the Guarantors covenants and agrees
that, from the date hereof and so long as the Loan or the other Guaranteed
Obligations remain outstanding or the Commitments remain in effect, each such
Guarantor shall pay, perform, observe and otherwise comply with (a) all of the
affirmative covenants set forth in the Loan Agreement that have been made by the
Borrowers therein with respect to the Subsidiaries or the Loan Parties, but only
to the extent that such covenants were made with respect to such Guarantor, and
(b) all of the affirmative covenants set forth in the Consent executed and
delivered by the Guarantors.
 
Section 7. Negative Covenants.  Each of the Guarantors covenants and agrees
that, from the date hereof and so long as the Loan or the other Guaranteed
Obligations remain outstanding or the Commitments remain in effect, no Guarantor
shall take any action (or otherwise suffer or permit to occur any event)
contrary to (a) the negative covenants set forth in the Loan Agreement, as
agreed by the Borrowers therein with respect to the Subsidiaries or the Loan
Parties, but only to the extent that such covenants were made with respect to
such Guarantor, or (b) the negative covenants set forth in the Consent executed
and delivered by the Guarantors.  Without limiting the generality of the
foregoing, each of the Guarantors covenants and agrees that, from the date
hereof and so long as the Loan or the other Guaranteed Obligations remain
outstanding, no Guarantor no Guarantor shall take any action (or otherwise
suffer or permit to occur any event) contrary to the negative covenants set
forth in the Loan Agreement.
 
Section 8. Expenses. The Guarantors will, upon demand, reimburse the
Administrative Agent for any sums, costs, and expenses which the Administrative
Agent and/or the Lenders may pay or incur pursuant to the provisions of this
Guaranty or in enforcing this Guaranty or in enforcing payment of the Guaranteed
Obligations or otherwise in connection with the provisions hereof, including
court costs, collection charges, and reasonable attorneys’ fees, together with
interest thereon as specified in Section 15 hereof.
 
 
H-5 

--------------------------------------------------------------------------------

 
Section 9. Terms.
 
(a) All terms defined in the Uniform Commercial Code of The State of New York
(as amended and in effect from time to time, the “UCC”) and used herein shall
have the meanings as defined in the UCC, unless the context otherwise requires.
 
(b) The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.
 
(c) All references herein to Sections and subsections shall be deemed to be
references to Sections and subsections of this Guaranty unless the context shall
otherwise require.
 
Section 10. Amendments and Modification. No provision hereof shall be modified,
altered or limited except by written instrument expressly referring to this
Guaranty and to such provision, and executed by the party to be charged.
 
Section 11. Waiver of Subrogation Rights. Until such time as all the Guaranteed
Obligations have been indefeasibly satisfied (including the expiration of any
applicable voidable preference period under the federal bankruptcy laws) and
there are no Commitments or Letters of Credit outstanding, each of the
Guarantors hereby waives and releases any and all rights and claims it may now
or hereafter have or acquire against the Borrowers that would constitute it a
“creditor” of the Borrowers for purposes of the federal bankruptcy laws,
including all rights of subrogation against the Borrowers and their respective
properties and all rights of indemnification, contribution and reimbursement
from the Borrowers and their respective properties, regardless of whether such
rights arise in connection with this Guaranty, by operation of law, pursuant to
contract or otherwise.
 
Section 12. Remedies Upon Default.
 
(a) Upon the occurrence and during the continuance of any Event of Default, in
addition to any other rights and remedies which the Administrative Agent and/or
the Lenders may have hereunder or at law, and not in limitation thereof, the
Administrative Agent may, without notice to or demand upon the Borrowers or the
Guarantors, declare any Guaranteed Obligations immediately due and payable, and
shall be entitled to enforce the obligations of the Guarantors hereunder.
 
(b) The Administrative Agent’s rights under this Guaranty shall be in addition
to, and not in limitation of, all of the rights and remedies of the
Administrative Agent and/or the Lenders under the Loan Documents.  All rights
and remedies of the Administrative Agent and/or the Lenders shall be cumulative
and may be exercised in such manner and combination as the Administrative Agent
and/or the Lenders, respectively, may determine.
 
Section 13. Set-Off.  After the occurrence and during the continuance of any
Event of Default, any accounts, deposits, balances or other sums credited by or
due from the Administrative Agent,  any affiliate of the Administrative Agent,
or any of the Lenders, or from any affiliate of any of the Lenders, to any
Guarantor may to the fullest extent not prohibited by applicable law at any time
or from time to time, without regard to the existence, sufficiency or adequacy
of any other collateral, and without notice or compliance with any other
condition precedent now or hereafter imposed by statute, rule of law or
otherwise, all of which are hereby waived to the fullest extent permitted by
law, subject to receipt of the prior written consent of the Required Lenders
exercised in their sole discretion, be set off, appropriated and applied by the
Administrative Agent against any or all of the Guaranteed Obligations
irrespective of whether demand shall have been made, in the manner set forth in
Section 10.4 of the Loan Agreement.  Within three (3) Business Days of making
any such set off, appropriation or application, the Administrative Agent agrees
to notify the Guarantors thereof, provided the failure to give such notice shall
not affect the validity of such set off or appropriation or application.  ANY
AND ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT, OR ANY OF THE LENDERS TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
ACCOUNTS, DEPOSITS, CREDITS OR OTHER PROPERTY OF THE GUARANTORS, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
 
H-6 

--------------------------------------------------------------------------------

 
Section 14. Statute of Limitations. Any acknowledgment or new promise, whether
by payment of principal or interest or otherwise and whether by the Borrowers or
others (including any Guarantor), with respect to any of the Guaranteed
Obligations shall, if the statute of limitations in favor of the Guarantors
against the Administrative Agent shall have commenced to run, toll the running
of such statute of limitations and, if the period of such statute of limitations
shall have expired, prevent the operation of such statute of limitations.
 
Section 15. Interest. All amounts payable from time to time by the Guarantors
hereunder shall bear interest at the Default Rate, provided, that such interest
shall not be duplicative of any obligations payable under the Loan Agreement.
 
Section 16. Rights and Remedies Not Waived.  No act, omission or delay by the
Administrative Agent shall constitute a waiver of its rights and remedies
hereunder or otherwise. No single or partial waiver by the Administrative Agent
of any default hereunder or right or remedy which it may have shall operate as a
waiver of any other default, right or remedy or of the same default, right or
remedy on a future occasion.
 
Section 17. Admissibility of Guaranty.  Each of the Guarantors agrees that any
copy of this Guaranty signed by the Guarantor and transmitted by telecopier for
delivery to the Administrative Agent shall be admissible in evidence as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence.
 
Section 18. Notices. All notices, requests and demands to or upon the
Administrative Agent, the Lenders or the Guarantors under this Guaranty shall be
in writing and given as provided in the Loan Agreement (and with respect to the
Guarantors, c/o the Borrowers at the address of the Borrowers as set forth in
the Loan Agreement).
 
Section 19. Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original and all of which
shall together constitute one and the same agreement.
 
 
  H-7

--------------------------------------------------------------------------------

 
Section 20. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; ETC.
 
(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY SECURITY
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS GUARANTY, EACH GUARANTOR HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVES, IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING, (i) TRIAL BY JURY, (ii) TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR
BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS AND (iii) THE RIGHT TO IMPOSE ANY SET-OFF, COUNTERCLAIM OR
CROSS-CLAIM UNLESS SUCH SET-OFF, COUNTERCLAIM OR CROSS-CLAM COULD NOT, BY REASON
OF ANY APPLICABLE FEDERAL OR STATE PROCEDURAL LAWS, BE INTERPOSED, PLEADED OR
ALLEGED IN ANY OTHER ACTION.
 
(b) Each of the Guarantors irrevocably consents to the service of process of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by certified mail, postage prepaid, to such Guarantor at its
address determined pursuant to Section 18 hereof.
 
(c) Nothing herein shall affect the right of the Administrative Agent to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against any Guarantor in any other jurisdiction.
 
(d) Each of the Guarantors hereby waives presentment, notice of dishonor and
protests of all instruments included in or evidencing any of the Guaranteed
Obligations, and any and all other notices and demands whatsoever (except as
expressly provided herein).
 
Section 21. GOVERNING LAW. THIS GUARANTY, THE SECURITY DOCUMENTS AND THE
GUARANTEED OBLIGATIONS SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
 
 
  H-8

--------------------------------------------------------------------------------

 
Section 22. Captions; Separability.
 
(a) The captions of the Sections and subsections of this Guaranty have been
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.
 
(b) If any term of this Guaranty shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby.
 
Section 23. Acknowledgment of Receipt. Each of the Guarantors acknowledges
receipt of a copy of this Guaranty and each of the Loan Documents.
 
Section 24. Entire Agreement. This Guaranty sets forth the entire agreement and
understanding of the Administrative Agent, the Lenders and the Guarantors with
respect to the matters covered hereby and, by accepting this Guaranty, each of
the Guarantors acknowledges that no oral or other understanding, agreements,
representations or warranties have been made and/or exist with respect to the
matters covered by this Guaranty or with respect to the obligations of the
Guarantors hereunder or otherwise, except as specifically set forth in this
Guaranty.
 
Section 25. ACKNOWLEDGMENT OF BENEFITS; CONTRIBUTION; EFFECT OF AVOIDANCE
PROVISIONS.
 
(a) Each Guarantor acknowledges that it has received, or will receive,
significant financial and other benefits, either directly or indirectly, from
the proceeds of the Loan made by the Lenders to the Borrowers pursuant to the
Loan Agreement; that the benefits received by such Guarantor are reasonably
equivalent consideration for such Guarantor’s execution of this Guaranty; and
that such benefits include, without limitation, the access to capital afforded
to the Borrowers pursuant to the Loan Agreement from which the activities of
such Guarantor will be supported, the refinancing of certain existing
indebtedness of Borrowers and such Guarantor secured by assets of such Guarantor
from the proceeds of the Loan, and the ability to refinance that indebtedness at
a lower interest rate and otherwise on more favorable terms than would be
available to it if the assets owned by such Guarantor were being financed on a
stand-alone basis and not as part of a pool of assets comprising the security
for the Obligations.  Each Guarantor is executing this Guaranty and the other
Loan Documents in consideration of those benefits received by it.
 
(b) To the extent that any Guarantor shall, under this Guaranty as a joint and
several obligor, pay any of the Guaranteed Obligations (an “Accommodation
Payment”), then the Guarantor making such Accommodation Payment shall be
entitled to contribution and indemnification from, and be reimbursed by, each of
the other Guarantors in an amount, for each of such other Guarantors, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Guarantor’s Allocable Amount (as hereinafter defined) and the denominator
of which is the sum of the Allocable Amounts of all of the Guarantors.  As of
any date of determination, the “Allocable Amount” of each Guarantor shall be
equal to the maximum amount of liability for Accommodation Payments which could
be asserted against such Guarantor hereunder which would not otherwise cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the other Lenders under the Loan
Documents) to be avoidable or unenforceable against such Guarantor in such
proceeding as a result of applicable Laws, including, without limitation, (i)
Section 548 of the Bankruptcy Code of the United States and (ii) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
proceeding, whether by virtue of Section 544 of the Bankruptcy Code of the
United States or otherwise.  Each Guarantor hereby agrees as among themselves
that, in connection with payments made hereunder, each Guarantor shall have a
right of contribution from each other Guarantor in accordance with applicable
Laws.  Such contribution rights shall be subordinate and subject in right of
payment to the Guaranteed Obligations until such time as the Guaranteed
Obligations have been irrevocably paid in full, and none of the Guarantors shall
exercise any such contribution rights until the Guaranteed Obligations have been
irrevocably paid in full.
 
 
H-9 

--------------------------------------------------------------------------------

 
(c) It is the intent of each Guarantor, the Administrative Agent and the Lenders
that in any proceeding under any Debtor Relief Laws, such Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other Lenders
under the Loan Documents) to be avoidable or unenforceable against such
Guarantor in such proceeding as a result of applicable Laws, including, without
limitation, (i) Section 548 of the Bankruptcy Code of the United States and (ii)
any state fraudulent transfer or fraudulent conveyance act or statute applied in
such proceeding, whether by virtue of Section 544 of the Bankruptcy Code of the
United States or otherwise.  The Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other Lenders
under the Loan Documents) shall be determined in any such proceeding are
referred to herein as “Avoidance Provisions”.  Accordingly, to the extent that
the obligations of a Guarantor hereunder would otherwise be subject to avoidance
under the Avoidance Provisions, the maximum Guaranteed Obligations for which
such Guarantor shall be liable hereunder shall be reduced to the greater of (A)
the amount which, as of the time any of the Guaranteed Obligations are deemed to
have been incurred by such Guarantor under the Avoidance Provisions, would not
cause the obligations of such Guarantor hereunder (or any other obligations of
such Guarantor to the Administrative Agent and the other Lenders under the Loan
Documents), to be subject to avoidance under the Avoidance Provisions or (B) the
amount which, as of the time demand is made hereunder upon such Guarantor for
payment on account of the Guaranteed Obligations, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the Lender under the Loan Documents),
to be subject to avoidance under the Avoidance Provisions.  The provisions under
this Section are intended solely to preserve the rights of the Administrative
Agent and the Lenders hereunder to the maximum extent that would not cause the
obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Administrative Agent and the Lenders
that would not otherwise be available to such Person under the Avoidance
Provisions.
 
[SIGNATURE PAGES FOLLOW]

H-10
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Guarantors has duly executed or caused this
Guaranty to be duly executed in The State of New York as of the date first above
set forth.
 
GUARANTORS:                                                  NEWKIRK ALTENN GP
LLC
NEWKIRK AVREM GP LLC
NEWKIRK BASOT GP LLC
NEWKIRK CAROLION GP LLC
NEWKIRK CLIFMAR GP LLC
NEWKIRK DALHILL GP LLC
NEWKIRK ELWAY GP LLC
NEWKIRK GERSANT GP LLC
NEWKIRK JACWAY GP LLC
NEWKIRK JLE WAY GP LLC
NEWKIRK JOHAB GP LLC
NEWKIRK LANMAR GP LLC
NEWKIRK LIROC GP LLC
NEWKIRK ORPER GP LLC
NEWKIRK SABLEMART GP LLC
NEWKIRK SALISTOWN GP LLC
NEWKIRK STATMONT GP LLC
NEWKIRK SUNWAY GP LLC
NEWKIRK SUPERWEST GP LLC
NEWKIRK WALANDO GP LLC
NEWKIRK WASHTEX GP LLC
NK-CINN HAMILTON PROPERTY MANAGER LLC
NK-LUMBERTON PROPERTY MANAGER LLC
NK-ODW/COLUMBUS PROPERTY MANAGER LLC
LEX GP HOLDING LLC
NEWKIRK MLP UNIT LLC


Each, a Delaware limited liability company


By:           MLP Manager Corp., their Manager




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President


LEX-PROPERTY HOLDINGS LLC
a Delaware limited liability company


By:           Lexington Realty Trust, its Sole Member




By:           ______________________________
Name:           Joseph Bonventre
Title:           Executive Vice President




LEXINGTON HONOLULU MANAGER LLC,
a Delaware limited liability company


 
  H-11

--------------------------------------------------------------------------------

 
By:           Lepercq Corporate Income Fund L.P., its
Sole Member


By:           Lex GP-1 Trust, its General Partner




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President






LEXINGTON SOUTHFIELD LLC,
a Delaware limited liability company


By:           Lepercq Corporate Income Fund L.P., its
Sole Member


By:           Lex GP-1 Trust, its General Partner




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President






LEXINGTON FORT STREET TRUSTEE LLC,
a Delaware limited liability company


By:           Lepercq Corporate Income Fund L.P., its
Sole Member


 
By:           Lex GP-1 Trust, its General Partner




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President


















LEXINGTON TOY TRUSTEE LLC,
a Delaware limited liability company


By:           Lepercq Corporate Income Fund L.P., its
Sole Member


 
  H-12

--------------------------------------------------------------------------------

 
By:           Lex GP-1 Trust, its General Partner




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President






LEXINGTON FLORENCE MANAGER LLC,
a Delaware limited liability company


By:           Lepercq Corporate Income Fund L.P., its
Sole Member


By:           Lex GP-1 Trust, its General Partner




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President






LEXINGTON HIGH POINT MANAGER LLC,
a Delaware limited liability company


By:           Lepercq Corporate Income Fund L.P., its
Sole Member


By:           Lex GP-1 Trust, its General Partner




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President














LEXINGTON OLIVE BRANCH MANAGER LLC,
a Delaware limited liability company


By:           Lepercq Corporate Income Fund L.P., its
Sole Member


By:           Lex GP-1 Trust, its General Partner




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President


 
  H-13

--------------------------------------------------------------------------------

 


LEXINGTON WALLINGFORD MANAGER LLC,
a Delaware limited liability company


By:           Lepercq Corporate Income Fund L.P., its
Sole Member


By:           Lex GP-1 Trust, its General Partner




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President




LEXINGTON WESTPORT MANAGER LLC,
a Delaware limited liability company




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President




WESTPORT VIEW CORPORATE CENTER L.P.,
a Delaware limited partnership


By: Lexington Westport Manager LLC, its General Partner




By:                      ______________________________
Name:           Joseph Bonventre
Title:           Vice President








LEXINGTON COLLIERVILLE MANAGER LLC,
a Delaware limited liability company


By: Westport View Corporate Center L.P., its Sole Member
By:           Lexington Westport Manager LLC, its
General Partner




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President


 
  H-14

--------------------------------------------------------------------------------

 


LEX GP-1 TRUST,
a trust organized under the laws of the State of Delaware




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President




LEX LP-1 TRUST,
a trust organized under the laws of the State of Delaware




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President




LEXINGTON REALTY ADVISORS, INC.,
a Delaware corporation




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President




LEXINGTON WAXAHACHIE MANAGER LLC,
a Delaware limited liability company


By: Lexington Realty Advisors, Inc., its Sole Member




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President
ACQUIPORT SIERRA MANAGER CORP.,
a Delaware corporation




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President




LEXINGTON ACQUIPORT SIERRA LLC,
a Delaware limited liability company


By: Acquiport Sierra Manager Corp., its Manager




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President


 
  H-15

--------------------------------------------------------------------------------

 


LEXINGTON ACQUIPORT COMPANY, LLC,
a Delaware limited liability company


By:           Lexington Realty Trust, its Sole Member




By:           ______________________________
Name:           Joseph Bonventre
Title:           Executive Vice President




ACQUIPORT WINCHESTER MANAGER LLC,
a Delaware limited liability company




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President




ACQUIPORT 550 MANAGER LLC,
a Delaware limited liability company




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President






ACQUIPORT 600 MANAGER LLC,
a Delaware limited liability company




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President




ACQUIPORT PARSIPPANY MANAGER L.L.C.,
a Delaware limited liability company




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President




MLP UNIT PLEDGE GP LLC,
a Delaware limited liability company


By: Newkirk MLP Unit LLC, its Sole Member


 
H-16 

--------------------------------------------------------------------------------

 
By: MLP Manager Corp., its Manager




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President




MLP UNIT PLEDGE L.P.,
a Delaware limited partnership


By: MLP Unit Pledge GP LLC, its General Partner


By: Newkirk MLP Unit LLC, its Sole Member


By: MLP Manager Corp., its Manager




By:___________________________
Name:           Joseph Bonventre
Title:           Vice President












LEXINGTON DUNCAN MANAGER LLC,
a Delaware limited liability company


By: Lexington Realty Trust, its Sole Member




By:           ______________________________
Name:           Joseph Bonventre
Title:           Executive Vice President


LEXINGTON MLP WESTERVILLE MANAGER LLC,
a Delaware limited liability company


By: Lexington Realty Trust, its Sole Member




By:           ______________________________
Name:           Joseph Bonventre
Title:           Executive Vice President


LEXINGTON LAC LENEXA GP LLC,
a Delaware limited liability company


By: Lexington Realty Trust, its Sole Member




By:           ______________________________
Name:           Joseph Bonventre
Title:           Executive Vice President


 
H-17

--------------------------------------------------------------------------------

 
LXP I TRUST,
a trust organized under the laws of the State of Delaware




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President


LXP I, L.P.,
a Delaware limited partnership


By: LXP I Trust, its General Partner




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President






LSAC GENERAL PARTNER LLC,
a Delaware limited liability company




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President
LSAC OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership


By: LSAC General Partner LLC, its General Partner




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President


LSAC CROSSVILLE MANAGER LLC,
a Delaware limited liability company


By: LSAC Operating Partnership L.P., its Sole Member




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President




 
H-18 

--------------------------------------------------------------------------------

 
PHOENIX HOTEL ASSOCIATES LIMITED PARTNERSHIP,
an Arizona limited partnership


By: Lepercq Corporate Income Fund L.P., its General Partner


By: Lex GP-1 Trust, its General Partner




By:           ______________________________
Name:           Joseph Bonventre
Title:           Vice President










LEXINGTON DULLES MANAGER LLC,
a Delaware limited liability company


By:           Phoenix Hotel Associates Limited Partnership, its
Sole Member


By:           Lepercq Corporate Income Fund L.P., its
General Partner


By:           Lex GP-1 Trust, its General Partner




By:           ________________________
Name:           Joseph Bonventre
Title:           Vice President


LEXINGTON TAMPA GP LLC,
a Delaware limited liability company


By:           Lepercq Corporate Income Fund II L.P., its
Sole Member


By:           Lex GP-1 Trust, its General Partner




By:           ________________________
Name:           Joseph Bonventre
Title:           Vice President











H-19
 
 

--------------------------------------------------------------------------------

 

Exhibit A


Guaranty Parties
 
1.           Newkirk Altenn GP LLC
 
2.           Newkirk Avrem GP LLC
 
3.           Newkirk Basot GP LLC
 
4.           Newkirk Carolion GP LLC
 
5.           Newkirk Clifmar GP LLC
 
6.           Newkirk Dalhill GP LLC
 
7.           Newkirk Elway GP LLC
 
8.           Newkirk Gersant GP LLC
 
9.           Newkirk Jacway GP LLC
 
10.           Newkirk JLE Way GP LLC
 
11.           Newkirk Johab GP LLC
 
12.           Newkirk Lanmar GP LLC
 
13.           Newkirk Liroc GP LLC
 
14.           Newkirk Orper GP LLC
 
15.           Newkirk Sablemart GP LLC
 
16.           Newkirk Salistown GP LLC
 
17.           Newkirk Statmont GP LLC
 
18.           Newkirk Sunway GP LLC
 
19.           Newkirk Superwest GP LLC
 
20.           Newkirk Walando GP LLC
 
21.           Newkirk Washtex GP LLC
 
22.           NK-CINN Hamilton Property Manager LLC
 
23.           NK-Lumberton Property Manager LLC
 
 
H-20 

--------------------------------------------------------------------------------

 
24.           NK-ODW/Columbus Property Manager LLC
 
25.           Lex GP Holding LLC
 
26.           Newkirk MLP Unit LLC
 
27.           Lex-Property Holdings LLC
 
28.           Lexington Honolulu Manager LLC
 
29.           Lexington Southfield LLC
 
30.           Lexington Fort Street Trustee LLC
 
31.           Lexington Toy Trustee LLC
 
32.           Lexington Florence Manager LLC
 
33.           Lexington High Point Manager LLC
 
34.           Lexington Olive Branch Manager LLC
 
35.           Lexington Wallingford Manager LLC
 
36.           Lexington Westport Manager LLC
 
37.           Westport View Corporate Center L.P.
 
38.           Lexington Collierville Manager LLC
 
39.           Lex GP-1 Trust
 
40.           Lex LP-1 Trust
 
41.           Lexington Realty Advisors, Inc.
 
42.           Lexington Waxahachie Manager LLC
 
43.           Acquiport Sierra Manager Corp.
 
44.           Lexington Acquiport Sierra LLC
 
45.           Lexington Acquiport Company, LLC
 
46.           Acquiport Winchester Manager LLC
 
47.           Acquiport 550 Manager LLC
 
48.           Acquiport 600 Manager LLC
 
 
  H-21

--------------------------------------------------------------------------------

 
49.           Acquiport Parsippany Manager LLC
 
50.           MLP Unit Pledge GP LLC
 
51.           MLP Unit Pledge L.P.
 
52.           Lexington Duncan Manager LLC
 
53.           Lexington MLP Westerville Manager LLC
 
54.           Lexington LAC Lenexa GP LLC
 
55.           LXP I Trust
 
56.           LXP I, L.P.
 
57.           LSAC General Partner LLC
 
58.           LSAC Operating Partnership L.P.
 
59.           LSAC Crossville Manager LLC
 
60.           Phoenix Hotel Associates Limited Partnership
 
61.           Lexington Dulles Manager LLC
 
62.           Lexington Tampa GP LLC
 

H-22
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
FORM OF BORROWING BASE CERTIFICATE
 
PRIVATE INFORMATION
 


_____________ __, 20__




KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Jeffry M. Morrison




Ladies and Gentlemen:


Reference is made to that certain Credit Agreement dated as of January __, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Lexington Realty Trust, Lepercq Corporate
Income Fund L.P., and Lepercq Corporate Income Fund II L.P. (collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), KeyBank National Association, as Agent
(the “Agent”), and the other parties thereto. Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
 
Pursuant to Section 2.2 of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:
 
(1)           The undersigned is the _____________________ of the Trust.
 
(2)           The undersigned has examined the books and records of the Trust
and has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.
 
(3)           To the best of the undersigned’s knowledge, information and belief
after due inquiry, no Default or Event of Default exists [if such is not the
case, specify such Default or Event of Default and its nature, when it occurred
and whether it is continuing and the steps being taken by the Borrowers with
respect to such event, condition or failure].
 
(4)           The representations and warranties made or deemed made by the
Borrowers and the other Loan Parties in the Loan Documents to which any is a
party, are true and correct in all material respects on and as of the date
hereof except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.
 
 
  I-1

--------------------------------------------------------------------------------

 
(5)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing calculation of Borrowing Base Availability under the Credit
Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.
 






 

   ________________________________  Name:  ________________________________
 Title:  ________________________________

 

                                      



I-2
 
 

--------------------------------------------------------------------------------

 

Schedule 1


[Calculations to be Attached]


 





I-3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT J
 
ELIGIBLE PROPERTIES



As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed under the Credit Agreement or under any other Loan Document,
the Borrowers represent and warrant that as to each Property:


1. A Property Subsidiary  is the sole legal and equitable owner in fee simple of
the Property or a lessee under a valid Ground Lease of the Property or a holder
of a valid estate for years in respect the Property, free and clear of all Liens
or any ownership interest of any other Person, has full right, power and
authority to own, lease or hold the Property, and all consents required to
transfer ownership of, or leasehold or estate rights in, the  Property to the
Property Subsidiary have been obtained.
 
2. The Borrowers have conducted their customary due diligence and review with
respect to the Property, including inspection of the Property, and such
customary due diligence and review have not revealed facts that would adversely
affect the value of the Property.
 
3. The Borrowers have complied with all applicable conditions set forth in the
Credit Agreement to the inclusion and retention of the Property in the Borrowing
Base Assets Pool.
 
4. The Property complies with all Environmental Laws except where the failure to
comply would not have a Material Adverse Effect and is free of any material
structural defect.
 
5. The Property is located in one of the states of the United States or the
District of Columbia.
 
6. The Property is a commercial office, retail or industrial property or a
mixed-use property.
 
7. All real estate taxes and governmental assessments, or installments thereof,
which would be a lien on the Property and that have become delinquent in respect
of the Property have been paid or an escrow of funds in an amount sufficient to
cover such payments has been established.
 
8. One or more engineering assessments were performed and prepared by an
independent engineering consultant firm prior to the acquisition of
the  Property  by the Borrowers or one of their Affiliates, and, except as set
forth in an engineering report prepared in connection with such assessment, a
copy of which has been delivered to the Borrowers,  the Property is, to the
Borrowers’ knowledge, in good repair, free and clear of any damage that would
materially and adversely affect its value.
 
 
  J-1

--------------------------------------------------------------------------------

 
9. There is no proceeding pending, and neither the Borrowers nor any of their
Subsidiaries or Affiliates have received notice of any pending or threatening
proceeding for the condemnation of all or any material portion of the Property.
 
10. The Borrowers have received an owner’s title insurance policy, in ALTA form
or equivalent, (or if such policy has not yet been issued, such insurance may be
evidenced by escrow instructions, a “marked up” pro forma or specimen policy or
title commitment, in either case, marked as binding and countersigned by the
title insurer or its authorized agent at the closing of the related acquisition)
as adopted in the applicable jurisdiction (the “Title Insurance Policy”), which
to the knowledge of the Borrowers, was issued by a recognized title insurance
company qualified to do business in the jurisdiction where the Property is
located and neither the Borrowers nor any of their Subsidiaries or Affiliates
have done, by act or omission, and the Borrowers have no knowledge of, anything
that would impair the coverage under such Title Insurance Policy. Such Title
Insurance Policy has been issued for the benefit of the Borrowers or the
applicable Property Subsidiary, and contains no material exclusions for, or
affirmatively insures against any losses arising from (other than in
jurisdictions in which affirmative insurance is unavailable) (a) failure to have
access to a public road, and (b) material encroachments of any part of the
building thereon over easements.
 
11. The Property is covered by (a) a fire and extended perils included within
the classification “All Risk of Physical Loss” insurance policy in an amount
(subject to a customary deductible) equal to the replacement cost of
improvements (excluding foundations) located on the Property, and in any event,
the amount necessary to avoid the operation of any co-insurance provisions; (b)
business interruption or rental loss insurance in an amount at least equal to 12
months of operations of the Property; and (c) comprehensive general liability
insurance against claims for personal and bodily injury, death or property
damage occurring on, in or about the Property in an amount customarily, but not
less than $1 million.  All triple net lessees of any Property located in seismic
zone 3 or 4 are required to carry earthquake insurance if the Probable Maximum
Loss (“PML”) for such property would exceed 20% of the replacement cost of the
insurance. Such determination is the responsibility of the lessee.  Earthquake
insurance, if required, on the Property must be obtained by an insurer rated at
least “A-:V” (or the equivalent) by A.M. Best Company or “BBB-” (or the
equivalent) from S&P or “Baa3” (or the equivalent) from Moody’s. To the
Borrowers’ knowledge, the insurer with respect to each policy is qualified to
write insurance in the relevant jurisdiction to the extent required.
 
12. To the knowledge of the Borrowers, there are no material violations of any
applicable zoning ordinances, building codes and land laws applicable to the
Property or the use and occupancy thereof which would have a material adverse
effect on the value, operation or net operating income of the Property.
 
13. To the knowledge of the Borrowers, based solely on surveys and/or the title
policy referred to herein obtained in connection with the origination of each
loan, either (i) none of the material improvements which were included for the
purposes of determining the appraised value of the Property lies outside of the
boundaries and building restriction lines of the property or (ii) the Property
is a legal non-conforming use, to an extent which would have a material adverse
affect on the value of the Property and no improvements on adjoining properties
encroached upon the Property to any material and adverse extent.
 
 
J-2 

--------------------------------------------------------------------------------

 
14. To the knowledge of the Borrowers, there is no pending action, suit or
proceeding, arbitration or governmental investigation against the owner of or
relating to any Property, an adverse outcome of which could reasonably be
expected to materially and adversely affect the value or current use of such
Property.
 
15. The Property is either not located in a federally designated special flood
hazard area or, if so located, the Borrowers or the tenants or tenant maintain
flood insurance with respect to such improvements and such policy is in full
force and effect in an amount no less than the lesser of (i) the value of the
Property located in such flood hazard area or (ii) the maximum allowed under the
related federal flood insurance program.
 
16. The Property is treated as a real estate asset for purposes of Section
856(c) of the Code, and the interest or other payments payable pursuant to such
security is treated as interest on an obligation secured by a mortgage on real
property or on an interest in real property for purposes of Section 856(c) of
the Code.
 
17. Under the terms of the documents relating to the Property, any related
insurance proceeds or condemnation award will be applied either to the principal
amount outstanding under the loan or to the repair or restoration of all or part
of the Property (except in such cases where a provision entitling another party
to hold and disburse such proceeds would not be viewed as commercially
unreasonable by a prudent commercial mortgage lender) in an amount equal to the
greater of (x) the replacement costs for the Property or (y) the acquisition
costs for the Property (subject, in the case of condemnation awards, to the
rights of the lessor in the Ground Lease (as defined in Section 21 below)). As
of the Closing Date, neither the Borrowers nor any of their Subsidiaries or
Affiliates has submitted a claim for the repair and restoration of the Property
following the occurrence of a material casualty event.
 
18. In the case of a Property that constitutes an interest of a Property
Subsidiary as a lessee under a ground lease of a property (a “Ground Lease”)
(the term Ground Lease shall mean such ground lease, all written amendments and
modifications, and any related estoppels or agreements from the ground lessor),
but not by the related fee interest in such property (the “Fee Interest”), the
following shall be true and correct:
 
(a)           There has been no material change in the term of such Ground
Lease, the payment terms under such Ground Lease or any renewal options under
such Ground Lease since its recordation;


(b)           Such Ground Lease is not subject to any liens or encumbrances; and


(c)           Such Ground Lease is in full force and effect, and no material
default has occurred under such Ground Lease as of the Closing Date.


19. There is no mortgage, deed of trust or similar instrument encumbering  the
Property.
 
20. The Property Subsidiary which owns the Property has no Indebtedness other
than as permitted under the Credit Agreement.
 
 
J-3 

--------------------------------------------------------------------------------

 
 
SPECIAL COVENANTS CONCERNING PROPERTIES
 
As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed under the Credit Agreement or under any other Loan Document,
the Borrowers, with respect to each Property:


(a)  
shall defend the right, title and interest of the applicable Property Subsidiary
in and to the Property against the claims and demands of all Persons.

 
(b)  
shall cause the Property to be managed in accordance with the policies and
procedures customary for assets of a type such as the Property.

 
(c)  
shall review its policies and procedures periodically to confirm that the
policies and procedures are being complied with in all material respects and are
adequate to meet the Borrowers’ business objectives with respect to the
Property.

 



J-4


 
 

--------------------------------------------------------------------------------

 

Schedule 1.1. (A)


LOAN PARTIES




ACQUIPORT 550 MANAGER LLC
ACQUIPORT 600 MANAGER LLC
ACQUIPORT PARSIPPANY MANAGER L.L.C.
ACQUIPORT SIERRA MANAGER CORP.
ACQUIPORT WINCHESTER MANAGER LLC
LEPERCQ CORPORATE INCOME FUND II L.P.
LEPERCQ CORPORATE INCOME FUND L.P.
LEX GP HOLDING LLC
LEX GP-1 TRUST
LEX LP-1 TRUST
LEXINGTON ACQUIPORT COMPANY, LLC
LEXINGTON ACQUIPORT SIERRA LLC
LEXINGTON COLLIERVILLE MANAGER LLC
LEXINGTON DULLES MANAGER LLC
LEXINGTON DUNCAN MANAGER LLC
LEXINGTON FLORENCE MANAGER LLC
LEXINGTON FORT STREET TRUSTEE LLC
LEXINGTON HIGH POINT MANAGER LLC
LEXINGTON HONOLULU MANAGER LLC
LEXINGTON LAC LENEXA GP LLC
LEXINGTON MLP WESTERVILLE MANAGER LLC
LEXINGTON OLIVE BRANCH MANAGER LLC
LEXINGTON REALTY ADVISORS, INC.
LEXINGTON REALTY TRUST
LEXINGTON SOUTHFIELD LLC
LEXINGTON TAMPA GP LLC
LEXINGTON TOY TRUSTEE LLC
LEXINGTON WALLINGFORD MANAGER LLC
LEXINGTON WAXAHACHIE MANAGER LLC
LEXINGTON WESTPORT MANAGER LLC
LEX-PROPERTY HOLDINGS LLC
LSAC CROSSVILLE MANAGER LLC
LSAC GENERAL PARTNER LLC
LSAC OPERATING PARTNERSHIP L.P.
LXP I TRUST
LXP I, L.P.
MLP UNIT PLEDGE GP LLC
MLP UNIT PLEDGE L.P.
NEWKIRK ALTENN GP LLC
NEWKIRK AVREM GP LLC
NEWKIRK BASOT GP LLC
NEWKIRK CAROLION GP LLC
NEWKIRK CLIFMAR GP LLC
NEWKIRK DALHILL GP LLC
NEWKIRK ELWAY GP LLC
NEWKIRK GERSANT GP LLC
NEWKIRK JACWAY GP LLC
NEWKIRK JLE WAY GP LLC
NEWKIRK JOHAB GP LLC
NEWKIRK LANMAR GP LLC
NEWKIRK LIROC GP LLC
NEWKIRK MLP UNIT LLC
NEWKIRK ORPER GP LLC
NEWKIRK SABLEMART GP LLC
NEWKIRK SALISTOWN GP LLC
NEWKIRK STATMONT GP LLC
NEWKIRK SUNWAY GP LLC
NEWKIRK SUPERWEST GP LLC
NEWKIRK WALANDO GP LLC
NEWKIRK WASHTEX GP LLC
NK-CINN HAMILTON PROPERTY MANAGER LLC
NK-LUMBERTON PROPERTY MANAGER LLC
NK-ODW/COLUMBUS PROPERTY MANAGER LLC
PHOENIX HOTEL ASSOCIATES LIMITED PARTNERSHIP
WESTPORT VIEW CORPORATE CENTER L.P.





[Remaining schedules omitted from filing]
 
 
1